Mr President, I should like to talk about our agenda. The issues that we are going to discuss this morning are absolutely essential, and I am delighted that our House is able to do so calmly and in a spirit of mutual understanding.
Nevertheless, other subjects had been proposed for inclusion on the agenda, in particular the analysis of the impact of Mittal Steel's hostile bid for Arcelor on the European Union as a whole. I believe that it would have been appropriate for our House to have given its opinion on that subject.
Mrs Berès, this is not a point of order. I appreciate that you wish to talk about this issue, but if you have risen on a point of order, I am afraid that the Presidency must inform you that this is not one and that unfortunately I cannot allow you to carry on speaking.
The next item is the Council and Commission statements on the right to freedom of expression and respect for religious beliefs.
– Mr President, Mr President of the Commission, ladies and gentlemen, the controversy we have seen in recent weeks over the caricatures that appeared in a Danish newspaper undoubtedly represents a most regrettable development, in that it touches on something the EU Member States and the EU itself have been striving for over many years: mutual trust and constructive cooperation among the various religious communities in our countries.
The trust and goodwill seen in all the Member States and also expressed by the institutions of the European Union in recent years seem to have been badly shaken. We have seen violent demonstrations that have even claimed lives. EU representations and other Member State institutions in various countries have been attacked and damaged. Threats have been issued and boycotts imposed.
This is a deeply regrettable development, which must prompt us to ask ourselves what has gone wrong and what can be done to prevent such events in future. A number of principles of our co-existence are at stake and should be discussed in conjunction with this issue.
Firstly, there is a consensus that any form of violence, any violent reaction by militant groups, is to be condemned, as the Council Presidency has explicitly done from the outset.
We also expect the governments responsible to be aware of their responsibilities, including under international law, and to take appropriate preventive measures.
It is now important to help calm and defuse any violence or violent confrontations. The Council Presidency has been exercising its own political responsibility since the very start of these events. As early as 30 January, the Council assured Denmark, Sweden and all the other countries concerned of its complete solidarity, whilst the Ministers for Foreign Affairs in the Council also emphasised the importance of freedom of the press and freedom of expression, which represent a cornerstone of the values championed by the European Union. Freedom of expression is an important asset, one we must defend and, indeed, for which we have fought long in our societies throughout European history. At the same time, however, the exercise of the right of free expression, as of any right, entails a great deal of responsibility, on the part of both individuals and institutions.
Early on, the EU, and also the United Nations and other organisations, a notable example being the Organization of the Islamic Conference, issued statements attempting to clarify the principles that must be adhered to in the course of this debate. The joint statement by the Secretary-General of the United Nations, the Secretary General of the Organization of the Islamic Conference and the High Representative for the Common Foreign and Security Policy of 7 February was very important in this regard, putting particular emphasis on responsible conduct where people’s religious convictions are concerned as well as on freedom of expression, which entails responsibility – a personal responsibility – on the part of the press. Our societies do not permit governments to dictate what the independent press may say or may not say, provided it is within the limits set by the legal systems; which is a good thing. These legal systems must conform to international standards, in particular to the principles of the European Convention on Human Rights.
The statement of 7 February I referred to also rejects and condemns violent attacks and calls for dialogue. On 8 February, Ursula Plassnik, Austrian Minister for Foreign Affairs and President of the General Affairs and External Relations Council, had a telephone conversation with Abdullah Gül, Turkish Deputy Prime Minister and Minister for Foreign Affairs. Our involvement of Turkey in the endeavours to calm the situation has been a conscious decision, as that country is particularly well placed to play a very active, constructive role in promoting dialogue between Europe and the Islamic world. Austria has also, therefore, invited the High Level Group on the alliance of civilisations – which is under the auspices of the United Nations – to hold its next meeting in Austria.
Austrian Chancellor Schüssel, President of the European Council, issued a statement, also on 8 February, expressing his consternation at images on the website of an Islamic emigrants’ organisation in Antwerp and at the call by the Iranian newspaper for a Holocaust-cartoon contest. We must also take a clear position condemning and rejecting such initiatives and calls.
As you know, the High Representative for the CFSP, Javier Solana, is currently in the Middle East. On 13 February, he met with the Secretary General of the Organization of the Islamic Conference, Ekmeleddin Ihsanoglu, to discuss the possibility of a targeted dialogue between Europe and the Islamic world. The Secretary General and the High Representative will continue this discussion with the Secretary General of the League of Arab States and with representatives of Saudi Arabia, Egypt, Jordan, the Palestinian Authority and Israel.
The Council, and also individual Member States, will actively promote the dialogue with the Islamic world and continue along this path of dialogue between civilisations, and between religious communities. Finnish Minister for Foreign Affairs Tuomioja, too, has already announced that dialogue will be a key preoccupation of the Finnish Presidency.
Our Presidency will also take further steps to help calm the situation. The possibility of enhanced dialogue between the EU and the Islamic world will be an important topic at the next General Affairs and External Relations Council on 27 and 28 February.
The present crisis calls for leadership on the part of the elected political representatives of the EU. Of course, this leadership cannot and should not consist in attempts by the state to impose a code of conduct on the media. I have already emphasised the importance to EU values of freedom of expression and freedom of the press, and on no account should this hard-won freedom from censorship be put at risk. As the European Court of Human Rights has made clear in very many fundamental rulings, this freedom also extends to permitting new, controversial ideas and any kind of discussion, and also entails the freedom to both make mistakes and sharply criticise the mistakes of others. As the European Court of Human Rights stated in a fundamental ruling 20 years ago, freedom of expression also extends to potentially offensive or irritating material. The Court has also stated, however, that this freedom of expression must of course be subject to limits; that is, where the feelings – particularly religious feelings – of others could be offended.
The EU’s political leadership must now take the form of our conveying credibly that freedom of expression and respect for other cultures and religions do not contradict each other, but rather complement and are compatible with each other. We believe that the response to the present crisis should not be less freedom of expression, but rather credible commitment by a democratic, pluralist Europe to dialogue between cultures and civilisations. We must convey to the world’s Muslim communities that we wish to continue to work alongside them in developing a relationship built on trust. We must communicate to our Muslim fellow citizens in the EU that this Union is a good place, where they and the adherents of other religions are respected and can feel at home, and where they have the opportunity of democratic participation. It is important that our response to this challenge be based, in particular, on the trust that has been successfully built up in all Member States in the past years, both among religious communities and between politicians and religious communities.
I should like to draw the House’s attention to a number of activities that have taken place in my own country, Austria, as this situation very much calls for Member States, too, to assume their responsibilities; and, of course, the Council is also dependent on the activities of the individual Member States in its role as spokesperson on its own behalf and that of the EU as a whole.
One of the most important conversations Austria’s leading representatives have held in recent days in an attempt to defuse the situation is the one that took place on 7 February between Foreign Minister Plassnik and Anas Schakfeh, President of the Islamic Communities of Austria. This emphasised the importance of peaceful co-existence among the various religious communities in our countries and stated that the important thing now is to stand side by side and ensure that our ongoing discussions, which have proved valuable in practice, are also outwardly visible. This is a culture of dialogue that Austria, like all other Member States, has built up over the years, and which now has to prove itself in a crisis.
In recent months, Austria has seen some very important events, such as a major conference on the subject of ‘Islam in a pluralist society’, attended by large numbers of religious and political leaders: the President of Afghanistan, the President of Iraq, the former President of Iran, religious dignitaries from all religious communities. Two days ago, the Austrian Chancellor invited all the leaders of the large state-recognised religious communities in Austria to a meeting, at which all participants were unanimous in emphasising that peaceful coexistence, and peaceful – including critical – dialogue, is the only way to prevent developments of the kind seen in recent weeks. It is important to continue this dialogue, therefore; but also to defend our values, such as the right of free expression.
. Mr President, the publication of cartoons in Danish and other European newspapers and the reactions to this have revealed sensitive and fundamental issues. The cartoons have aggrieved many Muslims all over the world. We must respect these sensitivities and the expression of them through peaceful protest, which is a fundamental right in any open society.
I share the views expressed by Prime Minister Rasmussen, where he made clear that his government respects Islam as one of the world’s major religions and that it has no intention of insulting Muslims and does not support activities in this sense. Today, I should like personally to emphasise my deep respect for Islamic civilisation and the contribution it has made and continues to make to Europe.
The Commission’s concern is not with the peaceful response of the majority to the cartoons. It is with the violent reactions of a minority; reactions which have been disowned by many Muslims. Therefore the Commission condemns, in the strongest possible terms, the violence perpetrated against our office in Gaza, and against the missions of the Member States, in particular those of Denmark. It is ironic that the aim of these missions is to bring real benefits to the lives of the people of their host countries.
A trade boycott is not an appropriate way of addressing the issue, either: it would hurt the economic interests of all parties and could damage the growing trading links between the European Union and the countries concerned. Trade, and the greater interconnections it brings, is a means to promote mutual understanding. Let us be clear: a boycott of Danish goods is by definition a boycott of European goods.
I have spoken with the Prime Minister of Denmark and expressed the solidarity of the Commission. I want here today to send my solidarity to the people of Denmark as well; a people who rightly enjoy the reputation of being amongst the most open and tolerant not just in Europe, but in the world. I welcome here today their representatives in the form of a delegation from the Danish Parliament.
I have also spoken with the President-in-Office of the Council, Chancellor Schüssel. The Commission will continue to work with the Austrian Presidency and all parties to resolve the problem peacefully and efficiently.
This issue raises wider themes. Our European society is based on respect for the individual person’s life and freedom, equality of rights between men and women, freedom of speech, and a clear distinction between politics and religion. Our point of departure is that as human beings we are free, independent, equal and responsible. We must safeguard these principles.
Freedom of speech is part of Europe’s values and traditions. Let me be clear: freedom of speech is not negotiable. Like all freedoms, its preservation depends on responsible use by individuals.
We all condemn all forms of prejudice and discrimination wherever and whenever they are expressed. But governments or other public authorities do not prescribe or authorise the opinions expressed by individuals. Conversely, the opinions expressed by individuals engage these individuals, and only them. They do not engage a country, a people, a religion and we should not allow others to pretend that they do.
Freedom of speech and freedom of the press is the basis not only of the possibility to publish an opinion or a cartoon, but also to criticise it. Freedom of speech cuts both ways.
Freedom of speech has limits as well. These must be respected. They are defined and enforced by the law and legal systems of the Member States of the European Union. It is self-evidently unacceptable to go outside the law that is decided by democratic institutions.
Freedom of religion is not negotiable either. Just as Europe respects freedom of speech, so it must – and does – respect freedom of religion. Religious freedom is a fundamental right of individuals and communities; it entails respect for the integrity of all religious convictions and all ways in which they are exercised. Muslims are and must be able to practise their faith in the same way as the adherents of other religions and convictions practise theirs.
The European Union and its Member States have for a long time promoted dialogue between different communities both within the European Union and with neighbouring Muslim countries, and in other parts of the world. It is through a vigorous but peaceful dialogue under the protection of freedom of expression that mutual understanding can be deepened and mutual respect can be built. I am fostering and will continue to foster dialogue between cultures and with religions. This dialogue must be based on tolerance, not prejudice, and on freedom of expression and religion and the values connected with them.
Violence is the enemy of dialogue. We must not allow the minority of extremists to win. Let the best of our values win against the worst of prejudices.
. – Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, the Group of the European People’s Party (Christian Democrats) and European Democrats is following the controversy over the caricatures with great concern. One thing is crystal clear to us, however, and this forms our guiding principle. We shall defend freedom of the press, and we shall protect the feelings of believers, irrespective of their religion, and also the symbols that are important to them. We shall defend human rights and the achievements of the Enlightenment, and we shall uphold the right to profess one’s faith, to be different and to be respected. It is only possible to achieve all this at the same time if all parties first remain calm and level-headed. Therefore, our plea today goes out, in particular, to representatives of the media in Europe, in Iran, in other Islamic countries; it goes out to those who seek to inflate the caricature row to a matter of political principle. Meeting polemic with polemic, aggression with aggression, and insensitivity with insensitivity, is not the way to a good future. We want an order that defends freedom of expression as one of the supreme human rights, whilst also being aware of its limits, which are to be found in the freedom and dignity of others. This order must show respect for the beliefs and religious sensitivities of others, whilst at the same time enabling a peaceful, constructive dialogue on the things that divide us both superficially and deep down at the heart of our being, of our values, experiences and feelings.
It follows from this that violence as a means of agitating or inciting outrage at differing opinions can never be accepted. We condemn all the instigators of the violent reactions in various countries across the world, for this was no spontaneous reaction – it did not take place until several months after the event – but was organised in part by regimes that do not value freedom of expression, but rather repress their people. This, too, must be made quite clear.
We oppose all forms of violence; not only against people, but also against objects – flags or buildings – and we condemn them in the strongest terms. It is important to now add to this a rather more specific approach, as merely pledging ourselves to dialogue between cultures is not sufficient. I should like to make two very specific proposals; imperfect ones, admittedly, but food for thought nevertheless. Firstly, because we need to start with the young people, we should set up a committee of experts to examine school books in Europe and in the Islamic world to see the kind of words and values that are being attributed to each other and disseminated by this means. This committee should be under the joint auspices of the EU and the Organization of the Islamic Conference and, to make it most effective, the UN Secretary-General should be involved in the choice of experts.
We, or rather the Islamic world, have become agitated over a number of caricatures in a European – Danish – newspaper and other newspapers; but this is only one instance of hundreds – not to say thousands – of caricatures, including those in the Islamic world making fun of our – Christian – values and our convictions. This has to stop: both here and in the countries of the Islamic world.
Secondly, I was among those Members who participated in the Euro-Mediterranean Conference in Barcelona. We should use the Euro-Mediterranean Parliamentary Assembly to bring together elected politicians and representatives of civil society from Europe and our partner countries for regular dialogue and targeted discussions within the framework of the Barcelona process. The Euro-Mediterranean Parliamentary Assembly could thus be a pivotal forum for the dialogue between cultures.
Allow me to make one personal remark. From 1999 to this year, 2006, I have visited 16 Arab and Islamic countries. I recall a conversation with a very committed, credible senior cleric in Saudi Arabia, which was, all in all, a wonderful conversation. He then asked me how Muslims were treated in Europe. I replied that we should often like to see better integration, but that Muslims could practise their faith freely. I then asked a question in return: is it true that, in Saudi Arabia, the law requires that any Muslim wishing to convert to Christianity be punished with death? I did not receive an answer.
Tolerance is important; but it is a two-way process. Tolerance, reconciliation and understanding must be based on the truth, and that is what we advocate. I emphatically welcome what the President of the Commission said: an attack on one Member State is an attack on us all. In this sense, we of course stand in solidarity with Denmark, and this debate should send out a signal of tolerance and understanding, albeit based on reciprocity and recognition of the truth. Only then will we be on the path towards a good future based on dialogue between cultures.
– Mr President; Mr President-in-Office of the Council; Mr Barroso, President of the Commission; Mr Schulz, our group chairman, has asked me to talk today on behalf of the Socialist Group in the European Parliament, and that is something that I am pleased to do where this matter is concerned. It has been terrible and shocking to see people killed, my own country’s and other countries’ flags burned, ambassadors attacked and boycotts implemented, causing large numbers of innocent people to lose their jobs. It has been doubly depressing, given that our countries’ history has also been about tolerance of other peoples and about understanding and respect for them. We have led the way in international solidarity and in economic and political aid to poor peoples around the world. We have always fought for justice and for peoples’ right to their own independent states characterised by peaceful co-existence, especially in Palestine.
It is absolutely crucial that the violence we see should not get completely out of hand. That violence must stop now, and I should like, personally and on behalf of my country, to thank Mr Barroso for the clear signal he has sent out today in Parliament and for the solidarity he has shown with my country and with all those countries that have been attacked. An attack on one Member State is an attack on the European Union as a whole.
It is also important to emphasise, however, that the European Union stands for the opposite of xenophobia and intolerance. European values are based on respect for peoples and religions. The whole of our bloody history has taught us the wisdom of mutual understanding, dignity and co-existence. The first thing I should therefore like to say today to the whole of the Muslim world and to everyone in Europe is that freedom of expression is not something on which we are able to compromise. No government or ordinary citizen can put a question mark over that freedom. Freedom of expression does not, however, exist in a vacuum. It must and will be exercised with responsibility. Nor can we compromise on respect for other peoples and religions. This is also fundamental to the human rights on which Europe and the UN are based. Freedom of expression must therefore go hand in hand with respect for other peoples. That is the way things have to be.
I should like to use my freedom of expression today to criticise and clearly repudiate the cartoons of the prophet Muhammad that appeared in a Danish newspaper a few months ago. Publishing them was arrogant and disrespectful and reflected a total lack of knowledge of Islam. I should like to emphasise that the cartoons do not reflect the attitudes of ordinary Danes. We are well aware, both in Denmark and elsewhere in Europe, that the love of our own country, dignity and religion does not require us to criticise others or talk down to them when what is in question is something they regard as holy. I also know that many people in Europe cannot understand why the Danish Prime Minister refused to meet ambassadors from the Arab world. That is something that I too fail to understand. We cannot, however, change what has happened. Most important of all is the fact that the Danish Government subsequently used its freedom of expression clearly to express respect for other peoples and their religions, not least Islam. We must now look forward.
We want to send a clear signal today: we are determined to ignore new provocations, which cannot be used by extremists in Europe and in the Muslim world to inflame violence and intolerance and create new myths about each other.
We have seen it so many times before from xenophobic and populist parties in Europe and from the extremist movements in the Muslim world. We say ‘no’ to those who claim it is ‘them against us’. For much too long, extremists on both sides have been allowed to play their false tune. Worst of all, they have inflamed hatred and fear and they have gained an audience for their views. It is time for moderate and responsible voices to set a new agenda, as Mr Barroso said, a new agenda which clearly and unambiguously shows that there is another way.
We in Europe do not want to add fuel to the extremists’ fire. Here, in the European Parliament, we have a clear message: we want to unite all forces in a new and far stronger dialogue with the Islamic world, building on unconditional respect – a respect extending beyond borders and applying to all people and religions. We know that we live in a globalised world. That gives us a special responsibility. In this globalised world it is not ‘them against us’: we are one. And no, it is not a clash between religions or civilisations.
What we have witnessed are ignorant acts creating humiliation and insult. This was used by extremists to inflame hatred and violence. However, trying to understand the broader reactions, those cartoons, together with manipulation from extremists, were the last straw. Let us not forget the many years of social and economic frustrations in many Muslim societies. Let us now realise what humiliation and arrogance from those with power and wealth can result in.
Let us not fall prey to short-sighted sanctions but, instead, stand by our economic and political cooperation. Let us put behind us what the cartoons initiated. Let it be the last thing to cause provocation, and let the next step unite us to build a stronger dialogue – critical, open, permanent and constructive.
. Mr President, today the core message from Liberals and Democrats is to safeguard and defend freedom of speech, not only in Europe but also in Kabul and Tehran. It is totally unacceptable for violent protests, attacks on embassies, burnings of flags and boycotting of goods to replace dialogue. That we have seen examples of a European company boycotting Danish goods is unfortunate and not a sign of European solidarity.
We have all been shocked and saddened by the terrible circumstances of the last 14 days, and no one has been more shocked than me and my fellow Danes. However, Muslims should recognise that the global tensions have merely increased support for far-right, anti-immigration parties and have been abused by extremists in and outside Europe.
Europeans from all communities must now exercise personal responsibility to quell this rising tide of anger. We must not let extremists triumph at the expense of the moderate majority, and we must stand together in respect for Article 11 of the Treaty to condemn violence and intimidation against Member States. When the Danish flag and other European flags are burned, the EU should show solidarity, as we have seen today, and reject demands that governments should apologise on behalf of independent media ...
... especially since Section 77 of the Constitutional Act of Denmark clearly states: ‘Any person shall be at liberty to publish his ideas in print, in writing and in speech, subject to his being held responsible in a court of law. Censorship and other preventive measures shall never again be introduced’.
It should also rebuff efforts by the Organisation of the Islamic Conference and the Arab League to seek a UN resolution, backed by possible sanctions, to ban attacks on religious beliefs. Such a move would contravene the constitutional basis of many liberal democracies and is an invitation to criminalise freedom of thought on a global scale.
Nobody is denying that Muslims have a right to feel offended by these drawings, just as Sikhs, Jews, Christians or believers of any sort have a right to take umbrage at the press. However, complaints must be handled through the appropriate legal channels. In a civilised society, offence can never be grounds for violence. In a secular, democratic society such as our own, freedom of the press must remain paramount, for it is this freedom that reinforces the principles of democracy and pluralism on which our Union is founded and which are universally acknowledged in international conventions. As such, all believers should stand up for those values, which ensure that anyone in Europe can practise their religion freely and openly, but also accept the right to be a non-believer.
This is not to say that freedom of the press should mean total freedom to cause offence. It is self-evident that, after 9/11 and the bombings in Madrid and London, greater care must be taken to ensure that relations between different communities remain as harmonious as possible. However, Liberals and Democrats are convinced that the current situation cannot be resolved by the ‘thought police’, but only through dialogue. From that perspective, we support the Alliance of Civilisations initiative proposed by the UN Secretary-General, and we applaud Justice Commissioner Frattini for organising a round table with media bosses, journalists and religious leaders. But, Mr Frattini, we draw the line at supporting your proposed code of conduct for the press, and we encourage Mr Solana to draw exactly the same line. That way lies greater distrust and mutual antagonism, because if communities cannot discuss issues on their cultural fault lines, how will they ever grow into acceptance?
Before I close in Danish, I just want to thank personally the President of the Commission, Mr Barroso, and my colleagues here in this Chamber for showing their solidarity.
Freedom of expression is a right, but not necessarily a duty. It is, however, a right that must be neither called into question nor compromised. If we begin to compromise our freedom of expression and, at the same time, suspend our right to subject all religions to critical analysis, the fundamental right to think and to express ourselves freely will be restricted.
. – Mr President, ladies and gentlemen, Hannah Arendt described freedom as being disturbing and painful, saying that men may even flee from it, as it can sometimes be difficult and unpleasant. I believe that there is one thing that we, as politically minded people and politicians, must not do, and that is to attempt to define boundaries for the press, for example. That is something that politicians cannot and must not do; only society knows what is common sense. We politicians can of course discuss those actions of ours that are causing offence – for example where, as in Denmark, legislation on foreign nationals has been passed that offends and fails to respect immigrants. That can be criticised here, as the Council of Europe did in Denmark’s case. We can also express criticism where, for example, a questionnaire for Muslims has been drawn up by German that shows Muslims a quite blatant lack of respect. Politicians can by all means criticise and discuss such things.
Ladies and gentlemen, this whole discussion on limits is a matter for society. Commissioner Barroso is right: people are entitled to publish caricatures poking fun at us politicians, at me, at Mr Poettering or anyone else. In society, we are entitled to express disapproval. Muslims are entitled to hold demonstrations in protest – we respect that – in the same way as members of the Jewish community demonstrated against a play by Rainer Werner Fassbinder. This is a debate that should be held within society. We cannot draw up a code of conduct for the press; either the press does that itself or it does not – it is not our job.
In the international debate, it is always pointed out that religions are to be respected. That may be so, but religions are in the public domain, and as such will be the subject of blasphemous caricatures. That is as integral to religion and democracy as air is to breathing; it is just the way things are. It does not mean that one has to approve of these caricatures or consider them to be in good taste. Freedom is not a matter of good or poor taste. Freedom is something we have fought for, and no civilisation has yet fallen on account of too much freedom, but always on account of too little; much too little.
I can tell you, therefore, that I do not sympathise with the caricatures. I can tell you which ones made me smile, which ones made me laugh, which ones I found repellent. I do sympathise with all those who have fallen victim to violence in this dispute. I think it dreadful what, for example, large European enterprises such as Carrefour and Nestlé have done, running advertisements in Saudi Arabia with the slogan ‘We are not Danish, we are French’. That is in bad taste, that is a legitimate target for our criticism. I ask that we all refrain from self-righteousness.
Let us not exempt religion from the social debate, as religions, too, have the right to say what is right or wrong. We are not supposed to caricature them when they talk nonsense on the issues of abortion or homosexuality; yet we have the freedom to do so, and this is a freedom that we wish to defend.
If we were to show immigrants more respect in this world, if our laws were to show them more respect, they would have the opportunity to discuss our freedoms differently. Give them the freedoms that we claim for ourselves, and they will use them responsibly.
. – Mr President, of all the peremptory judgments expressed so far with regard to the cartoons of Mohammed, there are few I find very convincing. This issue lends itself to all kinds of oversimplification and I believe that this is a trap that we must avoid at all costs. It is urgent that we reflect on the various facets of the problems we are facing calmly and in depth.
First of all, there is the issue of freedom of expression, clearly the touchstone of democracy and also the touchstone of the existence of a secular public space to which we quite rightly attach great importance. In this space, a critical spirit, a personal relationship to one’s faith and tolerance are supposed to prevail. These principles must not be compromised, but at the same time let us agree that the defence of these principles must not allow for insults, generalisations or stigmatisation, let alone justify them. We are constantly saying that we all live in the same world, a world that is getting smaller, in which everything is interdependent and of which neither Europe, the West in general, or any other region, is the centre. We must draw every possible conclusion from this. We are constantly being watched by the whole of humanity. We must therefore strive to create a kind of global public spirit. Everybody must exercise their freedom while respecting everybody else.
On the other hand, what should we make of the entirely disproportionate reactions of certain Arab States to these incidents, which are surely intended above all to restore the rather tarnished reputation of their leaders amongst their populations, resulting from their submission to a great power that is far more blameworthy than peaceful Denmark? Elsewhere, the Islamic radicals compete with the European far right to exploit this kind of issue to galvanise their respective troops and to silence the reasonable, courageous and progressive voices with whom they are battling. The worst thing would therefore be inadvertently to fuel their cause, rather than doing everything possible to break this vicious circle.
We must look beyond this current unrest and the entirely unacceptable excesses that it has generated, and consider the absolutely essential issue that lies behind it, that is to say the heightened expressions of identities wounded by a profound sense of injustice, domination and humiliation, for which the West, from Palestine to Iraq in particular, is responsible.
As the great Palestinian poet, Mahmoud Darwish, stresses in a more general sense: 'Arabs and Muslims have the impression of being pushed outside of history'. It is here that I believe Europe could play an essential role: building bridges between civilisations. But in order for that ambition to be credible, it means being fully liberated from those who, while behaving like the masters of the world, are in reality leading it – we see this a little more every day – to the brink of a clash. That also means applying the same international law to all States without exception, in order in particular to put an end to the open wound in the Middle East, which is an endless source of the poison of despair. The unfortunate cartoons affair should serve to illustrate the strategic options that we are facing!
. – Good morning, little EU! Globalisation has indeed arrived. I never thought that other people could burn the Danish flag with such passion. On freedom of expression we will never give in. Freedom of expression and freedom of religion both need to be respected.
The editor of has apologised for the feelings raised. He would not have published the cartoons today. Some Danish imams have distributed the cartoons they do not like. Why feel so offended by cartoons you spread to as many as possible?
The Danish Prime Minister has rightly refused to take responsibility for the content in our newspapers, but when 11 Arab ambassadors ask for a meeting, it is a duty for a prime minister to meet them. He should have explained that freedom of expression is limited by the Danish courts, not by the government. He should have advised on how to write to the special press authority to have its judgement.
Blasphemy is a crime under the Danish penal code. Every local editor must show global responsibility. Cartoons in a newspaper can spread via the internet and global media like wildfire. Several people have been killed.
The Danish Foreign Minister had an excellent press conference when the Danish embassies were burning. He talked of dialogue and generosity instead of animosity. People could be put in jail in Denmark for burning the Koran. I could not agree more: generosity instead of animosity. We must learn to respect and cooperate with Muslims, even if we will never surrender freedom of speech.
My group warned against making fundamental rights a part of EU law. Sensitive judgements on freedom of expression and religious rights must be decided locally under international frameworks decided by the United Nations and the European Convention on Human Rights. We can offer dialogue in the new joint Euro-Mediterranean Parliamentary Assembly. We can amend our exchange programmes to allow Europeans to visit the Arab world and young Arabs to visit us. We can open our markets more to their products, make peace and prosperity in the Middle East a priority, but state-sponsored trade boycotts against Danish products must be raised by the EU in the WTO.
Islam is not about the Danish Constitution. Danish imams have no right to appeal to other nations. Muslims may use the Danish courts in the same way as all other citizens. If it is not enough, go to the European Court of Human Rights here in Strasbourg. Indeed, globalisation has arrived. We all need to open our minds. There is no easy one-way ticket back. We will all have to change a bit to live in a global village. A third world war can be started by a little cartoon, as the First World War was started when a young student shot Archduke Franz Ferdinand in Sarajevo. A student’s shot – or a satirical cartoon – may not be the reason, but let us take the message. We must all live together on this globe. We have no other globe available yet.
It is on this planet that we must all live.
. – Mr President, when discussing the right to freedom and freedom of expression, one of the Supreme Court judges in the United States, Oliver Wendell Holmes, said that there are no absolute rights; rights can be restricted. The example he gave was that you do not have a right to shout ‘fire’ in a crowded cinema, unless there is a fire.
One of the difficulties we face in our discussions is the justifiable desire to ensure that the press and media in Europe have freedom of expression, the freedom to poke fun, the freedom to satirise, the freedom, in some cases, to insult people. A democracy, by its very nature, needs the safety valve of humour and offence in order to operate properly. I do not think anybody in this house could in any way condone the violent reaction in certain countries in the Middle East to the publication of those cartoons and caricatures.
Unfortunately, what has been forgotten in the debate, discussion and media coverage, is that there were also many peaceful protests, where Muslims and non-Muslims came together because they found the cartoons and the images they represented offensive, not to their religious belief , but to them as human beings. Respect for human dignity is as important a right in any democracy as the right to freedom of expression.
One of the greatest challenges facing us in the European Union today is to ensure that we do not have a knee-jerk reaction to every horror or outrage. For me, coming from a small country like Ireland, it was shocking to see a Danish embassy burned and the flag of a country that has stood up for freedom and against intolerance burned in public. Likewise, I found it particularly distasteful and very hard to watch the media coverage of a minority element at some of those demonstrations who were inflicting pain on themselves, especially young people. There is an old saying in the media that if it bleeds, it leads; the more dramatic the image, the better chance it has of making the headlines.
How can Europe respond? President Barroso rightly said that Europe stands in solidarity with our Danish colleagues, because a boycott of Danish goods is a boycott of all European goods. We must ensure that we can help our colleagues in the Danish Government withstand the pressure they are being put under by voices in the media to go back on their present position. Even if we are critical of the politics of the Danish Government and its exercise of tact and skill, Prime Minister Rasmussen did stand up for one principle. He said that he would not be backing down on the question of government or parliament controlling the media. In 50 years’ time he will be feted for that; it is one of the bulwarks of democracy.
My last point is that some people on both sides of this argument will try and present it as a clash of civilisations or religions or cultures. Respect and tolerance are needed more than anything else now. We must respect differences and give a proper and meaningful role to the different religions in the European Union, but we expect mutual recognition.
Freedom can never be given away. It can be taken from you, but the freedom that allows us to have the passions that burn in our hearts and souls must always be preserved and protected.
Mr President, all in all, I think it is a disgrace how little solidarity most European governments have shown towards Denmark in this situation. It is equally shameful how today again, in a grovelling and cowardly fashion, the most carefully chosen words of solidarity are immediately followed by all kinds of caveats so as not to offend the Islamofanatics.
We should all feel Danish, because the criminal campaigns mounted against embassies, the boycott of Danish products, the threats and violent demonstrations are, in fact, directed against freedom and against the West as a whole. Anyone who responds to this threat with a scantily disguised appeal for self-censorship becomes, in fact, an ally of terror.
Can I, in fact, repeat in this Chamber the question for which the editor-in-chief of a Jordanian newspaper was arrested and put behind bars? What would cause more prejudice against Islam – the publication of a few caricatures, or images of Islamic hostage takers who cut the throats of their victims in front of the camera? Can I also ask the question whether anywhere in the world, there is one Islamic country where atheists or people adhering to other faiths are given the respect that Muslims demand from us?
To ask the question is to answer it, and it is therefore high time we stopped beating about the bush and asked Muslims who live in Europe and who, by the way, enjoy freedom of religion, the free expression of opinion and all the blessings of social security, quite rightly so, to take themselves less seriously and to realise that democracy is about differences of opinion and sometimes clashing viewpoints.
Anyone who cannot live with this would do well to use their freedom to move to one of the many countries where the inflexible and often very cruel laws of Islam already apply.
I would like to quote the Danish Queen Margarethe II, with whom I am in complete agreement and who appears to be much more spirited than most European leaders put together: ‘These days, we are being challenged by Islam nationally and internationally. We have left this issue unaddressed for far too long, because we were tolerant or even perhaps complacent. We must show our opposition to Islam and accept the risk of being given unfavourable labels at times’.
Let us therefore defend, tooth and nail, the free expression of opinion. Let the European countries where laws inimical to liberty are already in place to curb the free expression of political opinion – Belgium for example – take the initiative to abolish these laws which muzzle people and thereby send a strong message to anyone who combats freedom.
We should also draw lessons from this for the negotiations with Turkey, because Turkey can never become a European Member State, simply because it is not a European country, and also because the basic principles of Islam are incompatible with the European values of freedom, separation of church and state and gender equality. It is time we mustered the courage to say this, certainly now Prime Minister Erdogan has been arrogant enough to seek to impose restrictions on the free expression of opinion.
On a final note about this Danish issue, I should like to add an impressive quote from Mrs Doornaert’s column in the Flemish newspaper : ‘Europe appears to be unable to shake off its tendency for appeasement. It should have learnt by now that it is impossible to appease a totalitarian monster. The more you feed it, the more insolent it becomes’. Mrs Doornaert and her newspaper certainly do not think along the same political lines as I do, but those are prophetic words and we would do well to ponder them very carefully.
– Mr President, ladies and gentlemen, it is not my place, of course, to comment on a debate in this House, but I should like to express my most sincere thanks on behalf of the Council for the strong message that has been sent out today: one of commitment to our values, but also to tolerant dialogue with other civilisations and religions.
I should also like to emphasise that the Council naturally considers it very important that all the institutions of the EU – the Commission and Parliament as well as the Council – agree on this and speak the same language; I consider that most important. The debate that we have held here today will also make the Council’s job easier in future.
On behalf of the Council, I wish to reiterate what I said in my introductory statement – which has also been said by the President of the Commission and also very many speakers: any attack on a Member State of the EU, any boycott against a Member State of the EU, is an attack on the EU, and we of course stand in solidarity with Denmark. This I say also on behalf of the Council.
A number of very interesting ideas have been put forward here, which the Council will be happy to take up. I agree with Mr Poettering that it is important to reach out also – or particularly – to the young people: in schools, and also at home, as their education naturally begins at home. I also agree with Mr Poettering that it is important to avoid stereotypes and clichés in school books, too, and so I think that the idea of examining these is a good one.
I could not agree more with Mr Rasmussen on the importance of dialogue between civilisations and on the need for the dialogue to be open, critical and respectful: that seems to me to be most important. Indeed, extremists must not be allowed to triumph: this is a fundamental statement that must be made here. It goes without saying that no benefit should induce us to bow down to extremists: we must show solidarity and unity on this. I could not agree more with Mr Cohn-Bendit, and I also said in my statement that I, too, am of the opinion that the responsibility of the press is a personal one, and that governments should not tell it what it can or cannot do.
I am aware that, over the years and decades, institutions such as the Council of Europe have made repeated attempts to draw up a code of conduct; all of which have failed. I believe that this is a personal responsibility; that is very important.
In the same spirit shown by today’s debate, the Council will continue to work on improving understanding between civilisations and between religious communities, but will also speak in plain terms when it comes to rejecting violence, and when it comes to condemning the use of violence or boycotts against Member States of the EU. We must show solidarity on this.
To end the debate, I have received six motions for resolutions(1) in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, Thursday, at 10 a.m.
– I voted in favour of this resolution because I defend freedom of speech as a European and universal value and because I condemn violence as an expression of indignation, regardless of its target, and that includes European interests and embassies.
I also voted in favour because the second paragraph of the resolution condemns incitement to religious hatred and the dissemination of racist and xenophobic attitudes.
That being said, I feel that the resolution as a whole is unbalanced, because it focuses primarily on freedom of expression and not on the islamophobic intentions behind the cartoons published by an extreme right-wing, racist and xenophobic newspaper in Denmark.
If it is to promote freedom of expression and the most basic human rights, Parliament must categorically distance itself from islamophobia and must condemn any attempts to correlate Islam and its believers with terrorism.
My vote for this resolution was also an expression of my solidarity with the people of Denmark. I do not, however, approve of the complacent, arrogant attitude of the Fogh Rassmussen Government, which I hold jointly responsible for the fact that extremist reactionary forces, both in the West and in the Islamic world, have made capital from the incident by invoking the ‘clash of civilisations’.
The next item is the Council and Commission statements on the confrontation between Iran and the international community.
– Mr President, ladies and gentlemen, in this Council statement on the confrontation between Iran and the international community, I should like to comment on the following issues: firstly, the nuclear issue, secondly, relations between the EU and Iran and, thirdly, the recent violence in Tehran.
The resolution of the Iranian nuclear issue is a key concern for the international community, which has serious doubts about the peaceful nature of Iran’s nuclear programme. Over recent years, the EU has spared no effort to find a solution by negotiation and to urge Iran to adopt confidence-building measures with regard to its nuclear programme. Iran has been moving in the wrong direction recently by taking unilateral action, most recently resuming uranium-enrichment activities at Natanz and suspending application of the IAEA Additional Protocol.
The adoption by the IAEA Board of Governors of its resolution of 4 February bringing the matter to the attention of the Security Council of the United Nations gave a clear signal to Iran. The large majority by which the resolution was adopted demonstrates that Europe’s deep concern about Iran’s nuclear programme is shared by the international community as a whole.
The EU is by no means calling into question Iran’s right to use nuclear energy for peaceful purposes. The cause of this conflict lies in Iran’s failure to take sufficient action to date to build the necessary confidence in the peaceful nature of its nuclear programme. On the contrary, over the last 18 years, Iran has failed to declare a substantial part of its very extensive nuclear programme to the IAEA, and is still refusing to provide it with important information concerning, in particular, the extent of development of its uranium-enrichment technology and the field of ‘weaponisation’ – that is, the militarisation of its nuclear programme.
The EU’s objective is still to achieve a solution to the matter by negotiation. Yet this requires that Iran show sufficient willingness to be cooperative and open, in particular towards the IAEA, and to take urgently needed confidence-building measures such as suspending sensitive nuclear activities. The Russian proposal to build a Russian-Iranian uranium-enrichment facility on Russian soil as an alternative to enrichment in Iran is an important contribution and has the full support of the EU.
Let me reiterate quite clearly that the EU remains committed to a diplomatic solution to the Iranian nuclear issue, in which the IAEA must play a key role. Involving the Security Council is not tantamount to diminishing the role of the IAEA, but rather is intended to strengthen the IAEA’s authority and make it possible to implement the measures required by the resolutions of its Board of Governors.
On the subject of relations between the EU and Iran, the EU still regards the human-rights situation in Iran with great concern. The situation is worsening, and the Iranian authorities are not taking any tangible action to reform legislation or official practices. Despite repeated requests by the EU, Iran has failed to make any further commitment to resuming the stalled human-rights dialogue. The EU will continue to voice its human-rights concerns, both directly to the Iranian Government and in public statements and international forums.
The statements made by the Iranian President on Israel have been unambiguously and strongly condemned by the EU and the international community as a whole. Iran’s position on the Middle East gives grounds for grave concern. It still supports Palestinian groups that the EU classifies as terrorist organisations. We note with concern that the Iranian President recently met some of the leaders of such groups in Syria, and we call on Iran to end such contacts. In addition, we call for it to join the international consensus on the necessity of a two-state solution to the Middle East conflict.
The repeated attempts by the Iranian President to deny the crimes of the Holocaust, and his calls for the state of Israel to be ‘wiped off the map’, are to be firmly rejected. Statements such as this are completely unacceptable and, furthermore, are totally at odds with the efforts of the numerous political and religious leaders who are specifically working on all sides to promote a dialogue between the cultures that is characterised by mutual respect, particularly following the events of recent days.
The EU’s relations with Iran will depend on progress made on all of the issues of concern: the nuclear issue and other concerns in connection with weapons of mass destruction, human rights, the fight against terrorism and the country’s position on the Middle East. The options for action by the EU will be kept under close review and weighed up in the light of Iran’s declarations and actions.
On the subject of the violence: as has been clearly underlined in the debate in this House, the attacks on bodies of the European Union are in no way justifiable, and are completely unacceptable. The EU Presidency has condemned these attacks and called on Iran to meet its obligations with regard to the protection laid down in the Vienna Convention on Diplomatic Relations of 1961. In accordance with these obligations, the Presidency has also reminded Iran that responsibility under international law for ensuring compliance with these obligations lies with the state.
. Mr President, it is clear that Iran needs to take visible and credible steps back in order to regain the confidence of the international community. For the past few months the nuclear file has been at the centre of EU concerns with Iran, and rightly so. The region does not need further tension and prospects of nuclear escalation. Despite the persistent efforts for dialogue of the so-called EU-3 and of other international partners, Iran has not engaged in a convincing way. That is why, as a result of the vote of the International Atomic Energy Agency Board in Vienna on 4 February, Iran’s nuclear dossier is now to be reported to the United Nations Security Council.
The Iranian reaction was the decision to step up its enrichment programme and to cease implementing the additional protocol. That is unacceptable news, although Iran expected to continue cooperating with the IAEA on the basis of the Non-Proliferation Treaty.
A substantial majority of the international community, including Russia and China, now stand firmly behind the reporting of Iran to the Security Council, agreeing that Iran needs to return to a suspension of its enrichment activities. There must be no mistake in Tehran about the resolve of the international community. At the same time the door still remains open for a negotiated settlement through diplomatic efforts, provided that Iran takes the necessary steps.
Iran’s tactic of trying to divide the international community proved unsuccessful on this occasion, as it did last autumn. The Russian proposal to enrich uranium outside of Iran is still on the table and needs to be explored fully. If Iran returns to a suspension of its enrichment activities and accepts the Russian proposal, the Security Council track may not prove necessary. The prospects depend very much on the will of Tehran to compromise and engage with the international community, and to do so swiftly.
We shall not speculate on further steps, but if the situation continues to deteriorate, we will need to consider options for further action through the United Nations. The United Nations Security Council will revert to the issue in the light of Mr El Baradei’s report and the next meeting of the IAEA Board starting on 6 March. Conversely, if things evolve in the right direction, more could be done through Community actions. If and when the situation calls for that, we must be able to re-engage Iran through a series of EU and Community instruments. We are ready to engage constructively, and Iran knows that.
The nuclear issue is not a dispute between Iran and Europe or between Iran and the United States, but between Iran and the larger international community. Nor is it a dispute about Iran’s right under the Non-Proliferation Treaty. It is about Iran’s failure to build the necessary confidence in the exclusively peaceful nature of its nuclear programme. Indeed, Iran has the right to develop research, production and the use of nuclear energy for peaceful purposes. For that, without discrimination, we need objective guarantees on the peaceful nature of Iran’s nuclear programme.
I should like to say a few words about President Ahmadinejad’s statements on issues that affect regional stability and international relations. His unacceptable remarks regarding Israel and the Holocaust sparked global outrage. We feel that those statements are a profound offence to all of us. It is also totally unacceptable – as the Presidency has just said – that Iran continues to support terrorist organisations in the Middle East.
With regard to human rights, you may recall that on 12 December the General Affairs and External Relations Council found the situation grave enough to adopt conclusions on the state of EU-Iran human rights dialogue. Stating what is for me a fundamental requirement vis-à-vis Iran, the European Union reaffirmed that greater respect for human rights and fundamental freedoms in Iran is essential if there is to be progress in EU-Iran relations.
I should like to emphasise some points of major concern. There have been an increasing number of public executions and death sentences – juvenile executions in particular. Iran executed more child offenders in 2005 than in any recent year. There are restrictions on freedom of expression, with widespread censorship of the internet and the press – even the former speaker of parliament and presidential candidate, Mr Karroubi, could not get authorisation to broadcast his new television channel from Dubai. On the plight of human rights defenders, we are very much concerned about the fate of prisoners of conscience, such as Mr Akbar Ganji and his lawyer Mr Abdolfattah Soltani. The list of human rights concerns in Iran remains worryingly long.
The Commission looks forward to a continued exchange with Parliament regarding the matter of Iran. The situation is critical, but the long-term objective continues to be, despite everything, that deeper and broader relations should be established with a country that is an important regional and international player.
. – Mr President, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I should like to declare our full support for the policy of the international community on Iran, as revealed in the resolution of the IAEA Board of Governors of 4 February, the position of the EU General Affairs Council of 30 January, and the statement issued by the EU-3 together with the USA, Russia and China in London.
In the government of my home country, too, Chancellor Merkel and Minister for Foreign Affairs Steinmeier are together resolutely following this course. It must be made clear to Iran’s leaders that they cannot create divisions within the international community, nor – naturally – within the individual bodies of the EU. Parliament’s resolution today will make that clear.
We recognise the fundamental right of all parties to the Treaty on the Non-Proliferation of Nuclear Weapons to use nuclear energy for peaceful, civil purposes; but Iran has crossed so many red lines that confidence in the regime’s honourable intentions has faded. Neither its reduced cooperation with the IAEA, its President’s threat that Iran would leave the Non-Proliferation Treaty, its postponement of the talks with Russia that had been scheduled for this Thursday nor, in particular, its resumption of uranium enrichment, are conducive to building confidence and defusing the situation.
This makes it all the more important to continue to present a resolute, united front to Iran. Anything that could now be conducive to giving Tehran the impression of division or compliance is unhelpful. Those who believe that our unconditional desire for peace alone will induce our opposite numbers to change course and see the light are doing our natural yearning for peace a disservice. Particularly when our counterparts are preaching hatred and hostility, and deliberately acting contrary to the expectations of the international community, we should not disclose to the other side everything that we might do as a consequence of their actions.
I do not believe that the scope for diplomatic efforts has yet been exhausted. We are offering constructive cooperation. We are calling on Iran to resume cooperation with the IAEA before the issue is discussed in the Security Council. We also support Russia’s offer of uranium enrichment for civil purposes outside Iran. We cannot help wondering why Iran wants its own enrichment facilities. The country does not operate a single …
. – Mr President, I should have been surprised if it did not. However, I should also like to ask the House to reflect on what is more important: having time for a proper debate, or Members of this House complaining when a vote is taken. I should have liked to hear Mr Gahler out, as what he was saying was most fascinating. Indeed, the question he raised is one of the ones that preoccupies us most at the present time.
How do we deal with a regime that is quite blatantly pushing all its boundaries? How do we respond to that as an international community? In my speech I shall try to add some further questions from the point of view of my group. It is not necessary to comment in this House on the remarks made by the Iranian President. A Head of State who denies the Holocaust, and who calls into question Israel’s right to exist, is not a fitting dialogue partner for us.
All the values that President Ahmadinejad stands for are the opposite of those we stand for, and I should welcome a debate on values with these people. We have already had a debate on values this morning; and that was good – it was a serious, considered debate. We should hold a calm, self-confident debate, and see whether there are others in the region besides President Ahmadinejad with whom we can hold dialogue. We should reflect on options open to us before we philosophise about options closing.
Are there not sufficient moderate countries in the region who are open to dialogue and with whom we can cooperate, who may not share our values one-to-one, but to whose interests it is also entirely detrimental to have Iran become a leading nuclear power in the region? Yes, there are, and, in my view, they are suitable dialogue partners for the EU. In this connection, of course, the conflict over the caricatures not only comes at the worst possible time, but is even counterproductive in the extreme, for these are the very countries with whom we need a relationship of mutual respect. Solving this caricature conflict is also central to solving the problems of the region as a whole, therefore.
For this reason, I would advise against equating ‘Iran’ and ‘Islam’. The actions of one aggressive Head of State of one country do not in any way reflect the views of the vast majority of peace-loving Muslims around the world, with whom we have to cooperate.
I think it is right that all enrichment activities – that is, those by all countries – should be under the control of the International Atomic Energy Agency, as proposed by the IAEA itself. We should support this proposal. I also think, incidentally, that it is perfectly justifiable to refresh memories and say that the debate on nuclear disarmament should not be limited to this region: it needs to be universal. In this connection, allow me to point out that treating countries who already have nuclear weapons differently from those who are on the way to having them, and carrying out pre-emptive strikes against countries who did not have any weapons of mass destruction, only encourages regimes to procure nuclear weapons as quickly and illegally as possible, because those who own them will not be attacked. This is a logic that also needs to be discussed, one that was triggered by a pre-emptive strike carried out in the same region in the past, which was utterly wrong and which we vehemently opposed.
I believe that the logic behind this was extremely dangerous, and that is why we have to abandon this strategy of goal-based thinking, as it leads to the militarisation of thought. We must reinforce our diplomatic options step by step. It was an enormous accomplishment on the part of the EU-3 to bring China and Russia together and thus give Iran a clear signal that the international community will not allow itself to be divided. Let us talk about diplomatic successes instead of philosophising about military options. The international community should do everything in its power to make it clear to Iran that failure to return to the negotiating table by 6 March will automatically trigger a referral to the Security Council. Subsequent action should then be decided there, however, rather than by just any central government.
. – Mr President, Commissioner, ladies and gentlemen, after two and a half years of intensive research and inspections, the International Atomic Agency has been unable to confirm the peaceful character of the Iranian nuclear programme, and basic questions remain unanswered.
Iran’s recent decisions to resume the uranium enrichment activities and to suspend all voluntary cooperation with the Agency are particularly worrying, not least in the light of the Iranian President’s statements denying Israel’s right to exist and of the general tightening of rules that has been noted in Iran.
Now that the issue has been passed on to the Security Council, things are gaining momentum, even though it has been decided to wait for the next report which Mr El Baradei will be submitting on 6 March.
The stakes are extraordinarily high. The non-proliferation of nuclear weapons and of weapons of mass destruction is in the balance. The stability of the entire region is at risk, as is the effectiveness of the International Atomic Agency itself. It is very rare that I put things in such strong terms, but I am warning you that this issue is placing the whole international rule of law under pressure.
Even if the conference reviewing the non-proliferation treaty fails, which would be very regrettable indeed, even then the permanent members of the UN Security Council, including China and Russia, and the others – you are familiar with them – together with the European Union, appear today to be of one mind in seeking to prevent proliferation in a peaceful manner, and that is indeed cause for modest satisfaction.
It is now up to Iran, in full transparency and renewed cooperation with the Agency, to convince the world that it only has peaceful objectives in mind
. – Mr President, ladies and gentlemen, we have to recognise that this situation is escalating. We have to realise that the strategy of President Ahmadinejad is a new one. He is intent on a breach with the West, on building up an Islamic region and taking over its leadership. We are seeing a mobilisation of national pride in Iran. How should Europe respond to this?
I expect us to be guided by reason and make clear analyses. I agree with Mr Schulz when he says that we have to abandon the ‘strategy of goal-based thinking’, that we need new dialogue partners, and that we must be active in prioritising diplomacy. I would also say, however, in view of the difficult negotiations over recent days, that the military option has been discussed, and I ask those who have this in the back of their minds to think it through. I expect them to define how they propose to deal with a military escalation, and tell us whether the way they do so will enable us to achieve our objectives, namely preventing Iran developing nuclear weapons and ensuring Israel’s existence. I do not believe that it will.
For this reason, I would appeal once more to this House to take account, in today’s vote, of our argument – which we were unable to push through in negotiations – that we should now refrain from toying with any ideas of a military approach, and subsequently to put the emphasis on diplomacy – in spite of all the hate speeches by President Ahmadinejad.
The questions as to whether sanctions should be imposed, what sanctions are appropriate and whether world peace is at risk, are not for President Chirac to answer, the man who suddenly issued the threat of France using nuclear weapons; nor are they for Chancellor Merkel to answer. The vital issue of world peace is to be decided by the United Nations and no one else, and we should not forestall them.
. – Mr President, there is nothing whatsoever to recommend the Tehran theocracy. It is an ignorant and arrogant regime, as proved by the statements made by its President on the holocaust; not even Le Pen would plumb such depths. This is a reactionary and fundamentalist regime that violates human rights on a daily basis, a dangerous and reckless regime that is staking its survival on uranium enrichment, thus edging it nearer to the club of countries with nuclear weapons.
Let us be absolutely clear: Europe must do everything, short of waging war, to prevent Tehran from having nuclear weapons. This is why we do not accept the motion for a resolution, and in particular point 7 thereof. Referring the Iran question to the United Nations Security Council is an inappropriate, irresponsible step, as it brings the world closer to another pre-emptive war, this time in the form of surgical military intervention.
Europe has an alternative to escalating the dispute: it can and must turn what is currently a problem into an extraordinary opportunity for the human race and for the Iranian people. I should like to remind you of Article 6 of the Nuclear Non-Proliferation Treaty, and I quote:
‘Each of the Parties to the Treaty undertakes to pursue negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament, and on a treaty on general and complete disarmament under strict and effective international control.’
This, rather than war, should be the starting point. The United States, which is a signatory to the Treaty, has an opportunity to reverse the underlying military approach in negotiations with Iran. The Council takes the view that the Union has yet to do all it can, so it is time for Chirac, Blair and Merkel to offer the world a sign of good faith.
. Mr President, not being myself a Shiite, I have to say that the Islamic Republic of Iran’s current atomic aspirations really are beyond me. After all, the founder of this Republic, Ayatollah Khomeini, emphatically rejected nuclear energy as ‘un-Islamic technology’. These days, President Ahmadinejad regards atomic energy as a blessing from Allah, so that really does amount to a splitting of the Shiites, if not of the atom.
At the same time, I am still confused about Teheran’s atomic intentions. On the one hand, we hear from the Supreme Leader Khamenei very reassuring words about the use of weapons of mass destruction being prohibited in Islam; it is in line with this that Iranian leaders claim to pursue the peaceful use of nuclear energy. On the other hand, the whole Persian atomic programme shows every sign of that country secretly seeking to possess a nuclear weapons capability, hence the cat and mouse game that Teheran has, for years, played with the Atomic Energy Agency (IAEA) in Vienna.
I ask the Council and the Commission: where do we go from here? Whatever you do, I urge you to stand for no more nonsense from the mullahs, in short, to keep all your options open against a terrorist regime that so far has only played for time and wishes to drive a wedge between the European Union and the US, and Israel, respectively. Meanwhile, the Iranian nuclear clock is still ticking ominously; you must persuade the Russians and the Chinese, by a combined effort, to stop it. That is the kind of European diplomatic activity that I am expecting to see.
. Mr President, the President of Iran tells us that his country, like any other, has a right to nuclear weapons. This might be true if Iran were a normal state, but it is not. It is a dictatorship that has openly challenged the right of one of its neighbours to exist. Consequently, Israel may well be the first target of Iranian aggression and it should have our guarantee of security right now.
As things stand, the course of events in Iran depends on the world’s powers standing as one. This will be difficult to achieve, since Russia is seeking to profit from Iran’s nuclear programme and is selling weapons to Iran, as is China, while India is planning to build a gas pipeline from that country. It therefore falls to Europe to take the lead and play an active role in resolving the conflict. Will Europe prove up to the task of working out a common strategy with the United States, or will it succumb to the next delusion born of the fertile Iranian imagination in Teheran? If the UN Security Council is not equal to the task, if we fail to change Iran's policy through a programme of economic and financial sanctions, we should not be surprised to see fighter planes in the skies above Natanz or Isfahan at some point in the future.
– There was something touching in the way the Austrian Secretary of State stumbled through the script presented to him on the subject of Iran and its atomic energy programme. It shows how far removed from these issues representatives of the Austrian Government have become in the first decade of the third millennium. That is a good thing; we have learnt our lessons from history, and the first speech by the Secretary of State had a lot to say about responsibility. Combining the two, the obvious course of action would actually be to take initiatives, to say that we need an even wider perspective on this conflict than that indicated by the previous speakers.
We must not do things back to front, we must start with the basics, and that means ‘no nukes’. It is incomprehensible why some, the ‘good guys’ – who decides who those are? – are allowed such weapons, whilst others are not. If the Secretary of State starts there from an Austrian perspective, he may be able to do a great deal of good in the longer term rather than just being superficially diplomatic and pleasant in the short term.
Mr President, for some years Iran has sought to export its fundamentalist revolution beyond its Shia lands to Sunni population areas, including Palestine, where, through Syria and its proxy terrorist Hezbollah, it liaises with Islamic Jihad and Hamas, both committed to theocracies under Sharia law. A nuclear-armed Iran is therefore particularly dangerous to Western security, and that of Israel in particular.
There is no consensus on how to deal with Iran, which is in clear breach of the NPT Treaty and its agreements with Britain, France and Germany, but I welcome the 3 February vote by the IAEA to refer Iran to the United Nations Security Council. I also welcome China and Russia’s belated support. The traditional compact – whereby Iran supports Russia in the OIC over Chechnya in exchange for Russian support in supplying nuclear technology, and its Security Council veto when necessary – seems now to be dissolving.
China naturally rejects further nuclear proliferation and is also worried by its own home-grown Islamist threats. Iran’s intransigence and refusal of the reasonable Russian offer on enrichment of uranium has been a wake-up call to Russia and China. Only Syria, Cuba and Venezuela rejected the proposal. The Iranians immediately pledged to resume commercial-scale enrichment of uranium, which can be used either as a fuel for power plants or, as they really wish, in the core of an atom bomb. They have ordered an end to the unannounced visits by the IAEA inspectors.
Western intelligence alleges that Iran is using a network of front companies to try and buy components for missile and bomb production from western Europe and to hire impoverished nuclear scientists from the former Soviet Union. I agree with all those who say that all options must be left available to the West to prevent a nuclear-armed Iran. I ridicule the appeasing statement by the United Kingdom Foreign Secretary Jack Straw, who claims that military action is inconceivable, whereas his boss, Prime Minister Tony Blair, rightly refuses to rule it out.
Mr President, I would like to remind Members of certain fundamental mistakes made by many people during the Iraq affair when assessing the intentions of Saddam’s regime regarding weapons of mass destruction. Intelligence, then and today, is largely inconclusive, if not misleading. It is based largely on inferences and is often lacking in hard data. The best intelligence agencies today do not have a single reliable source in Iran capable of providing information on Tehran’s intentions and capabilities.
While it may not be perfect, the IAEA is the only means of monitoring any nuclear programme in Iran. Between 1991 and 1998, and despite Saddam’s best efforts from 1992 onwards, the IAEA could not declare Iraq free of weapons of mass destruction. So let us avoid making further costly mistakes based on confusing mistrust with well-founded suspicion. This is what warmongering politicians are trying to instil in our minds, and it is simply illogical.
One of the lessons we should learn from the Iraq nuclear case is very simple: it was the bombing of the Osirak reactor in 1981 that led Saddam to decide to have a serious nuclear programme. I can easily imagine what disasters could result from a so-called ‘surgical strike’ of this kind today.
We have the time to negotiate, we have solid political and legal grounds to request that Iran comply fully with the NPT and there is a political and social opposition in Iran that is far from toothless, but, if we want to create the conditions for security and stability in the Middle East, we, as Europeans, must make it clear to all sides that international rights and obligations are the same for everyone.
This also means that our American friends must change the political paradigm with Iran, acknowledging that their past approaches have been ineffective and that they need to adopt a more collaborative policy in order to safeguard everybody’s interests in this crucial part of the world.
Mr President, the situation in Iran provides genuine grounds for concern. Not only is the human rights situation deplorable, but the regime also mocks the world community by violating international principles and ignoring the IAEA’s demands. The idea of Iran acquiring nuclear weapons is, of course, incredibly frightening, especially in the light of its statements about, and threats against, Israel and in terms of what such a development would mean for the rest of the region. The disturbances surrounding the cartoons of Muhammad also appear perfectly to suit the regime in Tehran, and there are many indications that it is precisely Tehran that is fomenting the disturbances.
It is time for the EU to formulate a very clear strategy in relation to Iran. It should have several different dimensions: international cooperation, clear support for dissidents and forces of democracy, such as the referendum movement, within and outside Iran, vigorous condemnation of the serious human rights violations, pressure on Iran to comply with international conventions and, of course, dialogue and diplomacy. This strategy should, however, also include preparing possible sanctions decided on in the UN Security Council.
Mr President, it appears that our strategy against the Iranian regime has largely failed. Nowadays in Iran we are seeing the worst phase of the theocratic regime: executions are continuing, human rights are at their worst in Iranian history; the mixture of religion and politics is heavier than in any other part of the world and the government is mobilising its own people and other peoples in the Middle East against democracy.
I think everybody accepts that developing nuclear power and nuclear weapons in Iran would be dangerous for the whole region. For that reason, I agree that we must act carefully when we speak about nuclear power in the region, because we could give the Iranian regime the ideal excuse to continue with its nuclear programme. Iranian leaders could be tempted to say that if Israel does not stop its nuclear programme, then Iran has the right to develop its own.
We have to be aware of the fact that when we are taking about the Iranian regime we are also talking about Syria and Lebanon, the future of the peace process in Israel and Palestine, theocracy and democracy, human rights and universal values.
– Mr President, the joint motion for a resolution is very problematic. Paragraphs 4 and 7 support the escalating position of the EU-3. This time, the EU-3 is greatly contributing to the escalation. Jacques Chirac’s remark that he is prepared to use nuclear weapons against ‘terrorist’ states is scandalous. The historical comparison drawn by Angela Merkel, too, is completely unacceptable. It is not only Iran’s atomic energy programme that is dangerous; the nuclear weapons in the EU – France and the United Kingdom – and the USA should also be disarmed in accordance with the Treaty on the Non-Proliferation of Nuclear Weapons. The use of nuclear energy in itself is problematic.
Summoning Iran before the UN Security Council is the first step towards a military attack on Iran. All military options must be ruled out; German SPD chairman Matthias Platzeck is absolutely right about this. The war in Iraq is obviously a blueprint for the conflict with Iran. The unspeakable comments by the Iranian President on Israel and the human rights violations in the country must not be exploited for the purposes of a policy of war against Iran.
– Mr President, we need to debate in order to see what we fear: nuclear weapons or the person in possession of nuclear weapons? We fear the person in possession. We do not fear nuclear weapons, because when Israel acquired nuclear weapons a few years ago by the same method, we did not kick up such a fuss. You will tell me that Israel has a democracy, while Iran has a dictatorship. Yes, but Pakistan also has a dictator – Musharef – and we allow it to have nuclear weapons. So let us look at the facts. The story of David and Goliath is repeating itself. Slings and stones were not allowed then, but David used them and his name went down in history.
What are the facts? The facts are that we want our allies to have nuclear weapons and no one else. That is intimidation and it is an-ti-de-mo-cra-tic! We should engage in dialogue, not threats. Threats always lead in the wrong direction. They lead to invasion, they lead to war, they lead to death. No one ever got hurt from di-a-logue! We should provide an opportunity, we should talk, however much the other side digs its heels in. We must make an effort, because we are the more civilised.
Mr Frattini, ladies and gentlemen, it has been clear for some time that the Iranian nuclear issue would be considered at the UN Security Council. Let us recall that at the end of last year, when the European Parliament’s report on weapons of mass destruction was debated, it was precisely Iran’s nuclear programme that triggered the most vigorous debates. The Members’ call at that time for constructive action was shrugged off with the stance that only the path of negotiation would solve the Iranian problem. It is obvious, however, that tensions between Iran and the international community have only increased.
Ladies and gentlemen, recent months were a time for the consolidation of international action. Now, not just the International Atomic Energy Agency but all five permanent members of the UN Security Council unanimously acknowledge that Iran’s nuclear programme is not of a peaceful nature.
Certainly, it is not the European Parliament that will decide on the further course of events, but we must stress that the inability of the states to agree on joint action at the 2005 review conference of the NPT (Treaty on the Non-Proliferation of Nuclear Weapons) only gave rise to an obsession among Iran’s leadership.
Ladies and gentlemen, while the Iranian nuclear issues are considered at the UN Security Council, in this situation the European Parliament and national parliaments must again and again highlight the need for unity among the international community. Let us remember that any doubts or lack of conviction provide strength to the Iranian regime, encourage the fanatics and play into their hands.
Mr President, we must remember firstly that it is Europe that has sold this nuclear technology to Iran. We tend to forget this, and it does not put us in the best position to protest today. Secondly, we must bear in mind that there is an enormous difference between degrees of enrichment of uranium for civilian and for military purposes. Thirdly, returning to nuclear weapons, is it not shocking that our international community has allowed several countries to the east and the west of Iran to acquire nuclear weapons without reacting in any way?
Finally, solely in relation to the external aspects of the Iranian revolution, I would remind you that the most radical and hostile forms of Islamism come to us from countries other than Iran, despite what certain speakers have said.
In conclusion, we have been swamped with so many lies in the past that we have the right to be better informed. We must ensure that the rule of law, which we advocate, is the same for everybody. This is essential to our credibility.
– Mr President, Mr Vice-President of the Commission, Mr President-in-Office of the Council, we must not let the fundamentalists and those abusing the opportunities that freedom in Europe presents destroy our capacity for dialogue. Events from the caricature conflict, to begin with, to the drastic, unacceptable statements by the Iranian President, cannot be allowed to result in the moderates that live in all regions and countries of the world losing the ability to talk to each other.
I believe that that is a crucial starting point, as, too, is ensuring that a president such as this is unable to win through in Iran, and that the many, well-educated, young people who wish to live a decent life have prospects; and for that reason we have to maintain this capacity for dialogue, in order to support internal reform process here, too.
This also means that we should not climb the escalation ladder too fast; it is not possible to go down a rung, so careful consideration is required. For that reason, I am glad that next Monday, for example, the Committee on Foreign Affairs will have the opportunity for dialogue with the Iranian Minister for Foreign Affairs, which will form an integral part of a debate such as this.
The international community must be resolute when it comes to breaches of the law – irrespective of whether these occur in the context of freedom of expression – or when it comes to ensuring that Iran abides by the Treaty on the Non-Proliferation of Nuclear Weapons and the rules that have been agreed. Iran must also realise that, if it has not done so properly by 6 March, the international community stands together and that the matter may then be discussed within the Security Council of the United Nations.
For this reason, it is important that we ensure this dialogue helps to build a more peaceful world, that we do not now let ourselves be talked into taking steps that render it impossible to use this escalation ladder for peaceful purposes, and also that, in the process, we do not lapse into automatism from which there is no escape.
– Mr President, we are unfortunately having to realise that the situation in Iran is escalating, and that is certainly not the right way for it to go about assuming a responsible role in the future of the international peace process, particularly in the Middle East, as Iran always likes to see it. I do sympathise with a country’s desire for scientific and technological progress for the benefit of its citizens – it must be given this option – but a field as double-edged as nuclear research requires a common effort by the international community; it is unacceptable for any parties to go it alone.
It is vital to build mutual confidence, both on the part of the USA and Europe and on the part of Iran. How is that possible, however, with talk of military options on both sides? The fact is that the political situation in the region is not as stable as we would wish upon the people living there. For that reason, we would call on all the countries of that region to enter into a process of dialogue.
Regional stability and security cannot be achieved through outside intervention, and power games must not be allowed to result in doors being closed to us, so that we no longer know what is happening behind them. We should not give fundamentalism or fanaticism any chance.
Mr President, it is estimated that Iran could have nuclear weapons within three to ten years, although the point of no return in stopping that development could be reached much sooner. Dealing with Iran has been made all the harder by the Iraq war, which was not just a disaster but could turn out to be an act of geopolitical folly. The Iranian regime cannot be allowed to develop nuclear weapons. It is a religious fundamentalist, barbaric, pro-terrorist and anti-Semitic regime.
The world became used to the nuclear stand-off between the democratic west and the communist east during the Cold War, but in that confrontation, disaster was avoided because ultimately both sides were rational. The religious fundamentalists of Iran are not rational. An Iranian nuclear device could turn out to be the biggest suicide bomb the world has ever seen. In this situation all the options are dangerous but the most dangerous option is doing nothing at all.
Mr President, that everyone is agreed that we cannot accept a regime of religious maniacs having weapons of mass destruction at their disposal is not something we have learned only today, so from that point of view this debate is superfluous. Far more relevant is the question as to whether we should not have stepped in much sooner. Allow me in this minute to draw your attention to the hypocrisy which Europe and the US display in matters such as these in order to pursue .
It was, after all, France which offered Ayatollah Khomeini shelter and asylum and which helped ensure that the Shah’s Persia was able to slip into obscurantism. If we are shocked today – as we rightly are – by Teheran’s barbaric execution of minors, at the same time as it plays a leading role in the smear campaign against Denmark, should we not also question the human rights situation in the large Islamic country Saudi Arabia, which is claimed to be the USA’s major ally and hence ours too? We have not even mentioned Pakistan, itself a country armed with nuclear weapons. What do we do if another Ahmadinejad starts rebelling over there tomorrow?
– () Mr President, this morning Iran announced four more executions. In January, they executed 18 people and in December 35. We sit here talking and talking while Iran goes ahead with the obvious production of nuclear weapons. Neither the US nor Israel can protect us. A military solution costing millions of lives is not an option at present. If we are to find a solution, therefore, we must understand the causes of Iran’s behaviour. It would be a gross error to think that Iran is reacting out of fear or alarm. The Persians are not Arabs.
Iran ruled the Middle East in ancient times, and for five hundred years in medieval times. The country is convinced of its position as the leading power in the Middle East, and is producing nuclear weapons in order to secure this position. Its natural historical partner in this hegemony is Russia. Iran is a nation of rapidly growing, impoverished, uneducated, isolated and radicalised masses, who are kept in silence by a hard line totalitarian regime. We are not dealing with radical Islam; we are dealing with a radical totalitarian regime. Totalitarian regimes need external enemies, they need to attack the West, to block radio broadcasts and to execute their own citizens. In contrast to previous totalitarian states, the transcendental nature of Islamist ideology makes it possible that their weapons will be used. Let us support dialogue with those that care about it and those that need it. We must, however, be clear, firm and principled in our attitude towards totalitarian regimes.
(Mr President, there is no greater sin in politics than the sin of naïvety. A one-minute speech such as this can only appeal to the emotions and the imagination.
The sin of naïvety is what we all commit when we utter these wise words, when we agree with one another and when we remain unconcerned as these words have absolutely no effect. We are forever repeating the same words. Iran is constantly creating new situations. Has Iran recently come closer to having atomic weapons? – Yes, it has. Has it come closer to atomic energy? – Yes, it has. Has it come closer to possessing effective means of delivering these weapons? Yes, it has. – Yes, it has come closer, but we continue to utter the same words, the same naïve words.
Let us prepare for the day when nuclear weapons in Iran become a reality. Let us change our defence doctrine then, because Europe will also be affected, and let us remember how dearly the sin of naïvety cost Europe in the past.
– Mr President, there are certain findings which no one can doubt. Of course we disagree with the autocratic model of governance in Iran, we condemn the violations of human rights, but we must all acknowledge that the Iranian people put their new political leadership into place with democratic procedures.
The second finding is that Iran has an inalienable right to develop a nuclear programme for peaceful purposes. The third finding is that the nuclear programme is not identified solely with President Ahmadinejad; it has the support of the broad majority of political forces and of the people of Iran. There can be no solution outside the search for a political and diplomatic solution through dialogue, negotiation and respect for international law.
The European Union and the Presidency and the Commission must help to stop the threat or use of military means or preventive action against Iran. The decisive issue for all of us is to build mutual trust on the basis of actual facts and elements, not simple information. Commissioner, Mr President-in-Office of the Council, the European Union has every interest in preventing the repetition of a new Iraq in the area.
Mr President, ladies and gentlemen, we need to put a stop to the activity of uranium enrichment, which lacks sufficient transparency.
The behaviour of the Iranian authorities towards the International Atomic Energy Agency has made it impossible to build the trust needed between Iran and the international community. There are still strong doubts about the Iranians’ claims that they only want to develop nuclear energy for peaceful purposes.
The recent actions of Tehran, the removal of the seals placed by the International Atomic Energy Agency and the suspension of the voluntary implementation of the additional protocol on safeguards run counter to the statements of intent made by the Iranian Government and to our attempts to secure a negotiated settlement.
On the basis of all that, we conclude that Iran is presenting itself on the international stage as the leading authority of the Islamic revolt against the West, and that it therefore intends to assert its own military might over that of the other Muslim nations. For that reason, attacking and demonising Israel becomes a strategic move. Iran considers itself to be invincible and unassailable on the economic, industrial, financial and energy fronts, and we therefore fear that any negotiation is destined to fail.
As the delegation of the party, we therefore propose that the Iranian Minister for Foreign Affairs be invited to Brussels to take part in a meeting with our EU-Iran parliamentary delegation. We need to explain that it will not be possible to pursue a dialogue between our Parliament and the Iranian Government if the latter does not establish an equivalent parliamentary delegation.
We must therefore request an ongoing dialogue with all of the political forces in Iran, on both the ruling and the opposition sides, and show solidarity towards Israel with regard to the continual attacks it is under, by committing the European Union to guarantee security within the Middle East. We therefore call on Members to vote against ...
I believe that sensible and peaceful thinking people the entire world over do not have a problem with Iran itself. Iran is a country populated by people just like ourselves, with their everyday joys and cares. Our problem is not the country and its citizens. Our problem is an individual, Mahmoud Ahmadinejad, who became Iran’s president through circumstance, and his religious fundamentalism.
All of the problems stem from the sick mind of this one fanatic, be it the renewal of the nuclear programme, the brutal verbal attacks against the state of Israel or the primitive and deplorable denial of the Holocaust, the greatest atrocity and genocide in human history.
I therefore believe that it is important to distinguish between these two elements and not to identify the president with the whole country. Unfortunately, it has been true throughout our history that such sick minds have repeatedly managed to bring war not only to their nations and countries, but often also to whole regions and twice even to the entire world. This is where the greatest danger lies.
Ladies and gentlemen, the situation is serious, though not hopeless. However, we can never defeat fundamentalism by substituting a different form of fundamentalism – that is my message to our friend George Bush. Responsibility has been vested in us, and we must act with forethought in order to make sure that one day future generations do not blame us for failing to deal with this serious situation.
– Mr President, in spite of the international efforts, it is becoming increasingly clear that either Iran is raising the diplomatic stakes, or it really is not interested in ending the uranium enrichment programme and the subsequent use thereof for military purposes.
Today’s Iran flouts the rules of the international community, has apparently no intention of honouring those rules and poses a threat to regional and world peace. Today’s Iran is potentially dangerous. Tomorrow’s Iran, armed with nuclear weapons, is a definite danger.
Against this backdrop, the citizens expect the EU to guarantee their security and to be a stabilising factor on the world stage. It is primarily up to those who have been given the task of leading the negotiations with Iran to dispel the citizens’ fears, in spite of the risk – clearly a calculated risk – that Iran will not want to heed the international community’s legitimate demands.
Mr President, simply referring the case to the United Nations and the Security Council is not, to my mind, sufficient. We believe that the EU’s first task should be to strive to maintain a cohesive and resolute response among the international community to the regional and global threat posed by Iran.
We must not allow the current difficulties and these politically sensitive times to lead to rifts, when what is at stake is something as fundamental as our global security. Iran needs to know that the diplomatic route remains open, but also that it is up to Iran to restore trust by means of practical, verifiable moves towards the total suspension of its uranium enrichment and reprocessing activities. It must also abandon its provocative rhetoric on Israel and the holocaust, and must commit itself to a policy, acceptable to the international community, of respect for human rights and for opposition parties.
What appropriate, effective measures can be taken to achieve these goals? This is the key question to which we must respond.
Mr President, it is increasingly clear that the relevance of the EU’s role on the international stage depends entirely on its deeds. Let us hope that this particularly difficult time will enable the Union to show that it has the means at its disposal to play a role on a world scale, something that this House has often demanded. We hope that it succeeds in doing so.
– Ladies and gentlemen, the word most often used in this morning’s debates has been the word ‘dialogue’; dialogue between cultures, between civilisations and, I may say, even between the European Union and Iran. Relations between the Union and Iran have in recent years been based on a three-tier approach, comprising trade cooperation, political dialogue and dialogue on human rights. I firmly believe, despite the numerous disappointments and setbacks of recent weeks and months, that this approach is still applicable and still valid. It is of course totally unacceptable that the Iranian president should question the existence of another state, namely Israel, and Iran cannot be allowed to develop nuclear weapons, any more than it can be allowed to circumvent international law or the rulings of international organisations. I am, however, convinced that the potential for dialogue and for a diplomatic solution has not been entirely exhausted. I am also convinced that it is not in the interests of the citizens of Iran, the Iranians themselves, that their country should become a kind of black hole within the international community. I therefore support the dialogue mentioned earlier with the reformist groups within Iran and in the surrounding region.
Mr President, personally speaking, I feel bound to point out the link between the comments by President Mahmoud Ahmadinejad calling for Israel to be wiped from the map and Iran’s decision to resume its uranium processing activities. I do not believe that these two events are coincidental. Neither do I believe that our institution can reasonably overlook the correlation between them.
Many countries are developing their nuclear capabilities, but the international community is only worried about proliferation in those countries that pose an immediate threat to peace in the world. I believe that, if Iran does not inspire confidence in us today, it is because, amongst other things, its President makes bellicose, revisionist and anti-Semitic comments. It is that President’s malevolent intentions that make the resumption of the uranium enrichment programme so worrying in terms of world peace. That is why I am delighted with this resolution.
Mr President, the current debate is very important. The debate on the Middle East here in Parliament and in the media has, more often than not, been focused on Iraq and the election in Palestine. Now that Iran is the subject of debate, it is the issue of nuclear weapons that is being discussed. At the same time, human rights are being violated, a state of affairs discussed by many of the previous speakers.
As a member of the Committee on Civil Liberties, Justice and Home Affairs and of the Committee on Foreign Affairs and as Vice-Chair of Social Democratic Women in Europe, I receive very worrying reports and accounts concerning violations of both women’s and children’s rights. More time must be given to human rights issues, and we should act significantly more vigorously than I think we are doing at present.
Great changes are taking place right now in Iranian society. There are too few of us who talk of dialogue and too many of us who have got bogged down thinking in terms of a major conflict. The dialogue between the EU and Iran must be resumed. The statements about Israel are unacceptable, as are executions, death sentences and the taking of political prisoners. Diplomatic solutions must be preferred to an escalation of violence and other outrages. In modern conflicts, it is always civilians, women and children who, more than anyone else, are injured and violated. This must be put an end to now, while there is still time.
– Mr President, ladies and gentlemen, as this debate has also shown, the resolution of the Iranian nuclear issue remains a central concern of the EU and of the international community in general; for doubts as to the peaceful nature of this nuclear programme are indeed justified.
I should like to emphasise once more, however, something that has been mentioned by many speakers in this House: that the EU remains committed to a diplomatic solution to the Iranian nuclear issue within a multilateral framework, in particular within the framework of the International Atomic Energy Agency. That is an important point to emphasise. We believe that the Russian proposal to build a Russian-Iranian uranium-enrichment facility on Russian soil would be a good alternative to enrichment in Iran: this solution has the full support of the EU. Some have said that Austria should take the initiative, but I am, of course, speaking here in my capacity as representative of the Council, and as such I represent the position held by the Council as a whole, irrespective of any national positions.
However, as many speakers have mentioned – for which I am grateful – it is also important to bear in mind that the issue of Iran’s nuclear programme is not the only one that is important and fundamental to our relationship with that country, and which must be resolved if we are to improve our relations with its Government, with its President. There is also the human-rights issue. I should like to remind the House that, since 1975, Iran has been a party, without reservation, to both the UN International Covenant on Civil and Political Rights and the UN International Covenant on Economic, Social, and Cultural Rights. Iran therefore has a clear obligation under international law to comply with the requirements of these important agreements.
Finally, I should like to confirm that I share the opinion expressed by Mr Brok and others that we must of course continue the dialogue with the forces in Iran who are favourably disposed to peaceful coexistence and to compliance with the country’s obligations. We intend to do so; of course we are willing to engage in dialogue. It must be made quite clear, however, that we must not allow this dialogue to be abused, and so we have to be very careful in our choice of dialogue partners. The issue of promoting civil society in Iran also seems to me to be particularly important in this regard.
. Mr President, ladies and gentlemen, I believe that a crucial point is that, in the international community, and obviously in our Europe, there cannot and must not be any divisions where tackling relations with Iran is concerned.
Iran has exceeded many limits with regard to its uranium enrichment activities, its systematic violations of the dignity of women, men and, above all, children, and its support for what we rightly define as terrorist organisations. Nevertheless, there is still an opportunity for dialogue and for a diplomatic solution.
As many Members have said – and I recall Mr Schulz’s remarks – Iran and Islam are not the same thing. What is needed, therefore, is a regional dialogue aimed at securing stability and peace, one that primarily involves Iran, but also all the other actors in the region that are interested in a serious dialogue with the international community.
Iran and President Ahmadinejad are not the same, either. Many Members have said so, the last of whom being Mrs Běnová. It is clear that Europe can carry out political action through dialogue with civil society and the moderate forces in Iran that are fighting for freedom, that want to think for themselves and be free to choose their own destiny, and that do not trust the remarks of their President, which are designed to incite hatred and violence.
What are the options for the future? I believe that the Security Council must now show evidence of its credibility and authority. Those in this Chamber who questioned the role played by the Security Council are indirectly questioning the role that we all assign to it. The Security Council represents the home of international legitimacy. No one should be afraid that the Security Council will hold an extensive and in-depth debate on the Iranian crisis, since it is precisely the forum to which such a matter must be brought. We have appealed to the Security Council on many occasions. The time has now come to give the Security Council the opportunity to really play its due role.
Mr President, Europe is faced with the choice between, on the one hand, working to achieve peace and regional stability – as I believe is our duty – and, on the other, pretending that nothing is going on, with the danger of an aggressive nuclear power arising in the region.
Europe has a great opportunity to exercise diplomacy and to show determination. Before we talk even only vaguely about any non-peaceful option, I believe that it is better that we emphasise democracy, determination and diplomacy as instruments for resolving the conflicts and the potential violence that we must do everything possible to avoid.
It is not a conflict that is under way, but a different approach to rights, values and democracy. If we surround Iran with democracy and diplomacy, then we will be able to avert catastrophic consequences.
To wind up the debate, six motions for resolutions(1) have been tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 11.30 a.m.
– What should we do with the ‘nuclear’ mullahs? What initiatives should we adopt in connection with the Tehran regime, which is forging ahead with the construction of nuclear weapons? The European Union must adopt determined positions in order to avoid creating an explosive situation in the Middle East and in Eurasia.
The ayatollahs’ atomic bomb is a powerful weapon with which to blackmail the Iranian people. It is a weapon used to silence the freest, most broad-minded opinions. Iranian society seems to be drowned in silence. An initiative is therefore needed to help those in Iran who fight for freedom, human rights and respect for all religious faiths and beliefs. The silence of the Iranian people does not mean that they have given in of their own accord. It will fall to them – to the men and women of Iran who have their country’s best interests at heart – to defuse the mullahs’ bomb. Iran and Islam are not the same; Iran and President Ahmadinejad are not the same. Therefore, the dialogue must continue and must be tightened up.
We are not faced with a clash of civilisations, but rather with a different attitude towards human rights, freedom and democracy. We must encourage a more careful and respectful attitude towards every fragment of humankind, because only in that way will it be possible to triumph over hatred and violence.
The next item is the vote.
– Mr President, I should just like to protest against the fact that this motion for a resolution is only available in English, since all the other language versions had to be pulped on account of errors. In theory, one could refrain from voting altogether. I do not wish to block the vote – this is an important issue and we have to vote – but, in my view, it is unacceptable to work in such a slipshod manner here when there are as few resolutions on the agenda as there are today.
I take note of your objection – which I share – even though the services responsible for these matters inform me that other language versions were available. We nevertheless give priority to the need to vote.
That concludes the vote.
.The report on the air traffic controller licence on which we are about to vote is extremely important within the context of the creation of the Single European Sky.
The European harmonisation of national licences will allow controllers to work throughout the territory covered by the Single Sky. Furthermore, this licence will lead in particular to improvements in terms of the safety of air traffic management and ensure that the training of future controllers is harmonised at a high level of competence.
This report advocates the approval of the Council’s common position, which takes up the agreement reached a few months ago by our two institutions. The compromise that we have reached with the Council takes account both of the legitimate concerns about increasing safety and the free movement requirements of air traffic controllers.
At a time when Europe is sometimes misunderstood by our fellow citizens, it is important that we look to projects such as this to restore their confidence in European integration.
I shall end by thanking the European Commission’s services for their cooperation.
.Just this once, we can be pleased with this text for several reasons. The introduction of a common air traffic controller licence cannot fail to make a great contribution to the objective of safety that we all want to see for this sector, a sector in which we have unfortunately seen too many examples of tragic aviation incidents. To this end, I am also pleased that the supplementary system of black lists of airlines considered to be dangerous has been established and can be applied to all of the States of the European Union.
Furthermore, I believe that it should be noted that Europe is moving in the right direction in terms of the harmonisation of the professional training and competences of air traffic controllers. They are not in fact being harmonised downwards; quite the opposite. With regard to the conditions for entry into the profession, the qualifications required and the content of initial training, relatively high social, technical, linguistic and professional standards are provided for.
This is particularly essential since, all too often unfortunately, air traffic controllers have to manage extreme and dangerous situations such as the hijacking of an aircraft or an air crisis. We must therefore protect this profession, because the safety of the passengers of an entire sector depends on it.
. I welcome this Directive, the objective of which is to increase safety standards and to improve the operation of the Community air traffic control system. I am glad that the Council and Parliament were able to reach a satisfactory compromise on the amendments that we adopted at first reading.
The June List wholeheartedly supports the IAEA’s efforts to achieve a peaceful solution to the confrontation between Iran and the international community and believes that it is the UN Security Council that is ultimately responsible for deciding on the measures that should be taken. Because Iran is not within the immediate vicinity of the EU, this is not an issue for the EU if the Member States cannot achieve unanimous agreement in the Council on a common position.
It is in the Council that Sweden should make efforts to ensure that Iran does not develop into a nuclear power. The issue is not, however, one for the European Parliament to deal with. We have therefore chosen to refrain from trying to change the resolution and have voted against it in its entirety.
.  The title of the resolution before us, adopted by the majority in Parliament, is indicative of its underlying purpose: to fan the flames of the dispute over Iran’s nuclear programme.
It is no coincidence that the majority in Parliament rejected the proposed amendment tabled by our group, which urged ‘a peaceful political solution to the dispute over Iran’s nuclear programmes’, reiterated ‘its opposition to any military action or threat of the use of force’, and stressed that ‘an escalation of the dispute would exacerbate the crisis in the region’. The same is true of other proposed amendments, calling upon ‘all countries to avoid any threat to Iran’s territorial integrity and to condemn unequivocally any pre-emptive action’.
Instead of supporting measures aimed at diffusing international tensions, the majority in Parliament supports the idea of the UN Security Council taking control of the situation. This measure meets the wishes of the United States, which has long sought Iran’s international isolation, and an excuse for fresh interference and dangerous military adventures aimed at imposing its dominance in the region and at protecting its economic interests.
Hence our vote against.
. The European Parliamentary Labour Party supports the resolution on Iran, its condemnation of various remarks made by the President of Iran, and its serious concern regarding the present attitude of the Iranian authorities to the nuclear programme. The EPLP also gives its strong support to the involvement and initiatives of the EU-3, the IAEA and the UN Security Council, confirming the need to pursue peaceful and diplomatic means to solve the crisis. The British Government's position is that military action remains inconceivable and is not on the agenda.
. Since the unexpected victory of the new Iranian President, Mr Mahmoud Ahmadinejad, an increasingly tense situation has emerged between Iran and the international community, leading to a series of negotiations amongst Member States over Iran's desires for the development of nuclear energy.
I welcome the development of nuclear power when it is for civil use. It is for this reason that all possible diplomatic pressures should be applied to the government of Iran to get it to conform to the Nuclear Non-Proliferation Treaty, so that any suspicions can be ruled out.
I must emphasise that the people of Iran should not be demonised or blamed in any way; our dispute is solely with its leadership and I regret the recent comments by President Ahmadinejad on Israel.
. The people of Iran have no prospect of democracy, human rights or guarantees for minorities of the kind with which we in Europe are familiar. The state is run by a bunch of people who are absolutely convinced that God is on their side. They think they are entitled to decide how their people should live.
Many people have fled the country and among those who have stayed on, it is mainly women and young people who are desperate for change. That is why it is short-sighted to see Iran only as a closed bloc constituting a threat to the outside world. Even more so than in Iraq and Afghanistan, a military invasion, as is apparently being considered by the American President, is not the solution. The threat to use nuclear bombs, as is being publicly considered by the French President, is even more dangerous. Both threats would have the inevitable consequence that the people in Iran would look to their oppressing regime for protection, which would then be the lesser of two evils for them. This completely removes any prospect of real change, human rights or democracy. Europe would do better to ensure that various organisations of Iranians in exile, who advocate domestic change, could operate within the law.
. – Τhe joint motion for a resolution on Iran by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe and the Union for Europe of the Nations Group is firing up tension and endeavouring to prepare public opinion to accept the new war being prepared by the imperialists on the pretext of the nuclear threat. Despite the lip-service pronouncements against war, despite the lip-service assurances that the ΕU does not contest Iran's right to peaceful use of nuclear energy, it is obvious that a programmed, aggressive plan by the imperialists is being implemented in order to control energy sources and the area as a whole by any means.
Any differentiations expressed relate to antagonisms between imperialist countries about their share of the booty. At the same time, they are trying to obstruct other countries as well from developing technology and not being dependent on major imperialist countries.
Within this framework, a new version of the war plan against Iraq is being constructed. Irrespective of the responsibilities of the government of Iran, the peoples must not and will not accept the imperialist plans against Iran and other countries in the area.
Any intervention with or without the consent of the Security Council will come up against a global outcry and demonstrations by the pacifist and grass-roots movement. The people of Iran alone have the jurisdiction to resolve any serious political issues which exist in Iran.
Ladies and gentlemen, Mr President of the Republic of Austria, it is a great honour for me to welcome you to our Parliament.
We are all pleased to have you here amongst us as President of the country holding the Presidency of the Council of the Union. Before you took on the Presidency of your country, many Members of this Parliament including myself, and some who have greeted you in the aisles had the opportunity to meet you during your long career as a distinguished parliamentarian and President of the Austrian Parliament. In all of your duties you have demonstrated your undeniable commitment to Europe, to European values, to Austria’s cause in Europe and to Europe’s cause in the world.
Your visit to the European Parliament today offers us the opportunity to express the great respect we feel for you and pay homage to your considerable personal achievements, and those of your country, and its special place in the history and culture of Europe, as well as Austria’s contribution to the recent development of the Union and the debate on its future.
You are taking up your post, Mr President, during what is unquestionably a complex stage in Europe’s history, during which we must face significant challenges. We are dealing with some of them here in our Chamber during this part-session.
In a short space of time, the Austrian Presidency has shown that it is perfectly aware of the circumstances in which it is taking up the Presidency of the Council of the Union and of the need to restore the citizens’ faith in the European project, promoting integration and consolidating enlargement, and more specifically, ensuring that we make optimum use of the period of reflection we are in so that, at the end of it, we can revitalise the process of creating a constitution.
Few countries are in as good a position as Austria to confront these challenges. Austria was on the periphery of the Union of 15, but now it is at the heart of the Europe of 25, which will soon be a Europe of 27 or more. You are increasingly at the heart of the greater Europe.
For Austria and the Austrians, therefore, the free movement of goods, workers and services is not merely a formal provision of the Treaty that does not affect them. On the contrary, it is a genuine everyday reality. You are at the meeting point of all of Europe’s roads. We are therefore looking to you and your government, because we hope that over the coming months you will contribute to moving the Union forward in a spirit of integration based on our founding values and objectives.
Mr President, we consider ourselves fortunate to have you here amongst us and we hope that you will play a decisive role in determining the direction that the future of Europe is to take. You may rest assured you and the Austrian Government that the European Parliament will work to defend and promote the common European objective, while at all times taking account of the European citizens’ perception of it.
Mr President, it is now a great honour for me to ask you to take the floor before the European Parliament.
. Mr President, honourable Members of the European Parliament, let me first express my thanks for the very kind introduction. I hope you have not awakened extravagant expectations, but we will do our best. A few days ago, a Member of your House with whom I am well-acquainted – she is herself from Austria – advised me, in my speech before your House today, not to spend too much time on introductory commonplaces, for you often welcome to this rostrum Heads of State or Government from the widest variety of countries as guest speakers, and you are more interested in politics than in being paid compliments. In that case, I shall act on her advice, and hope that she was right.
I am sure you will not mind me saying that I regard myself, in a sense, as an old parliamentary warhorse who is happy to breathe parliamentary air, having been – as your President has just mentioned – for more than thirty years a member of the Austrian parliament. That is a considerable period of time, and for a large part of it the division of Europe into East and West by the Iron Curtain seemed to be an unalterable fact.
The Russian intellectual Andrej Amalrik had, admittedly, written a fascinating book entitled ‘Will the Soviet Union Survive Until 1984?’, in which he prophesied the collapse of the Soviet system, but this seemed to be out of touch with the political reality at the time. For me, then – and I assume for most of us – the year 1989 and the months before and after the fall of the Berlin Wall were something of a political miracle. Ever since then, I have believed in the possibility of political miracles, or at least in the possibility of that what at first sight appears to be a difficult or even hopeless endeavour being, in fact, accomplished.
At all events, the enthusiasm for the European project received an enormous boost at that time and took an additional dimension. Alongside the principles underlying the European project as conceived by its founding fathers, namely the idea of peace and the ideal of personal and economic freedom of movement in the largest possible European area, for millions of people who had to live with all of four decades of Communist dictatorship after the end of the Second World War, it opened up the prospect of being able to lead a life in democracy and freedom after all.
It was therefore inevitable that, after the collapse of Communism and the enlargement of the European Union from 12 to 15 Member States – which was indeed to Austria’s benefit – the topic of another, new round of enlargement, which was also seen as a kind of reunification of Europe, would appear on the agenda.
It was not easy, but we have, in the meantime – in 2004 – achieved that, and Bulgaria and Romania may be expected to join soon. The name of Croatia may also be mentioned in this context.
In the wake of this development the issues of the borders of Europe and the European identity are increasingly being raised. Much has been said and written about the borders of Europe, but sometimes the answers to complex issues are relatively straightforward.
Being uncontested, Europe’s geographical borders to the West, North and South are easily defined. To the East, the geographic borders of Europe neither correspond to the cultural and historical borders nor are they identical with the existing national borders. For the European project of the future we are therefore obliged to draw meaningful political borders – which do not have to be eternal – and, across these borders and through intensive cooperation with the neighbouring countries, to develop partnerships – something that can be summed up under the heading of ‘wider Europe’.
At all events, both the fulfilment of the accession criteria and the European Union’s ability to admit new members are decisive factors in the definition of the political borders of the European project.
It is my firm conviction that the Western Balkan states, too, deserve to be offered the prospect of membership, provided that they fulfil the accession criteria when the time comes, but it would be unrealistic at the present time to give binding deadlines or dates.
The perspective that I have just tried to outline makes an improved set of rules urgently necessary. It is to be hoped that everybody now realises that an EU of 25 plus cannot work ideally, or perhaps not even satisfactorily, with the structures of the EU of 12.
It was, after all, with the purpose of resolving that problem that the European Convention was established, and I believe it did an impressive job of drawing up the draft Treaty establishing a Constitution for Europe.
It was a willingness to compromise that eventually made it possible for all governments and your Parliament, too, to reach agreement on a text which, while not doing all we would wish it to do, is or would be important and useful for the European project as a whole.
The negative outcome of the referendums held in two EU Member States has not only brought matters to a halt for the moment but has also put a huge damper on the pro-Europe mood – and moods do play an essential role in politics. We are now in a phase of reflection, but this reflection must be made visible and audible in order to give people the opportunity to agree with or oppose the ideas presented. My personal reflection leads me to the conviction that it would be a mistake to meekly allow the project of a Constitutional Treaty to perish and, in effect, to escort it to the cemetery.
I also realise that there are powerful arguments against starting the entire procedure all over again, and that leads me to share the view of all those who believe that once this pause for reflection has come to an end, it would be useful to refocus in a mature manner and with fresh energy on the objectives of the Constitutional Treaty, which will also contribute to strengthening the EU’s democratic parliamentarian system. The Austrian EU Council Presidency is committed to making an effective contribution and to preparing the ground for this.
I mentioned the term ‘referendum’ before. Frankly, I am not a supporter of plebiscitary democracy and in Austria we make sparing use of referendums, and rightly so, but, if we make use, or want to make use, of referendums in EU Member States on major European decisions, I consider the current practice of holding a referendum in some Member States and not in others, thereby creating a sort of ‘patchwork of referendums’ across Europe, to be rather unsatisfactory.
I think it preferable that an EU-wide referendum be staged on specific matters of particular importance to Europe and that the system of double majority should apply.
If this idea were generally welcomed in Europe it would of course also be necessary to reach agreement on the technicalities involved, for example, on how the decision to mount an EU-wide referendum of this kind might be taken.
One topic of vital importance – and, from an Austrian standpoint, perhaps the most vital of all – that I should like to discuss is the issue of the social dimension, that is to say, the role played by the social component in European politics.
Although it is not a matter of doubt that the market economy has become generally accepted in Europe, such acceptance, when coupled with acceptance of the process of European integration, requires that that market economy should possess an adequate social component, that is to say, that it should be a social market economy that does not regard the individual as a mere cost factor and that is committed to the principle of sustainability.
The term ‘human capita’ has always struck me as a rather dubious one.
I do not hesitate to affirm that, and I do not think that many will disagree with me when I say that it is quite simply unacceptable that 19 million people should be without jobs. Unemployment is a millstone around Europe’s neck, diminishing its prestige, and reducing it must be a priority at both the national and the European level if we do not want to jeopardise the acceptance of the European model.
The two legs that Europe needs in order to stand upright are a sound economy and a sound social symmetry.
In this spirit I would welcome it if you were indeed to succeed tomorrow in adopting, on the issue of the Services Directive, a compromise that also takes account of the concerns and unease of employees and many businesspeople. I also believe – and find this reflected in your House’s debate – that it is important to find viable answers to the question of opportunities for control and enforcement capabilities.
At the beginning of Austria’s Presidency Salzburg hosted a large discussion on Europe entitled ‘Sound of Europe’, also alluding to the 250th anniversary of the birth of Wolfgang Amadeus Mozart, with the stage occupied first by politicians, and then by the performers. The artists, naturally, made use of their right to hold up a mirror to politicians and to point to the imperfections of politics. Whilst I was not actually persuaded by everything that was stated in this context, it remains true that the cultural dimension of the European project contains many buried treasures and still has a lot of untold reserves. It has been pointed out time and again that Europe is more and more able to keep pace with the United States in economic terms but that in military terms – as they say – it is a dwarf, although I find the latter less irritating that its social inequalities.
Should we not, though, give closer consideration to how we compare with them on the cultural front? The consistency and volume of Europe’s cultural output, from the Iliad to present day works of art, represent an incredible wealth of treasures, and one in which we can count ourselves second to none. Let us then use this wealth to reinforce our European identity, to remind ourselves of what we hold in common, and, while we are about it, let us not forget that modern art, the creativity of today’s artists, will be the cultural heritage of generations yet to be born. What holds true for art also applies to science and education.
Just under two weeks ago, the German Federal President, Horst Köhler, who will himself soon have the honour of speaking to you as I am doing now, welcomed seven presidents of European states to a dialogue in Dresden, which was followed by a discussion with students from over a dozen countries. These students had prepared themselves very thoroughly for this meeting and presented us with a ‘Dresden Manifesto’ containing very concrete demands regarding Europe. One of these demands – and to this I ask you to pay close attention – was for an increase in expenditure on research and development of not merely three per cent of gross national product, but to five per cent of it; a very bold target indeed, but one that is well worth striving for if we are to make Europe a knowledge-based society.
The Dresden Manifesto prepared by young students from a large number of European countries also included another demand: it called for the establishment of a common house for European contemporary history that would report objectively on the history of the 20th century and on Europe today and to give a detailed account of the European project.
I am sharing – albeit briefly – the content of this manifesto with you today not only to demonstrate to these young people that their requests and concerns are taken seriously by being presented to this highest European forum but also because education and research – as you are all aware – are factors of production of very special quality. Martin Walser once wrote that all that was needed for utopia to stop being a utopia was for it to actually exist. The very real utopia of European peace and the utopia of a sustainable and ecologically responsible economic order need to be supplemented by a cultural utopia and an educational utopia with the elaboration of very specific goals and their implementation as a priority consideration.
Austria has held the presidency of the EU Council for exactly one and a half months now and will hand it over at the end of June to the reliable hands of Finland with whom we are cooperating excellently. It is exactly four weeks since Federal Chancellor Wolfgang Schüssel addressed the European Parliament and presented the objectives of the Austrian EU Presidency. I do not intend to repeat what was said then but would only like to add that there have been a lot of activities and developments in these four weeks. This relates for instance to the Balkan priority set by the Austrian Presidency, but also to the progress made with respect to the preparations for the EU-Latin America/Caribbean Summit which will be held in Vienna in the middle of May 2006.
It has to be said, though, that we were particularly hard hit by the enormous tensions and the acts of violence allegedly triggered by the so-called ‘Mohammed cartoons’, which seem to involve a collision between two mutually-irreconcilable positions: the fundamental principle of the freedom of the press and of expression of opinion on the one hand, and the strong need for the protection of religious sentiment and values on the other.
I regard respect for religious feelings and for what people regard as holy in the truest sense of the word, as an important factor in the coexistence of people and peoples, rather than as an intolerable restriction on a fundamental right.
If what one might term a ban on pictorial representation constitutes an integral part of a religion, then one ought not and must not offend against this principle twice – not only by disrespecting this ban, but also by reinforcing this hurtful violation of a taboo in the form of a caricature. The inalienable freedom of art – for the inclusion of which in the Austrian constitution, let me add, I myself spoke up in the Austrian parliament – is subject to legal reservations and demands consideration and respect, and the same applies in the case of the freedom enjoyed by journalists. If billions of people are to live together in peace on one planet, then respect for the values of others and mutual consideration are not luxury items to be discarded at will. This, I might add, holds true in all directions.
However, violence and the systematic incitement to violence and taking the law into one’s own hands are certainly not an appropriate response.
I respect and hold in high regard those Muslims, in particular, who, in Austria and elsewhere, have made their protest in a clear but peaceful manner. I strongly and unreservedly condemn the attitude of governments who allow diplomatic missions, embassies and innocent people to be attacked and exposed to danger. The willingness and the honest intention to further intensify dialogue between cultures, religions, civilisations and people remains a priority in this context. It is in those terms that I appeal to all concerned.
Let me conclude by saying that the European project, being based on the many things we have in common, will be a success. It is for that reason that we have the right and the duty to strengthen the confidence that we will succeed in our endeavour of shaping both the ‘old’ and the ‘new’ Europe into the Europe of the future. I am very grateful to you for having given me the opportunity to speak up for this before Europe’s highest parliamentary forum and to offer you Austria’s services, and my own, in this cause.
Mr President, I would like briefly to thank you for what you have said. You have taken note of the advice given to you by the honourable Member. You have followed her advice and got to the point: you have dealt with the issues that are currently controversial today and you have spoken very clearly about certain guidelines that are necessary in order to carry on constructing Europe. I am sure that the applause you have received is a good indication of the interest with which Parliament has listened to you.
I would like to thank you once again, Mr President, for being here with us and I wish you the greatest possible success in your country's Presidency.
– The next item is the Council and Commission statements on the outlook for Bosnia-Herzegovina.
. Mr President, Commissioner, ladies and gentlemen, there is no doubt that, since the Dayton peace accord, there has been great progress in Bosnia and Herzegovina towards the creation of a multi-ethnic democracy, and this is something that we should welcome, and in which we should rejoice. Speaking, indeed, as an Austrian, and therefore as someone who saw this going on so to speak over his own back fence, I can say that it seems to me of the essence that we who, ten years ago, watched in horrified fascination the incredible savagery and warfare and the people’s suffering, can today say with some satisfaction that there is only slight likelihood of an armed conflict there. The international community, but most of all the European Union, can chalk that up as a great success.
The beginning of negotiations on a stabilisation and association agreement between the European Union and Bosnia-Herzegovina testifies to what has been successfully achieved over the past ten years, one important example of which was evident at the end of 2005, when the and the Bosnia-Herzegovina Federation merged their defence ministries, transferring all defence functions and staff to a single defence ministry for the whole state, which was without doubt a milestone in the country’s development. The European EUFOR Mission, ‘Althea’, works closely together with these new joint structures and continues to move defence reform forwards.
There are yet more examples of how this state is moving forward in terms of its integrity and acceptance of responsibility for itself, one of which I shall mention being the introduction of VAT throughout the state with effect from 1 January this year.
One quite fundamental step forward in reform was the agreement on the reform of the police, which is now in the process of being implemented, and anyone who has observed and followed these negotiations will know how difficult they were and just how much internal resistance remained between the state’s ethnicities. Overcoming these obstacles is without doubt a major achievement, and one on which Bosnia and Herzegovina are very much to be congratulated.
The EU’s police mission – the EUPM – in Bosnia and Herzegovina will have a major part to play in this reform process. It was as recently as 1 January this year that its mandate was extended for another two years, after the original mandate had expired. It is tasked with providing even more proactive support to the police in their contribution to the fight against organised crime, and that is of relevance to our own Member States in view of the fact that organised crime in our neighbourhood does, of course, have an impact on us. EUPM, EUFOR and the High Representative/EU Special Representative cooperate closely in this area, with the aim of guaranteeing the executive authorities coordinated, consistent and effective support.
Recent months have also seen efforts being made towards the possible reform of the Dayton constitution. Whilst this constitution is constantly criticised for being over-complicated, it should not be forgotten that – as I mentioned at the beginning – it has made it possible for peace to be established in the land, so that there is no longer a risk of hostilities breaking out.
Although the negotiations that were started last year and resumed at the beginning of this one have now been adjourned , with the leaders of the parties unable, for the present, to agree on a complete package, it has to be said that progress has been achieved, and we can expect it to bear tangible fruit in the future. In particular, I would remind your House of the progress made as regards human rights and the reinforcement of the position of the Chairman of the State’s Council of Ministers, which does give cause for a certain optimism.
This reform process, which includes reform of the constitution, is a process rather than an event at a single point in time, and we must all take a realistic view of it; after all, there are many things that are difficult to do in a democracy in an election year, particularly if the desired objective is fundamental reform. In its conclusions in January, the Council affirmed that it welcomed the discussions on constitutional reform and the progress achieved thus far. The theme running through all these efforts, and also the role played by the international community and the European Union, is the need for the institutions in Bosnia and Herzegovina to accept more responsibility, and one can sum that up in the word ‘ownership’.
Another important issue that will occupy us in 2006 is the future of the High Representative and the presence of the international community in Bosnia and Herzegovina. That this state will continue to need international aid for the foreseeable future is not a matter of doubt, but the aim must be to replace the international community’s ‘push’ – embodied above all in the High Representative’s all-embracing prerogatives, the so-called ‘Bonn Powers’, by a ‘pull’ exercised from Brussels. As part of the transition from having the office of a High Representative as it is today to having an EU Special Representative, the international actors’ prerogatives and capacities for intervention will need to be reduced in line with the concept of ‘ownership’, which involves the transfer of additional powers and responsibilities to the institutions of the State.
We should be glad that this is in line with the declared objectives of the new High Representative, Mr Schwarz-Schilling, who took over from Lord Ashdown at the end of January, and who has said that, as High Representative, he wants to adopt more the role of a ‘facilitator’ and make the country more European, and make less use of the powers possessed by the High Representative as such, which he will have to use less and less as the reform process goes on.
We welcome, then, his statement that he intends to have recourse to his powers of intervention only under exceptional circumstances.
As with the other Balkan countries, it is the stabilisation and association process that provides the framework within which Bosnia and Herzegovina will be prepared for incorporation into the European structures. The initiation of these negotiations, and with them of the negotiations on treaty relationships with the European Union, constitutes an important step in the Bosnia-Herzegovina’s movement closer to the European Union.
The first round of negotiations, held on 25 January under the joint chairmanship of the Commission and the Bosnian negotiator Mr Davidovic, was completed successfully, and further progress, which it is to be hoped will be achieved soon, will of course depend on how far this reform process can be moved forward.
The President of Austria has today already referred to the Western Balkans as a priority for Austria’s Presidency, and it is one, along with holding out to these countries the prospect of membership of the EU, because such a prospect is the driving force behind the reforms that these countries need and which we want to – and must – promote. It is vital that such reforms should involve progress being made in the most diverse areas, that is to say in combating corruption, in reinforcing public administration, in full cooperation with the International Criminal Tribunal for the Former Yugoslavia – the last being particularly important for all the countries in the region affected by it. That same progress will be needed in many other areas where the reforms necessary in order that Bosnia, Herzegovina and all the other states in the region may become modern and democratic, are implemented.
So what is the prognosis now? The outcome of the EU-West Balkans summit in Thessaloniki in June 2003 was that the European Union reiterated its commitment to a European perspective for all the states in the Western Balkans. This fundamental affirmation that the future for these countries lies within the European Union was reinforced and confirmed by the June 2005 European Council. Progress in this pre-accession stage will of course be dependent on the fulfilment of the Copenhagen criteria and of the conditions included in the stabilisation and association process.
The communication on the future pattern of relations between the EU and the states of the Western Balkans as presented by the Commission at the end of January this year and warmly welcomed by the Council, maps out the pre-accession steps over and above the Thessaloniki Agenda, and I am sure that Commissioner Rehn will give your House an extensive report on them.
It is intended that the EU’s objectives in this respect should be reaffirmed on the occasion of the forthcoming informal meeting of EU and Western Balkans foreign ministers in Salzburg on 10/11 March, when agreement should also be reached on how and by what means the EU can deepen its involvement in the region. This meeting should provide a good opportunity to agree on practical measures to promote stability, security and prosperity in the Western Balkans through the region’s progressive incorporation into the European structures, with the Commission communication to which I referred earlier serving as the principal basis for this.
I will conclude by saying what I have said before, namely that this is an important priority for the Austrian Presidency. This ‘high-level event’ with the Western Balkans as its theme will, we hope, further motivate and encourage these countries in proceeding with their reforms and with their integration into the European structures.
We take a confident view of Bosnia-Herzegovina’s future, to which the European Union can make a considerable contribution.
. Mr President, I wish to begin by warmly welcoming the focus of Austria, as the Presidency, on the western Balkans. I very much look forward to working together with the Presidency, the Council and Parliament to achieve the next important steps to bring the western Balkans closer to the European Union.
Bosnia and Herzegovina is genuinely at a crossroads today. Last November the country started to negotiate a stabilisation and association agreement with the European Union. A new High Representative/EU Special Representative, Mr Christian Schwarz-Schilling, has succeeded Lord Ashdown in Sarajevo. Mr Schwarz-Schilling will make less use of the executive powers and leave more tasks in the hands of BiH politicians. We are now in an era of increasing Bosnian ownership and responsibility.
Before I outline some recent developments and our policy goals, let me apologise in advance if I have to leave the House before the end of the debate today. I am scheduled to leave at 4 p.m. this afternoon with President Barroso on a three-day round trip of six cities in the western Balkans, ending in Sarajevo on Saturday. So I hope we will be finished by 4 p.m.
Bosnia and Herzegovina is making its way through the stabilisation and association process. Last November in Sarajevo we officially opened the negotiations for a stabilisation and association agreement. The first real negotiating round took place at the end of January 2006. It went very well and our Bosnian partners had prepared themselves thoroughly.
The Commission’s working hypothesis is that negotiations will take about one year. However, meeting this target date will entail Bosnia and Herzegovina being able to respond to all the EU reform requirements. In this respect, it is essential for Bosnia and Herzegovina to fully cooperate with the International Criminal Tribunal for the former Yugoslavia. In order to avoid any misconceptions, let me make it clear that there is no short cut: full cooperation is a necessary condition to conclude a stabilisation and association agreement and to make progress in negotiations. It is also essential to implement the agreement on the restructuring of the police forces, to adopt and implement all necessary public broadcasting legislation and, not least, to ensure sufficient legislative and administrative capacity to implement the agreement. We thus have a very clear message: Bosnia and Herzegovina should seize the opportunity that it has at hand. For this, reforms need to continue with the utmost determination.
It is fair to say that the international community has played an important role in supporting the reforms in the country. But credit is also due to the local authorities, which have been able to achieve significant progress in what, to say the least, is a rather complex environment. We hope that progress will continue and that local political ownership will increase further. We are ready to support this process fully. The international community will adapt its role to these evolving circumstances of more local ownership. The more the country is able to demonstrate maturity and political ownership, the less the international community will need to intervene. I met recently with the new HR/EUSR, Mr Schwarz-Schilling, who shares this view on a new role for the international community and the use of the Bonn powers.
The reform of the ‘Dayton Constitution’ is another important challenge before the Bosnian political leaders. The country needs a constitution that ensures full compatibility with the European Convention on Human Rights; allows effective decision-making and efficient governance; and makes the government structure less costly for ordinary citizens and taxpayers.
In other words, it is necessary for the country to develop a democratic, functional and affordable multi-ethnic state in order better to serve all its citizens and to support the reforms that EU integration entails and necessitates. Therefore, I welcome the recent efforts by the leading political parties and political leaders to find practical and workable solutions to these very important challenges. I encourage political leaders to continue their dialogue so as to achieve more ambitious results. We do not expect a constitutional revolution but rather an evolution. Constitutional evolution has to be a consensus-driven process with the leaders of Bosnia and Herzegovina clearly in the driver’s seat. The international community can act as facilitator; we can offer encouragement and support; but the Bosnian politicians must take the lead.
The constitutional evolution is not as such a condition for concluding the negotiations on a stabilisation and association agreement. But we need to underline that the European Union clearly has a big stake in this process. In other words, Bosnia and Herzegovina needs to make sure that its constitutional provisions guarantee full and effective implementation of the stabilisation and association agreement and thus pave the way for the country’s road towards Europe.
I look forward to engaging with the European Parliament again on a future occasion on the progress made in Bosnia and Herzegovina.
. – Mr President, Mr President-in-Office of the Council, Commissioner, over ten years on from Dayton, it is in particular the Bosnian politicians who have to ask themselves whether they have done everything they possibly can to ensure a good future for their country’s children, so please exercise your mandate responsibly.
That having been said, I would like to follow the President-in-Office in stressing just how considerable their achievement has been. They now have a home affairs minister and a minister of defence; they have a single system for Value Added Tax and have – on paper at any rate – embarked on the reform of the police. Contrary to what is widely believed by our own countrymen, Bosnia-Herzegovina is not a hotbed of criminality. The country’s clear-up rate for crimes is higher than would be expected in the EU, and the incidence of ordinary crime is lower there than it is in our own countries. We have not just cooked that up; it is evident from the statistics, and it is something for which I think Bosnia-Herzegovina deserves all credit.
The new High Representative, Mr Schwarz-Schilling, has intimate knowledge of Bosnia-Herzegovina and will, I am sure, be pro-active and very understanding in supporting local politicians, and will not have recourse to coercive methods, in the shape of his ‘Bonn powers’. The President-in-Office spoke of acceptance of responsibility, and that will be increasingly in evidence.
I have to say, though – and I am addressing the Commissioner when I say this – that he will need support from the Commission, particularly involving it helping with the creation of jobs, setting in motion the real agriculture policy that the region has long been waiting for, and real attention on its part to the development of rural areas, for a free trade zone is of no use to the country unless it can produce its own food. That will also entail refugees being at last permitted to return to regions such as Posavina in order to repopulate them and make the fertile soil reusable again.
The Bosnian politicians, too, must at last get started on the institutional reforms that will make ethnic division a thing of the past and build a functioning state for which accession to the EU will be a real possibility. Their cooperation with the tribunal in The Hague is an indispensable requirement; there has indeed been progress, but I cannot imagine there being real and complete reconciliation unless Karadžić appears before it.
Negotiations on the stabilisation and association agreement are progressing well, and in that we rejoice; a delegation from the European Parliament will be travelling to Banja Luka this summer to discuss progress with our opposite numbers there. We wish the Council Presidency and the Commissioner every success in supporting Bosnia and Herzegovina.
. Bosnia and Herzegovina has finally started to negotiate a stabilisation and association agreement and these negotiations are making successful progress. This is a good thing. It is encouraging and deserves our total respect and admiration.
It is difficult to find a country anywhere in the world with as complicated and demanding a state structure as that of Bosnia and Herzegovina and this makes their achievements and their progress all the greater. I am truly delighted with this and we in the Group of the Alliance of Liberals and Democrats for Europe support the efforts of the politicians and the impetus of the citizens of Bosnia and Hercegovina and we salute their determination to make even more rapid progress.
Ten years after the massacre in Srebrenica and the cessation of hostilities with the signing of the Dayton Accord, it is high time that the constitution of the country was modified and that the kind of state, cantonal and local administrative structures were restored that will help rather than hinder Bosnia in the adoption and implementation of the laws and practices that we are familiar with in the European Union. They should be building more on the rights of individuals, of the citizens of Bosnia and Herzegovina (and tomorrow citizens of the European Union), and less on affiliation to religious and ethnic groups.
In this respect Bosnia and Herzegovina can expect a demanding transition period and we all have to help the country during this time – the Commission, the Council and, at this time in particular, the incoming High Representative, who should use his own powers less while encouraging the state agencies of Bosnia to take on more responsibility and jurisdiction.
The reduction in the military presence in Bosnia and the transfer of the control of the mission from NATO to the EU is clear and convincing evidence of progress in this direction. However, without full cooperation with the Hague tribunal we cannot move forward. Just as Serbia and Montenegro has until the end of the month to find and extradite Mladić, so Bosnia and Herzegovina, or Republika Srbska to be precise, must extradite Karadžić – this is a prerequisite for forgiveness and reconciliation.
We must be aware that the road to the European Union will demand more than anything else improved multilateral relations and respect between all neighbours. Christian, orthodox and islamic civilisations lived in peaceful coexistence in Bosnia and Hercegovina. They spoke the same language and understood each other without difficulty. Now three different languages are spoken there but they can still understand each other and there is now increased and better communication between them.
With the recent problems with the cartoons it is right and proper that we remember the painful history of Bosnia and Herzegovina. Perhaps this will bring us down to earth and perhaps we will then amend the visa regime more easily and with greater urgency.
. – Mr President, it is indeed a good thing that this House is so determined and consistent in giving its attention to the problems and concerns of the Western Balkans. That testifies to wisdom and reliability, and, as we have heard again today, the Council and the Commission are also standing by their own commitments, but – and this is something that we all, repeatedly, join in emphasising – progressive integration into Europe will depend, above all else, on progress in the individual countries themselves. Ten years on from the Dayton Accord, there is a desperate need for change in the situation in Bosnia and Herzegovina and in the country’s status, and so we are glad to hear that the newly-appointed High Representative, Mr Schwarz-Schilling, believes that his most important task is to make his own role redundant.
It is possible for democracy to put down roots and develop in the long term only – and Mr Winkler emphasised this today – if it is underpinned by being owned by those who live in a given place. This has a lot to do with acceptance of one’s own responsibility, not only for the past, but also for a shared future. External support on the way to this goal is a good thing and may well continue to be needed for some time, and the EU must be aware of that, not least in its financial and structural decision-making. What we do not want, though, is for constitutional changes and administrative reforms – urgently needed though they are – to be forced through by bilateral agreements entered into at haste. The risk then is of a second Dayton, or rather of what would be a Washington Accord, under which local people would take on no responsibilities whatever.
As Bosnia-Herzegovina draws closer to Europe, its civil society, which still too often faces hostility from every side, will need to be reinforced. There is a need for dialogue between the three ethnic groups as equals, and discrimination in access to education, employment and housing needs to be done away with. It is the people of Bosnia-Herzegovina themselves who will need to work towards these goals, but they will need our support in doing so, and today’s resolution is intended to help make sure that they get it.
. – Mr President, Bosnia and Herzegovina is Yugoslavia in miniature: a state that is home to different peoples, each forming a minority. The Bosnians in the middle and North-West, the Serbs in the North and East and the Croats in the South-West all need a model of government that protects their own identities. Moreover, the Serbs and Croats, which together form a majority of the population, need open borders with Serbia and Croatia, the neighbouring countries with which they have historical ties.
The best solution for sustainable peace and conciliation between the three nations is probably a federal structure such as that in Belgium or Switzerland. That is why my group argues in favour of solutions from the bottom up, in which the outside world does not try to know better, but helps in the reconstruction, conciliation and transfer of knowledge of good administrative practice. What Mr Winkler and Mr Rehn have said fills me with confidence that this viewpoint is being taken into consideration.
We feel, though, that the emphasis in the proposed resolution is too much on a different type of approach which fits in with the regrettably widespread opinion in Europe that, since the 1992-1995 war, Bosnia-Herzegovina has remained a violent and intolerant chaos for which an external solution must be found with military means and administrative interventions until such time as a strong leader appears.
That is not the solution. We fear that in a possibly unitary state, we would see a permanent struggle for power with regard to the question which ethnic group would take control and who would assume a subordinate role.
In the past, Muslims, Catholic Croats and Orthodox Serbs have taken it in turn to rule over the others. Strong national leadership leads to ethnic politics and discrimination, neither of which is desirable. That is why my group makes its vote for the compromise resolution conditional on the approval of our two amendments in which we speak out in favour of the ability of the nations in question to decide for themselves and against continuing external military interference.
– Mr President, the day will come when Bosnia and Herzegovina will be in the European Union. It is hard to imagine when this might happen, but it is equally hard to imagine a Union without Bosnia and Herzegovina. Similarly, we ought to be joined one day by such countries as Ukraine, Belarus, Armenia and Georgia. These countries will be integrated easily because they are built on a foundation of Christian civilisation like the whole of the Union, something that cannot be said about Turkey.
For now, let us by all means offer Bosnia and Herzegovina a Stabilisation and Association Agreement, without any guarantee of membership. I would propose that after Bulgaria and Romania, countries should be admitted with the agreement of EU citizens, subject to their near-100% backing.
. – Mr President, thank you for making it possible for my intervention to be delayed until now; my apologies to the presidency of the Council, and to the Commissioner, but I have come straight from a meeting of the Conference of Presidents with the President of Austria.
The situation in south-eastern Europe is a precarious one: negotiations have begun with Croatia; Macedonia is a candidate, although negotiations have not yet started, and Kosovo remains a problem. That being so, it is indeed important that we should not close our eyes to the problems that remain in Bosnia and Herzegovina, or forget that they are there.
If we are to solve these problems, we can only do so together, and ‘together’ means the ethnic groups, the people, the political authorities in Bosnia and Herzegovina and the international community, represented in particular by the European Union. As has already been said several times over, the existing constitutional – or rather institutional – framework is not up to the job. Not only is it not up to the job of getting Bosnia and Herzegovina into the European Union, but it is also not up to the job of solving the present problems in the country itself, for spending some 50% of the country’s money on maintaining its institutions cannot be described as making any real contribution to its political and economic development.
Simply changing the institutional framework, though, is no use at all, of course. We must also, and particularly, insist on cooperation with the International Criminal Court reaching its ultimate goal, which is that those who are responsible for war crimes or are suspected of committing them should end up being put on trial. People cannot think about other important current problems until that is done.
One pressing problem is, of course, the overall state of the country’s economic development, with its lack of jobs and of investment, one of the consequences of which is that many young and educated people leave, so that its future elite, its future leaders, irrespective of their ethnic origin, are not there.
This makes it an absolute necessity that this cooperation by all the people of Bosnia and Herzegovina, irrespective of their ethnic origin, and involving the international community, should result in a new constitution and in institutional reform, so that ethnicity should be replaced as a criterion by the personal qualities and professional expertise of the persons who are to be elected to shoulder political responsibility.
Mr President, in order to understand why the situation in Bosnia is so complicated today and why we need constitutional reform in Bosnia, we must understand the background. Everyone who experienced the war in Bosnia or who followed the events in the Balkans during the Nineties knows that the Dayton Agreement had one task, namely that of bringing the war to an end. It was incredibly important immediately to terminate the conflicts and prevent the country from being forced to experience another winter of war. Moreover, no one believed that the solution offered by the Dayton Agreement was perfect. On the contrary, there were many who believed that it was not good at all. The Dayton Agreement should probably be regarded more as a result of international efforts than as a desired compromise between Bosnia’s various political leaders. Since then, the peace agreement has, it is true, led to Bosnia retaining its territorial integrity. At the same time, however, Annex 4 to the agreement stated that the country should consist of two parts: a federation between Bosnians and Croats, and a Serbian part called Republica Srpska.
Ten years later, we note that the consequences of the Dayton Agreement are such that it is difficult for Bosnia to operate as a normal European country. There is therefore no point in our even talking about the hundreds of ministers or the cumbersome state apparatus. In my opinion, the main problem is that the Dayton Agreement has led to a situation in which ethnic interests, rather than those of the individual citizens, take priority. In that way, the Dayton Agreement has concluded the work begun by the nationalist parties during the first post-Communist election in 1990. These parties still wield more or less absolute political power and share a more or less pronounced ambition to rule over a certain territory populated by a particular ethnic group. Therein lies the difficulty of agreeing on an economic or political future for all citizens. Therein too lies the difficulty of agreeing on a president or on systems of education or customs duties. The ethnic dimension has become, and remains, more important than the civic dimension.
I was born, and grew up, in Bosnia and I experienced the war in that country. I am absolutely convinced that, just as when the Dayton Agreement was concluded, Bosnia must receive the practical help it needs from the international community. This excellent resolution may be the first step in the EU’s strong commitment to this work.
I believe that Bosnia is currently at a very sensitive point, which could be described as a transition from a period when its main aspiration was peace to a period when its main aspiration is development. Since this is clearly understood in the wording of the resolution as the two opening speakers most eloquently told us, I lend my support to the wording of the resolution.
I would however like to point out that in my opinion the strengthening of central authority in Bosnia is crucially important to its future. I personally do not believe that Bosnia can become a developed and secure state in the future if the decision-making processes in that country are not simplified.
These highly complex decision-making processes have been and still are to a large extent geared to preserving peace and to fostering cooperation between the three national communities. But if Bosnia wants to make genuine progress, its political decision-making must be simplified root and branch and must be made more transparent and, of course, more democratic, with greater power for the central authorities and a reduced presence on the part of the representatives of the international community.
I believe that all of this is required if the people of Bosnia and Herzegovina are to feel more self-confident, more than you may feel today on the streets of their country if you visit it.
Mr President, I strongly welcome the trip by President Barroso and Commissioner Rehn as a visible demonstration of our commitment to the western Balkans’ EU future. Let us hope that Mr Karadžić and Mr Mladić will be found while they are there.
Bosnia’s constitutional reform is vital, not as an interesting intellectual exercise, but in order that the state can put in place efficiently the regulations and policies necessary for economic success, including EU trade opportunities.
I strongly support the recent Commission Green Paper. I particularly hoped for visa facilitation to come before too long, as a practical demonstration of the freedom that Europe means for Bosnians, alongside the hard work it entails.
I hope you will not find me too partisan if I say that, while Lord Ashdown’s tenure has not been without controversy, he has demonstrated enormous dedication to the cause of Bosnia’s European future, helping it on the road from Dayton to Brussels. The door is open, and we want Bosnia to come through.
Mr President, I would like to reiterate, for the House’s benefit, the reasons why my group initiated this debate.
Bosnia-Herzegovina has at last embarked on the task of amending its constitution, because that is necessary in order that it might draw nearer to the European Union. In January of this year, there was a very serious situation when, this very stage having been reached, an American think-tank tried to push this change through suddenly without European involvement. This was at a time when Paddy Ashdown’s mandate had already ended and Mr Schwarz-Schilling’s had not yet begun. That sort of thing must not happen again. I am optimistic that Mr Schwarz-Schilling, as High Representative, will have the interests of the people of Bosnia-Herzegovina at heart and will take their own responsibility seriously in ensuring that our political objective has a chance of being achieved. By that I mean that, ten years on from Dayton, ten years on from the European Union’s military intervention, he will see to it that ethnic division is brought to an end and Bosnia and Herzegovina are enabled to face the future together.
– Mr President, Bosnia-Herzegovina is deeply divided along ethnic and religious lines, and long-term peacemaking there is dependent on these realities – which the elections, for example, strongly reflect – not being ignored, but rather respected and integrated towards the reasonable purpose set out in the Austrian President’s speech. We cannot do other than rejoice at the end of Lord Ashdown’s liberal dictatorship, which marginalised religious leaders among others, and look forward to Mr Schwarz-Schilling taking a more sensitive approach to arranging the country’s affairs.
There are two main issues with which we in this House will have to get to grips. The first, to which reference has already been made, is the process of reshaping the constitution. The country is at present an unequal federation, and unworkable in the long term, with the Bosnian/Croat Federation dominated by the Bosnians, the Serbs and their , and the Croats of Herzegovina, who keep themselves to themselves, but the ones who really are marginalised are those Bosnian Croats who can scarcely find a place for themselves in this scheme of things. That is why this structure will not work, even with the excessively bureaucratic addition of cantons. What is urgently needed is for the reform of the constitution to bring about a symmetrical federation of all three ethnic groups, and it must at the same time prune the cantons and the bureaucratic superstructures that make it impossible for the country to be run efficiently.
The second significant aspect is one that I have already mentioned, namely the faith communities and the absolutely fundamental part that they play in the country. A lot has been said here about Islam. When Bosnia became Austrian, the Austrians set up a public body for Muslims, and it is worth noting that it still exists in Austria today, making Austria the only EU country in which there is a representative organisation for Muslims that Muslims themselves accept as such. That is all tied up with Bosnia. There is also the Reis-ul-Ulema in Bosnia and Herzegovina itself, which, along with other institutions, is important as a manifestation of a European Islam, and the Christian faith communities in this country, represented by such outstanding personalities as Bishop Komarica, should also be actively involved in the peace process and accepted as legal entities.
– If Europe's most complicated ethnic and political knots are to be found in the Balkans, then the most intricately entangled one is in Bosnia and Herzegovina. In no other part of Europe are there so many fresh graves, so many parks and stadiums which are now cemeteries.
That is why this resolution, which I wholeheartedly support, is so necessary and relevant. A year ago I became convinced myself that the prospect of European Union membership is making this ill-fated country calmer and better. This is a path, which Bosnians, Serbs and Croats must follow even more resolutely, to return to peaceful co-existence under new conditions and to consolidate this institutionally.
EU support along this path has been and will continue to be particularly significant. Twenty years ago the inhabitants of this country were able to travel freely to both the East and the West. Now the citizens of small Bosnia and Herzegovina are fenced in by visa barriers. These must be torn down by both Sarajevo and Brussels. In particular, I would urge the Commission to make sure that young people are able to study at universities in EU countries, to become acquainted with Europe, its experience in reconciling nations, which were once deadly enemies, and the multi-faceted nature of European culture.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, first of all, I should like to object to Mr Posselt’s description of Lord Ashdown’s delegation as a liberal dictatorship. Whilst Lord Ashdown’s leadership was certainly energetic, I take exception to both the noun ‘dictatorship’ and the adjective ‘liberal’.
I would now like to turn to Bosnia and Herzegovina, which has been a guinea pig for 15 years, and this is something of which the Bosnian, Croat and Serbian nations have been well aware. First, it was the guinea pig of a Communist state that was breaking up. Then it became a guinea pig for an EU which at the time, more than ten years ago, did not have real foreign or security policy. It was also a guinea pig for a NATO in search of a new mission and sadly also one for all those who feed off violence and war. In recent years, it has been a modern protectorate.
I hope that both the EU and the leaders of Bosnia and Herzegovina will seize the prospect of a stability and association agreement to turn their country into a grown-up state, on the road to EU membership.
Mr President, the 10 years that have passed since the Dayton peace accords were signed have brought peace to Bosnia and Herzegovina but have not resolved major political and social problems. A complex institutional structure means that the political decision-making process is not transparent, while expenditure on administration at all levels is a considerable burden on public finance.
Positive factors, such as relatively good economic growth and reforms in police, defence and taxation matters, should not obscure the fact that without fundamental constitutional reforms, it is difficult to be positive about the future for Bosnia and Herzegovina. The European Union bears a special responsibility in this regard. The negotiation of a Stabilisation and Association Agreement that began in January is an effective step in the right direction, since the prospect of integration with European structures will reinforce the move towards essential political, institutional and economic reform. I am quite certain of this.
At this point I would like to say that I am strongly in favour of progress in the negotiation of the Stabilisation and Association Agreement not being made conditional on progress in the constitutional reform process. The citizens of Bosnia and Herzegovina are counting on a better future with close relations with the European Union. We cannot allow this prospect to be threatened by internal political or ethnic strife.
I would like to thank the initiators of this debate and the authors of this motion which needs no amendment. I have in mind Amendment 2 in particular. I would also like to wish the Austrian Presidency every success in resolving the complex problems of the Balkans. That would benefit Europe as whole, not only the countries concerned.
Mr President, the civil war in Spain ended in 1939. Today, more than sixty years later, the wounds of that civil war are still healing in certain towns and corners of Spain, a war which, from an ethnic point of view, cannot be compared to the war in Bosnia-Herzegovina and was very much easier to explain.
I say this so that some people may have a slightly better understanding of the enormous difficulties involved in true reconciliation, the reconciliation that is needed between people, between families, in the streets and towns, particularly given that the peace is purely military, or at the beginning was a purely military peace, an enforced peace.
The Bosnia process is therefore exemplary. It is absolutely exemplary given that in such a short space of time we should have a country in peace and with a project for the future, one that is unstable, but a project nonetheless. But it is clear that Dayton cannot be the definitive solution and we must therefore clearly support the constitutional transformation in order to resolve all of the loose ends that Dayton left outstanding, which may have made sense at the time as a temporary solution, but which clearly do not contribute to creating a common political project.
That is what we must support: the creation of a genuine common political project amongst everybody which must include — and in this regard I agree with something that was said a moment ago — young people, and the young people of Bosnia-Herzegovina and their relations with Europe, and we must therefore make the flow of students between Bosnia-Herzegovina and the European Union very much easier.
I would like to begin by welcoming the clear ambition shown by Austria as regards the western Balkans, an area which remains crucially important for our collective security and for foreign and defence policy within Europe itself. Likewise I welcome the progress made by Bosnia and Herzegovina towards a European perspective. As we followed the tragic events in Bosnia and Herzegovina over the years we longed to see more of Europe. Now we have more of Europe there in a political and military sense. Ten years after Dayton we now also want to see more of Bosnia and Herzegovina.
The European Union has offered Bosnia and Herzegovina the credible prospect of full membership and real progress but this is increasingly dependent on political will and the quality of decision-making in Bosnia and Herzegovina itself. Tragic experience has shown that progress cannot be guaranteed if any of the constituent elements of Bosnia and Herzegovina are excluded or disempowered, but can only take place on the basis of respect for the dignity of all identities and all entities.
Progress will be all the more rapid if European standards of respect for diversity and a readiness to find common denominators are enforced at the earliest possible opportunity. Without doubt one of these is the new constitutional arrangement as the Dayton Accord seems to have run its course. I expect future states holding the Presidency to continue to give their utmost attention to the countries of the western Balkans. ().
. Mr President, ladies and gentlemen, I am much obliged to you for this debate and for what has been said in it. I find myself unable to disagree with any of the interventions that have been made; the opinions you have expressed show that the Council and the Commission are on the right track, and we appreciate your support.
I can do no other than agree with what Baroness Ludford had to say. When we today criticise the structures set up by Dayton, we should not forget that Dayton was the starting point for peace, and for that we must be grateful, that we must acknowledge – even if, of course, we must now admit that those structures are not ideal.
Almost everyone who has spoken has referred to one of Bosnia-Herzegovina’s current problems being its bureaucratic superstructures, but, while there is no doubt about that being so, let us not forget what motivated their creation. They were put in place in response to the mistrust that had prevailed between ethnic groups, which did not trust each other and wanted – and had – to keep tabs on what the other was up to. Further to what the honourable gentleman from Spain said about his own country’s civil war, the same was true in this case: we must not forget that these ethnic groups had done terrible things to each other.
To the degree to which we are able to reduce this mistrust and promote the mutual understanding to which Mr Peterle referred, we will succeed in changing structures, for I do not believe that it would be right to attempt to do that from the top downwards while such mutual trust is absent. We in the European Union must ensure that this mistrust is diminished and we must do what we can to help that happen. We must do something practical to help European values prevail in this country, and I do of course endorse what has been said about its young people. We must do something to support them, such as making it easier for them to travel abroad, and part of the package that the European Union will put together for them will of course consist in making it easier to obtain visas.
Many thanks, again, for your interventions. Together with the Commission, the Council will continue to work for the realisation of all the things that have, today, been set out as goals.
. Mr President, I note the broad agreement in this debate on the need for increased ownership for Bosnian politicians and a new role for the international community. I would also like to thank you for this excellent debate, which shows the commitment of the European Parliament and the Presidency to our common policy in the western Balkans and its European perspective.
We should all be satisfied with the negotiations on the stabilisation and association agreement, which has got off to a very good start with Bosnia and Herzegovina, although we have to recognise that there are still many challenges for the country to tackle. It is about implementation, implementation, implementation in Bosnia and Herzegovina.
Moreover, we all agree that Dayton put an end to the war, but it is certainly a less suitable framework for a properly functioning state and therefore we have to see ourselves as partners in the constitutional evolution in Bosnia and Herzegovina.
Many of you have stressed the need for economic development and I fully share that view. That is why we put forward several proposals in the Salzburg Communication concerning economic development, trade and investment. In our pre-accession assistance we are already moving from reconstruction to economic development. In the communication we are proposing the setting-up of a regional free trade agreement to replace the current 31 bilateral free trade agreements, in order to encourage trade and investment and thus production and job creation in the area.
Finally, I fully agree with those who underlined the need to work towards European accession in the present or next generation, which is why the Salzburg Communication includes proposals concerning visa facilitation and scholarship schemes.
To show my personal commitment and that of the Commission and President Barroso, this week I shall be flying to Zagreb and later to Sarajevo.
– I have received six motions for a resolution(1) in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
– The next item is the Council and Commission statements on the situation in Belarus in the run-up to the presidential elections on 19 March.
. Mr President, Commissioner, ladies and gentlemen, it will come as no surprise to you that I should say that the Council is gravely concerned about the adverse developments in Belarus, particularly as regards the elections that are scheduled for 19 March. The Council has recently again had cause to consider the issue of Belarus, and we noted with concern that President Lukashenko’s regime is acting in an ever more repressive manner, becoming more and more isolated, not least of its own volition. We did of course note with satisfaction its invitation to the OSCE and ODIHR to observe the elections, which is without doubt a positive step, and one that we certainly welcome, but we are still concerned about the worsening situation in Belarus, and have justifiable cause for concern as to whether these elections will be conducted in a democratic manner.
The General Affairs and Foreign Relations Council last discussed Belarus on 30 January, and the ministers agreed on new conclusions, which carry the clear message that the OSCE’s ability to perform its electoral observation mission everywhere and without hindrance must be ensured. The Council also warned of the possibility of further restrictive measures being taken against persons in positions of responsibility if the presidential election did not meet accepted international standards.
The European Union’s policy towards Belarus was last reviewed in the conclusions of the Council on 7 November last year, which struck a balance between commitment to the people and to civil society on the one hand and, on the other, a tougher line in respect of the regime itself. They also referred to the intention of the High Representative, Mr Javier Solana, to appoint a close collaborator as his point of contact for Belarus.
We are all aware of the need to take a longer view of our work with Belarus. There is nothing bold about predicting that the elections on 19 March will bring no real change in their wake, or working on that assumption. Considerable efforts have been made to get our message across in the run-up to the elections and to ensure that it is heard clearly. It was in fact planned that there should be, at the beginning of February a high-level joint démarche involving representatives of the European Union and of the United States, namely the Council’s Director-General for external relations and political-military affairs, Robert Cooper, and the U.S. Assistant Secretary of State for Europe, Dan Fried, but the authorities in Belarus refused to issue these two dignitaries with the visas that would enable them to visit the country both at the same time, and that has made such a démarche impossible.
In making it clear that the authorities in Belarus have failed to seize an opportunity for frank and free dialogue with the international community, we have not concealed our disappointment at this turn of events. Still on this subject, I would also like to mention that, on 30 January, the day of the last Council meeting, Alexander Milinkevich, the united opposition candidate in Belarus, who was visiting Brussels, had an informal meeting with representatives of the Member States, among them very many ministers, with over half the Member States represented at ministerial level. He also met with Mr Solana, with Mr Barroso, the President of the Commission, and with Commissioner Ferrero-Waldner. There is no doubt about the fact that this was a clear and unambiguous expression of the European Union’s support for the democratic process in Belarus, even though the EU cannot, of course, endorse individual candidates.
Whatever criticism Belarus deserves – and must indeed get some from us – I would like to stress that the policy of the European Union is not aimed at isolating that country. What we would like to see is a democratic, stable and economically successful Belarus – and it is our intention that it should be all those things, not least a country that is capable of becoming a member of the Council of Europe and that maintains proper, good and strong relations with the international community in general and with the European Union in particular. It is for this reason that we have made it clear that, given sustained development in the right direction, Belarus could of course benefit from the European Neighbourhood Policy.
We want to make clear our willingness to reach out to the people of Belarus and to help that country to become integrated into European structures. Although we wish to maintain normal and friendly relations with it, that is not possible under present circumstances. The Council will not turn a blind eye to the continuing violations of human rights and civil liberties, and it will continue to give voice to its concerns about the deteriorating conditions in Belarus. With the promotion of democracy in Belarus in mind, the Council is still willing to make a serious commitment to it and to cooperation with international partners; at the meeting with Mr Milinkevich that I mentioned earlier, we discussed the ways in which we might help the civil society there in its campaign for democracy, and what options are open to us as regards exerting direct influence on those elements in Belarus that are campaigning for democracy.
Even though the election result is probably a foregone conclusion, we must make a joint effort to maintain the European Union’s presence and influence in Belarus. As I have already said, the project to which the European Union is committed is a long-term one, and the present difficulties must not be allowed to discourage us or cause us to lose sight of our objective.
. Mr President, Commissioner Ferrero-Waldner had very much hoped to be with you to discuss Belarus. She has been intensely engaged in developing the Commission’s activities on Belarus since we took office and I am convinced she will not miss the opportunity to discuss Belarus with the Russian Foreign Minister at their meeting that is being held in Vienna today.
On behalf of Commissioner Ferrero-Waldner and the Commission I am pleased to have this opportunity to exchange views with you on the situation in Belarus in the run-up to the 19 March presidential election and on the Commission’s work to support democratisation and to support civil society.
Let me start by saying a few words on the overall situation in Belarus. The Commission is still deeply concerned about the absence of democracy and the lack of respect for human rights in Belarus. This situation has further deteriorated as the election date is nearing and has resulted in a severe quashing of the voice of the opposition and the stifling of the independent press over the last few months.
The fact that an OSCE mission has been invited to observe the presidential election and that a number of contenders to President Lukashenko are likely to be allowed to contest the presidential race is a welcome move, but not sufficient evidence of a functioning democracy. At this juncture, when the OSCE observers have started their work on the ground, it is important that the European Union and the Commission contribute to the smooth functioning of the mission. The European Union’s opinion and reaction will be based on this mission’s report.
In terms of the European Union’s response, you are well aware of the unequivocal message that the European Union conveyed to Belarus and reiterated in the General Affairs and External Relations Council of 30 January: the European Union has stressed the importance it attaches to a democratic election process and has also clearly voiced its resolve to issue targeted sanctions in the event that these elections prove to be fraudulent. To balance this message with a positive note, the European Union has repeated its offer to have closer relations with Belarus, provided that we see convincing progress towards democracy.
Let me now turn to the Commission’s specific action and underline that the Commission has made good on its pledge to raise its role in Belarus. Faced with growing repression and restrictions by the Government of Belarus on foreign assistance to non-governmental bodies, the Commission has stepped up and speeded up such assistance to Belarus. In 2005 alone, up to EUR 8.9 million have been dedicated to democracy and civil society projects. Creative tools have been developed to overcome the hurdles to assistance delivery. We have thus shifted part of our support to NGOs located outside Belarus. The EUR 2.2 million we granted last December to the European Humanitarian University in exile, as well as our support to independent media, are vibrant examples of this novel approach.
In the field of independent media, I am delighted to say that the Commission has been at the forefront of donors’ action. We have started with support to the radio broadcasting of daily news reports to Belarus in both Russian and Belarusian. However, our main achievement is a EUR 2 million media project which is now being launched. It includes radio and television broadcasting, internet activities, support to the Belarusian independent press, and the training of Belarusian journalists. The project will allow the broadcasting of specific TV and radio programmes as from February, well ahead of the elections. We believe this high-quality project, which is supported by a Europe-wide team and sharply factors in Belarusian sensitivities – that is, no propaganda, straight news and sheer entertainment – will rightly reach out to large segments of the population.
In addition, the Commission has decided to open a delegation in Minsk but unfortunately the Belarusian authorities have not yet given their agreement. Pending progress on this front, we will post a chargé d’affaires to Kiev who will travel frequently to Minsk.
Finally, last Monday the Commission brought together all international donors to Belarus in order to plan ahead. This meeting has set in motion a common reflection on assistance beyond the election date. This meeting was a signal that assistance and coordination will not dwindle after the election date.
In conclusion, let me emphasise that the democratic process in Belarus is likely to be a long process that will eventually succeed only with the support of the population. This is why we must continue our efforts to raise awareness among the Belarusian population at large through support to civil society and facilitation of contacts between the people. As Belarus stands at the crossroads, it is more crucial than ever that we all pool our efforts to implement a common strategy and be ready to react to developments in Belarus as they take place. The Commission remains committed to doing its part.
. – Mr President, 19 March marks the Belarus presidential election, in which there is still a chance that the country will assume its rightful place in the European family of democracies and conduct a free and fair election. However, in reality, the chances are very small, as President Lukashenko, since his election in 1994, has turned his country into a self-isolated police state and a sham democracy.
The already poor human rights situation has deteriorated further since the passing of the anti-revolutionary law, aimed at suppressing protests, and many opposition leaders are jailed on spurious offences of corruption or, in some cases, simply made to disappear, presumably murdered. Mr Lukashenko preaches a curious pan-Slavic, anti-Western nationalism, with an added cult of personality.
Independent polls give him around 55% support. It is believed that he will do whatever is necessary to achieve the magic figure of 77%. Registration for candidates is due by 21 February, and I salute the courage of the United Opposition candidate, Alexander Milinkevich, who will be restricted in his campaign to two 30-minute TV and radio interviews, whereas Mr Lukashenko will spend what he likes and appear as Head of State on the media daily, accusing his opponents of being thugs or Western mercenaries.
I call on Belarus to allow for the right for independent exit polls to be conducted to help verify the results, but this request is unlikely to be heeded. Not surprisingly, this Parliament has not been invited to observe the elections, but the Conference of Presidents should authorise a budget for MEPs to attend via the OSCE. Russia also needs to be reminded that, as it bankrolls the regime with very cheap gas at USD 50 per 1 000 m3, it should support democracy there, being a full member of the Council of Europe.
Lastly, I welcome, as Commissioner Borg mentioned, the TACIS EUR 2 million dedicated to free broadcasting in Belarus and supporting civil society.
. Mr President, on 16 December last year, the parliament in Minsk – which is not a democratically elected body – agreed to Lukashenko’s proposal that the presidential elections be brought forward to 19 March. This is an illustration of the wholly high-handed way in which Mr Lukashenko operates, and also a demonstration of the absence of any intention on his part to hand over power by way of the election process. That is why we once again have to fear an extremely fraudulent course of the democratic process in Belarus.
The opposition bears the brunt of the decision. How can it launch a campaign if its candidates end up in gaol, like the Social Democrat Mr Statkevich, and if all mass media are controlled by the regime? The authorities are trying their level best to make life for the opposition as difficult as possible and they also have more than halved the election campaign period.
We must continue to draw attention to these blatant violations of our democratic values in one of the EU’s neighbouring countries. Whilst we must underline once again that Lukashenko’s policy is unacceptable, we must also emphasise once more that in the event of a change in direction, the road to a closer relationship with the EU is open. What more can we do? It is regrettable that the relationship between Lukashenko and the European Parliament has deteriorated to the extent that we have not – unlike the OSCE – been invited to take part in the observation mission.
Whilst that is, on the one hand, a good sign, in that it is the consequence of our consistently critical stance towards the regime in Belarus, we must also, on the other, ask ourselves why the European Parliament could not simply take part in the OSCE mission as the EU’s official representation. We are pleased with the invitation to the OSCE, but we also want to stress that more than lip service is needed in respect of the international standards to which Belarus, as a member of the OSCE, has committed itself. We therefore hope that the OSCE mission can go about their normal business and urge the Belarusian Government to lend them a hand.
Finally, despite the deteriorated circumstances – four years ago, I took part in the observation and I think the situation now is even worse than it was then – we must make every effort, and above all, not refrain from doing anything, to support the opposition which managed to put forward a joint candidate this time round. I hope that Parliament, with today’s statement, will in any event give the opposition and candidate Alexander Milinkevich a moral boost.
. – Mr President, I agree with what previous speakers have said. Hope that the presidential elections will lead to a new beginning and eventually to democracy is ebbing by the day, and, every day, President Lukashenko devises new ways of oppressing the opposition and those among his country’s people who claim the right to think differently. That is why there needs to be more aid from outside the country. Nor must we allow ourselves to be discouraged by the way in which democratic involvement there is being nipped in the bud, for the people want freedom, and we know how difficult it is to be committed to that when elections – such as this one – are being interfered with, so we must not lose sight of the fact that this election day does not mark some sort of deadline – on the contrary, we are dealing here with an ongoing process.
We should keep a careful eye on what the people of Belarus do in a small way to express their desire for freedom and democracy. It is because there is real potential for serious democracy there that I would also point out that what the Commission and the Council are doing to build up that potential is quite utterly inadequate – it is too slow, too inflexible, it is ineffective! I would ask the Council to really get down to doing the task it has been given and adapt the rules on external aid to this special situation, and do so as soon as possible, to stop simply talking and put effective means in place, or else we will bear the blame for this problematic situation.
. – Ladies and gentlemen, as a member of the delegation to Belarus on behalf of the Confederal Group of the European United Left/Nordic Green Left, I do not agree with the draft resolution, and I shall explain why. One might be forgiven for thinking, from the debate in Parliament, that the opposition candidate could win the election in Belarus, but we know that Lukashenko will continue in office. What will happen next? What sort of relations will we have with Belarus? We must remember that Belarus is not just Lukashenko and the people in positions of privilege, but a nation that has not had an entirely negative experience with the regime, as it undeniably enjoys certain social benefits, for example free education and health care. We are well aware of how close relations are between Belarus and Moscow, and the importance of the development of this small country for its large neighbour. It is no secret that both countries are preparing to draw closer than they have been before. The European Union’s strategy towards Belarus is therefore, in the final analysis, also a strategy towards Russia.
. – Mr President, as usual, I only have a few words in which to express my disagreement with what the Council and the Commission have just said.
I find it rather facile, as in other cases, to reproach a sovereign country for not conforming in every way to the models we have prescribed in order to recognise one government or another, in reality according to whether or not it suits us for any other reason.
After the fall of the Soviet Empire, Belarus was left to the mercy of certain gangs of predators which were no more legitimate because they served the interest of some multinational or other, to the point that we saw ministers selling off public assets piecemeal for their own benefit, and often to European companies. That was known as liberalisation. We all saw Belarus being exploited by certain Western powers, which are only too pleased to turn it, and with it the resources that it offers, against its great sister nation, Russia.
Ladies and gentlemen, let us not be fooled by rather facile propaganda. If we are being asked today to condemn the Minsk authorities, it is not for the good of the Belarusian people, but simply so that we can blindly act as an accomplice in a United States strategy aimed at restricting Russian power as much as possible, by depriving it of its most natural historical and geographical alliances. That is playing God, as we saw a year ago in Ukraine, and it does not benefit Europe, the real Europe, which must include Russia and all of its allies within its sphere, and it will do so sooner or later.
. Mr President, Belarus represents a major challenge for the European Union, since the pressure we have brought to bear on it so far has been ineffective.
We must now take action in support of democracy in Belarus. This will call for a number of organisational measures. Our monitoring of human rights in Belarus should be based on Parliament’s annual Report on Human Rights in the World and on information provided by the special Commission and Council representative for Belarusian affairs. Parliamentary resolutions should be reserved for new and critical situations.
Our actions should be based on the Neighbourhood Policy instrument, or on a separate human rights instrument where the political and legal environment is hostile. In particular, EU commitments to finance independent media must be developed, in conjunction with reliable partners. The latest Commission competition has raised the doubts that are set out in the most recent question to the Commission tabled today.
– Mr President, Belarus is a special country, the last dictatorship in Europe. It is an impoverished country. It is also impoverished in the sense that never in its history has it experienced freedom, unlike many, if not all, of its neighbours. How can it now aspire to a freedom it has never known? It does not know to what it should aspire. Belarusians do not ask for much and they are very patient. If the elections on 19 March turn out to be rigged, the people will wait until they can have free elections at some future date.
Nonetheless, we should spare no effort right now to ensure that the elections on 19 March are free. It is not good for one person to be in power for a long time. Let Belarus choose freely between its incumbent president and Alexander Milinkevich.
In Slovakia, for forty years after what became known as the Victorious February of 1948, we experienced a regime similar to the current one in Belarus. The state machinery controlled by the communist party not only suppressed every manifestation of resistance, but also all expressions and signs of a free democratic society and the rule of law. People who have not experienced dictatorship can only with difficulty imagine its consequences.
We note with concern that the Belarus authorities are stepping up repressive measures against civil society. Violent dismantling of the independent press and non-governmental organisations continues.
On 6 February 2006, the Supreme Court of Belarus moved to disband yet another non-governmental organisation, the Belarus Union of Youth and Children’s Associations.
It is appropriate that the European Union is bringing increased pressure to bear on Belarus. I am thankful for the fact that we did not confine ourselves to expressions of concern over the crackdown on the independent media, non-governmental and religious organisations, and some educational institutions in that country. I welcome, in particular, the Commission’s decision to sponsor independent radio broadcasting to Belarus. The radio station also deserves our praise I hope that the original decision to broadcast in the Russian language has been changed and that the people of Belarus are tuning in to listen to their mother tongue, which is particularly important in these days leading up to the elections. According to my contacts with representatives of Belarus democratic forces, broadcasts in the Russian language might have a negative effect. Now, before the elections, the objective of European institutions should be to take joint action towards the achievement of concrete democratic changes in that country.
– Thank you, Mr President. I think that, in spite of being a day too late, the European Parliament wants to send a message today, stating its affection for the people of Belarus. It is a message addressed to a people who, as the facts make clear, is being denied the freedom to choose its leaders. So far, it is of elections that we have spoken in this House. I think that, for the sake of correctness, we have, rather, to refer to the forthcoming event as a vicious process of confirmation. It should be noted that, during the last few months, the European Union has made huge progress in taking practical steps to benefit the people of Belarus. On behalf of the Bureau of the Delegation for Relations with Belarus, I would thank the Council and the Commission, but there is more still to be done. We now have to show strong support for the people of Belarus, especially its young people. The authorities who want to curtail freedom know that young people are the main protagonists of change. The authorities have even closed down RADA, which represents youngsters from Belarus in the European Youth Forum. This is a most deplorable act. We again extend our support to the people, and in particular the young people, of Belarus, and we promise to be with them at their moment of trial.
Mr President, there are surely not very many people who believe that the presidential elections in Belarus on 19 March will live up to even the most elementary democratic ground rules. We have every reason to expect the opposite to be the case. President Lukashenko will do everything to defend his position and consolidate his dictatorship. The opposition has been deprived of equal opportunities to send out its political messages, and the election campaign by the candidate for the united opposition, Mr Milinkevich, is shaping up to be a very difficult one. We must do everything to support the democratic forces in Belarus in the run-up to the election. I want, however, to make a special plea for Belarus not to be forgotten after the election. I agree with Mr Winkler that long-term efforts will be required in order to bring about democracy in Belarus, and we must persist with those efforts after the election. I would thank Commissioner Borg for his undertaking to pursue just such a strategy.
Mr President, I belong to that section of my group that believes that the group should have signed the joint motion for a resolution. I regret that it did not do so.
The situation in Belarus is becoming worse and worse. The conditions for a democratic election are unfortunately very poor. The opposition – both the political opposition and the free trade union movement – is systematically persecuted. Critical, independent media have very little room for manoeuvre.
In this situation, we must do everything we can to support the forces of democracy and make efforts to bring about both a fair election and extensive election monitoring. There is only one way of showing solidarity with Belarus, and that is to demand that the Belorussians themselves be allowed to decide their own future. For that to happen, democracy is required.
– Ladies and gentlemen, a free flow of information from Europe is vital in supporting democracy in Belarus.
I would like to emphasise that, firstly, the resources we have allocated to radio broadcasts to Belarus have to date not had the desired effect. The decision by the European Commission to award a EUR 2 million contract to the German/Russian consortium for broadcasting to Belarus, knowing that the Russian television station already has generous contracts with the Belarus Government, and also that broadcasts take place in Russian, is in my opinion an unacceptable waste of money. At the end of the day it may provide support to the Lukashenko regime.
Secondly, the European Union must support the democratic press of Belarus.
Thirdly, we should consider making it easier for ordinary Belarus citizens, scientists and cultural workers to obtain European Union visas, while at the same time boosting the restrictions on visas for representatives of the ruling regime and their families.
Finally, I would also like to urge the European Commission and the Council to call more insistently for the immediate release of Mikhail Marinich, the opposition leader being detained on political grounds.
– The situation in Belarus, with just over a month remaining until the elections, leaves little hope that the Presidential Elections in this country will be democratic, free or fair.
As yet, not one single candidate is registered officially, and only one future candidate (the current President Alexander Lukashenko) is the subject of an intense propaganda campaign, which is being carried out by the entire state media. Press analysis shows that an opinion is being formed nationwide that there is no alternative to the current President, and that an absolute majority of citizens will vote for him because only Alexander Lukashenko can guarantee stability in a country whose achievements are unquestionable. Apparently, the President's opponents are useless scoundrels, while the West does not understand the situation in Belarus and seeks to destabilise the country, but will be unable to do so because Belarus has President Lukashenko. Repression of the non-state media continues to intensify.
Within this context European Union support is a vital necessity, but it is insufficient, late and therefore has little effect. Is this really all the European Union can do to defend freedom of thought and the press in a neighbouring country?!
Mr President, on 19 March the presidential election will take place in Belarus. We all agree that it is about time to support the activities of the democratic force in Belarus. It should be our top priority to facilitate a free and democratic ballot. Full transparency of every process involved in this election, including the counting of votes and equal conditions for all candidates, must be secured.
The policies of Lukashenko have raised far too many serious concerns. The presence of the European Parliament and the Council of Europe during the presidential election is of the highest importance. We should insist on the Belarus authorities extending an invitation to both institutions as soon as possible.
The situation of citizens of Belarus concerning the independence of the media and freedom of expression is gradually getting worse, which is why we strongly support the establishment of radio network broadcasting from Poland, Lithuania and possibly Ukraine. Furthermore, the actions taken by the Government of Belarus against the Union of Poles in Belarus and the Roma minority, as well as the decision to ban the reformed evangelical church, are examples of the lack of respect for minority rights, as well as freedom of association and belief.
– Besides bad news from Minsk, there is also good news from Vilnius. Today, the Lithuanian Government registered the European Humanities University, which was recently exiled from Minsk and has renewed its activities in Vilnius. This is the result of huge efforts by some Members of the European Parliament, together with representatives of the European Commission and Lithuanian diplomats. The students of this university doubtless give real hope for the revival of Belarus. At the same time we have received some bad news from Minsk. The dictatorship is intensifying its repression of democratic civil youth organisations opposed to the regime. The work of the Belarusian Union of Youth and Children's Public associations ‘RADA’ has been banned by a decision of the regime. This youth organisation had already won international recognition and was developing relations between young people in Belarus and many European youth organisations. I would, therefore, like to appeal to all of my colleagues and trust that they will endorse the demand for an end to the repression directed against the youth of Belarus and their organisations.
.  I shall now speak on the Council’s behalf to conclude this debate.
Mr President, ladies and gentlemen, I would like to start by making it quite plain – since this point was raised during the debate – that any state is entitled to raise concerns about human rights anywhere in the world, and that criticism of human rights abuses is not the same thing as interference in a country’s internal affairs. That truth was established at the Vienna Conference on Human Rights, which was held as recently as 1993. It follows that the European Union is perfectly entitled – as is any other state – to make human rights in another state its business. That is what the European Union is doing, and I am grateful to your House for its commitment to this and for the clear affirmations that have emerged from this debate. In making them, you are making the work of the Council and the Commission easier, for it is vital, where such matters are concerned, that the European institutions should speak with one voice.
Perhaps I might be permitted to say, in response to Mrs Schroedter’s intervention, that it certainly is arguable that the instruments available have not, to date, been used in an effective way. This is something we are endeavouring to improve, and with that in mind, I would like to say that the creation of the European Neighbourhood Policy as a new foreign aid instrument will improve matters; that is what we want to work towards, so that the more efficient use of resources may be guaranteed.
Something else I would like to highlight, since several speakers in this debate referred to it, is the fact that it is today that the troika meeting of foreign ministers with the Russian foreign minister is being held in Vienna – this was announced by Commissioner Borg, since Commissioner Ferrero-Waldner is also a participant in it. It goes without saying that the order of business for this important meeting includes Belarus, for it is indeed important that Russia should spell out where it stands on this matter, and we all know that Russia does, of course, have a certain influence on what goes on there.
Something else that has been mentioned in this debate and that we want to take very seriously is the very real need, when promoting links between academics, between young people, and between members of civil society, for such persons to be given the opportunity to travel abroad, and this is indeed something at which we will have to take a closer look. These people are staking their freedom on the campaign for democracy, and it would not be right if we were not to enable them to work together with our institutions for the democratisation of Belarus.
Reference has been made to the presidential elections, which would in themselves present Belarus with an opportunity to take the right road forward. As most speakers have said, its chances of doing that are not very considerable, and the Commission and the Council will have to give some thought to how they will respond in the event of irregularities in the elections. While we are, of course, prepared to consider taking action in that event, we must, whatever happens, ensure that we do not hit the wrong target – as sanctions so often do. We do not want whatever we do to affect civil society – on the contrary, we want to promote its wellbeing, and we want to do everything possible to bring about change in Belarus, in the long term, and from the ground up. That is what we want to do, that is what the Council is working towards.
. Mr President, I thank honourable Members of Parliament for all their comments, which, in general, reinforce the commitment of this House to seek democracy and respect for human rights in Belarus.
As I stated in my opening remarks, the Commission, for its part, has played an active role in Belarus through its support for NGOs and media organisations and action to help raise awareness among the Belarusian population in the hope that this may bring about democratic change. The European Union has stressed the importance it attaches to a democratic election process, and we are ready to offer closer relations if and when we see convincing progress towards genuine democracy and respect for human rights.
In response to what Mr Wiersma and other Members said concerning the presidential election scheduled for 19 March, the Commission regrets that the European Parliament has not been invited to observe the elections. This is indeed disappointing, but not a surprising decision, given the situation in the country. We will be following closely what the OSCE/ODIHR mission will be reporting on the elections. MEPs could possibly form part of the national allocations from Member States to the OSCE/ODIHR mission.
Regarding the point raised by Ms Schroedter and other MEPs, I should like to repeat that the Commission is seeking to address the situation in a novel way through support for the European Humanitarian University in exile and for independent media.
Regarding what Ms Záborská said, I would again emphasise that a good part of the Commission strategy is to support independent media in both the Russian and Belarusian languages – in particular – to ensure that they can truly act as a catalyst for change.
Concerning the emphasis placed by Mr Muscat on youth, I thank him for his comments and assure him that the Commission is indeed focusing its efforts on civil society, including the youth of Belarus, who are the hope for a better future.
On the point raise by Ms Vaidere, I should like to state that discussions are under way at Council working group-level with a view to finding some practical solutions to the common approach on visa facilitation.
With regard to Mr Pavilionis’s point, I cannot agree more that we need to support any action in favour of the youth of Belarus and, in particular, in favour of the European Humanitarian University in exile.
The EUR 2 million media project involves not only partners from Germany and Russia, but also a Polish radio station, a Lithuanian radio station, German and Dutch NGOs and Belarusian journalists. It is therefore a Europe-wide project. The Russian television partner, RTVI, has demonstrated its fully independent stance from the Russian Government. As a matter of fact, RTVI is made up of journalists who have escaped government-controlled media outlets.
All television and radio programmes will be in both Russian and Belarusian. Television programmes aired in Russian will systematically be subtitled in Belarusian.
– I have received six motions for resolutions(1) pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Before we proceed to Question Time, I have an announcement to make. I can inform that House that Written Statement No 69/2005, on the combating of racism in football(1), has been signed by a majority of Members of this House.
Madam President, let me give you the score. It is EP United 1, Racism 0. More than half of our Members have signed Written Declaration 69 on combating racism in football. I thank all Members who have signed. This is a historic moment.
Mrs Bozkurt, you will be aware that that was not a point of order, but this House has, of course, sent out an important message with this statement.
The next item is Question Time (B6-0002/2006).
We will take the following questions to the Commission.
Following the introduction of the toll for heavy goods vehicles in Germany, plans to introduce a toll for cars in the near future are also under consideration. As this would lead to higher costs for German car drivers, the introduction of a car toll would have to be accompanied by a compensatory reduction in vehicle tax.
Does the Commission consider that the introduction of the car toll in Germany, conditional to a decision being made to reduce vehicle tax at the same time, is compatible with the ban on discrimination laid down in Article 12 of the EC Treaty?
. I should like to inform the honourable Member of Parliament that currently, with the sole exception of heavy goods vehicles, there is no harmonisation in the field of vehicle taxes at Community level. While Directive 1999/62/EC established minimum annual vehicle tax rates for heavy goods vehicles, Member States are free to lay down national provisions for car taxation as they see fit. A similar situation exists in the field of tolls and charges for road vehicles, the imposition of which is often related to, and justified by, the costs incurred by national authorities for the construction and upkeep of the road infrastructure.
Directive 1999/62/EC provides the framework for levying tolls and charges for heavy goods vehicles in a non-discriminatory and proportionate manner. There is no such Community legislation for private vehicles. However, national provisions introducing car taxes, tolls or charges have to be in line with the general principle of the EC Treaty and, in particular, should not give rise to border-crossing formalities in trade between Member States and should respect the non-discrimination principle.
The Commission is of the opinion that, if the imposition of toll charges for road vehicles is not conditional on a decision to reduce car taxes simultaneously, and if these measures do not include any direct or indirect discrimination based on the nationality of the road vehicle, they are not contrary to Article 12 of the EC treaty.
I would like to recall that the Commission gave a similar reply to an oral question during Question Time at Parliament’s December 2005 part-session. According to the information available to the Commission, Germany is currently not pursuing the idea of introducing a toll for passenger cars. If Germany were to introduce a toll, as referred to in the oral question, the Commission would of course examine those provisions in depth.
Madam President, on the subject of the infrastructure costs directive, I should like to ask the Commissioner what the Commission is considering doing in order to further advance the principle of the internalisation of external costs. Although we have now adopted the infrastructure costs directive, what is the Commission contemplating doing, particularly by way of studies and expert assessments, to more clearly elucidate the link between pollution of the environment and heavy goods traffic and, on that basis, to present a new and final proposal for an improved Eurovignette directive with less of an impact on the environment?
. The White Paper on transport policy for 2010 concluded that one of the principal reasons for the imbalance in the transport system is that the modes of transport do not, in every case, pay the costs for which they are responsible.
The European Parliament confirmed the need for infrastructure charging when it adopted the report of the conclusions of the White Paper on 12 January 2003. Distance-based road tolls and charges based on the duration of the use of the road have historically been levied on motorways or other main roads to help finance the construction, operation and maintenance of the infrastructure. Increasingly, as technology advances, such instruments could also be used to manage traffic: congestion charges, emissions-related charges and so on.
Most Member States levy tolls or charges on at least part of their motorway network. The Commission policy on road charges and tolls is that they are an important instrument for financing investment in infrastructure, managing traffic and encouraging private-sector investment in infrastructure management. So Commission legislation is currently limited to heavy goods vehicles, as I have already mentioned, but it is a part of our policy.
Does the Commission share my concern about the advertising of so called 'junk food' to children via television, Internet and the media? Bearing in mind the international nature of the market and supply chains, coupled with the obvious detrimental effect of these products, does the Commission consider action at EU level appropriate?
. Madam President, the Commission attaches great importance to the effects that advertising might have on children’s behaviour. This is particularly the case with the advertising of food products, given the potential relationship with children’s diets and health. On the general basis, the European Union is equipped with a number of horizontal norms that touch upon this field and regulate those advertising activities that can influence children’s behaviour, and which also cover food products.
First, in respect of television advertising, since 1989 the Television Without Frontiers directive has provided that such advertising shall not cause moral or physical detriment to minors. In particular, television advertising shall not directly exhort minors to buy a product or service by exploiting their inexperience or credulity, directly encourage them to persuade their parents or others to purchase the goods or the services being advertised, or exploit the special trust that minors usually have in parents, teachers and in others close to them.
A proposal for an amendment to this directive, adopted by the Commission on 13 December 2005, would extend these provisions to other types of audio-visual content. In addition, the Unfair Commercial Practices Directive, which was adopted in 2005, includes similar provisions. This will enhance the protection of vulnerable groups of consumers, banning directly exhortations to children to buy advertised products or persuade their parents or other adults to buy advertised products for them.
At this stage, the Commission does not intend to take any other legislative initiative. The Commission now expects self-regulation by the industry to step in and complement in an effective and precise way the provisions of law which are in place. It has initiated a far-reaching process to that end.
The European platform on diet, physical activity and health, for example, is meant to bring about non-regulatory measures and firm commitments by the industry. The Commission expects that these commitments will include a number that relate to advertising to children. In parallel, the Commission has also reinforced its dialogue with industry and others to assess how to further improve advertising self-regulatory measures.
In December 2005 the Commission adopted a Green Paper on the promotion of healthy diets and physical activity. One of the questions, for which the Green Paper specifically invites responses, is: ‘Are voluntary codes (“self-regulation”) an adequate tool for limiting the advertising and marketing of energy-dense and micronutrient-poor foods? What would be the alternatives to be considered if this self-regulation fails?’ The Commission hopes that this approach will produce meaningful commitments to the benefit of all actors concerned and to society at large. Should this not be the case – and this is important – the Commission will not hesitate to propose appropriate legislative measures.
Thank you, Commissioner. Can I push you a bit further on that last point you made, because up until then I was a little disappointed with what you were saying in implying that the legislation was already there. I could give you any number of examples about which I am concerned, but I shall give you just one. Nestlé ‘Cheerios’ is a breakfast cereal which has 21% sugar and a great deal of salt. They produce their own colouring book and encourage children to eat more and more of this product according to how much they are colouring in.
The EU already legislates, as you outlined in your remarks, but you also implied that this legislation was the basis that could be used. If no new legislation is necessary, can I urge you to look again at the existing measures and self-regulation – which I am not at all certain is accurate – and see whether they are working or whether they need strengthening?
. It is quite obvious that the nutrition and health of young people is very important, and not only to the Commission. I think we can all agree on that. It is also quite clear that we do not want to see a situation where young people might become overweight, causing severe problems later in life, not only for their own health but also for society. Therefore we will look into how this works at present. That is why, if – and I stress, – it does not seem to be working, the Commission will be ready to take further steps.
Unlike my colleague, I am delighted that you are not proposing any further legislation today. Your view is absolutely right.
I thank you also for reminding us that this is an issue about diet, physical activity and health. It is very easy to carry on bashing the food industry, but would you not agree that it is time for people to recognise that individuals have responsibility for their own lives and that exercise plays a huge part in what is clearly an important issue?
. As I said previously, we all have a responsibility to try to ensure that youngsters do not find themselves in a situation where they are more likely to fall ill later on in their lives. Clearly, society cannot take responsibility for everybody. Therefore, parents and other adults who are around young people during the day have a responsibility in this area.
We need to have a discussion in the Member States about how much exercise young people do throughout the week at school. There is a clear link between exercise and health, in terms of the diseases you might get if you do not move properly. Now, I am old enough to say that, when I was young, we did not have all these video games that exist today – we did not just sit in front of computer screens and enjoy ourselves like that – so we need to encourage young people to get out and get some exercise in order to try to prevent a situation from arising later on in life that none of us would want.
The political agreement reached by the Council Summit in December 2005 concerning the Financial Perspective for 2007-2013 reduced the Commission's original proposal for funding of the Trans-European Transport Networks from EUR 20 billion to EUR 7 billion.
Given the importance of the Trans-European Networks for the Lisbon Strategy and the operation of the internal market, does the Commission believe that it is possible, with the amount of EUR 7 billion, to implement the thirty priority projects scheduled for the near future? Does it share the view that this significant cut by two thirds of the original provision will hold back the transport sector more broadly defined, particularly since some of these projects are already encountering problems, and how does it intend to deal with this matter? Does it have a progress assessment for the implementation of the priority projects and does it share the view that some of the priority projects will have to be revised and/or suspended owing to the reduction in financial provision?
. In July 2004 the Commission presented a proposal to amend the regulation concerning trans-European networks – TENs – under the 2007-2013 financial perspective, which, among other things, provided for a higher rate of support up to 50% for a cross-border section of priority projects. The total allocation amounts to EUR 20.35 billion for these TENs transport projects.
The agreement on the 2007-2013 perspective reached at the December 2005 European Council implies a significant reduction of around 40% of the overall amount of appropriations allocated to Heading 1a which, in addition to the transport sector, covers areas such as research, education, competitiveness and new technologies. The breakdown of appropriations between the various components of Heading 1a has not yet been decided.
The Commission is therefore unable to give a precise reply to the honourable Member regarding the consequences of the reduction of the amounts contained in its original proposal for a financial perspective until the figures have been finally decided upon by interinstitutional agreements. Those discussions are ongoing.
– Madam President, Commissioner, thank you for your reply and your honesty, but you have not convinced me that the Commission is addressing the issue with the necessary seriousness for a sector which is so important to the completion of the internal market and the competitiveness of the European Union.
It would appear to be clear that we shall have a reduction – and a significant reduction – from the Commission proposal. Solutions in this sector take time. Planning takes time and resources. Have you not already thought about better partnerships with the private sector, for a larger share on the part of the Member States, about greater involvement by the European Investment Bank? I am surprised that you are not preparing yourselves in that direction.
. Of course it is not unimportant for me to underline that the Commission is not underestimating the importance of these trans-European networks. However, I am really not in a position today to give any signals at all on the ongoing discussions on the financial perspectives for the period up to 2013. As I said in my initial response, it is a discussion that is going to take place in the interinstitutional areas that are always in these negotiations at this crucial time.
I would like to ask how the reduction in funding for ‘Trans-European Networks’ projects will affect the new European Union countries, whose transport infrastructure, in particular rail transport, lags considerably behind the level of the countries of Old Europe. And more precisely, how will the vitally important project to the Baltic countries ‘Rail Baltica’, connecting the capitals of the Baltic countries with Warsaw and Berlin, be implemented?
. I did not hear a question, I heard only a statement.
Madam President, I would like to point out that the Commission has not answered the substance of my original question, and to put a related supplementary question. It is understandable that the Commission cannot tell us today how it intends to divide up a budget that has not yet even been adopted, but I do believe that it certainly should be giving consideration to how to go about providing these trans-European networks with the funding that they will need.
As we all know, the various transport operators are perfectly willing to pay tolls, and the new infrastructure costs directive established a very narrow base on which these charges were to be levied, so let me follow up the previous question by asking whether it might not be possible to come up with a proposal for extending that and making cross-financing possible?
. Madam President, I am sorry but I am not in a position to give any specific answers. Even if I wanted to, it is simply not in my hands at this stage. It is in the hands of the European Parliament, amongst others, and I ask for your understanding of the situation.
There are many important areas in these negotiations that certain Members of Parliament want to support, which is understandable, but at this stage it is impossible. I am sorry.
The funding of the seventh Framework Programme of the European Community for research for the period 2007-2013 is due to be adopted this year. The programme will have a budget of over EUR 72 000 million and includes plans to double the number of researchers taking part in projects, to create research jobs and to improve the conditions for collaboration between research and business.
Statistics on participation in the sixth Framework Programme of the European Community for research for the period 2007-2013 show that in the majority of EU Member States, including Lithuania, small and medium-sized businesses often received less funding than universities and other centres of research or institutes. In EU countries, and in the new Member States in particular, there is little collaboration between private businesses and researchers. This state of affairs reduces the EU’s competitiveness globally.
Would it not be appropriate to allocate part of the moneys available under the seventh Community Framework Programme (15–20%) towards funding the requirements of small and medium-sized businesses? In my view, this would encourage private businesses to collaborate with centres of research and individual researchers and would also help to increase the use of new technologies and innovations.
. The Commission would like to give the following reply to the honourable Member’s question. First, regarding the total budget for the Seventh Framework Programme for Research, the Commission proposal will need to be revised in the light of the developments in the financial perspective for 2007-2013.
Secondly, regarding cooperation between research organisations and enterprises, in particular SMEs, the Commission agrees that this is of crucial importance. Participation by SMEs is, and will remain, one of the key objectives of the framework programmes.
In Framework Programme 6, a variety of measures has been taken in order to promote SME participation in the thematic areas where they collaborate with other firms and research organisations. These measures include: support to networks of intermediaries in specific sectors of technological fields to help SMEs with proposals, preparations, partner searches etc.; targeted calls in areas of particular interest for SMEs, as well as funding schemes dedicated to SME support, the outsourcing of research by SMEs and SME associations. Given their success, we propose that they should continue in Framework Programme 7. The framework programmes are thus already promoting participation by SMEs and their cooperation with research organisations very actively.
With specific reference to the honourable Member’s suggestion to set a quantified target for SME participation, the Commission takes note of the fact that the Council has introduced a target of 15% SME participation as part of the partial general agreement on FP7. Such a target already exists in FP6, but the Commission has doubts about maintaining such an overall minimum budgetary target for SME participation for the following reasons.
Firstly, potential participation by SMEs varies very much from one thematic area to another, from approximately 5% to 20%. It is therefore practically impossible to define a realistic overall target and it could even be misleading.
Secondly, targets for SMEs may be perceived as compromising the objective of supporting only research of the highest quality and would go against the principles of equal access and excellence that are fundamental to the Framework Programme.
Thirdly, support to SMEs should focus on real measures that make FP7 genuinely attractive and beneficial for SMEs, through the identification of research topics, simplification of administrative aspects and so on.
So the Commission believes that SME involvement is best achieved by removing barriers to SME participation and that is what we want to do. It is also achieved by simplification and improvement of administrative and financial procedures, shorter time to contract, reduced reporting requirements and increased flexibility for SMEs to promote projects of a scope and size that best fit their needs. More account must also be taken of SME needs and potential in developing the content of the theme in the specific programme and especially in the work programme.
In addition, it is very important to underline that for SMEs the Community financial contribution may reach 75% of the eligible costs instead of the usual rate of 50%. This is the proposal which was included in the Rules for Participation.
Thank you very much, Commissioner, for a convincing answer. In any case, very considerable amounts of money will be allocated under the Seventh Framework Programme for research and technological development. How does the Commission intend to distribute these funds between the Member States? Preference will probably be given to large and significant projects. Could it also happen that the bulk of financial assistance will be allocated to countries that are already advanced in the field of research and that those which are not will get only crumbs?
. Madam President, the Framework Programme is only one of the tools being used at the European Union level; it is approximately 4% or 5% of the European Union budget. I agree with the honourable Member that it is a large sum of money, because there are important challenges which are ahead of us if we are to deal with questions such as how to sustain our quality of life and remain globally competitive. That is the major question which is included in the Lisbon Agenda and the Partnership for Growth and Jobs which is a follow-up to that.
I believe it is crucial that, on the one hand, we try to stimulate the potential of Member States which are less developed, smaller and maybe do not have the potential to compete on an equal basis today. There are a number of action centres; specific action is proposed in Framework Programme 7 to boost that ability to compete. On the other hand, we have to be aware that the European Union should be aiming for the top. We should stimulate excellence and the possibility that we can truly compete with the changing and challenging world of today.
So we care very much about what you have said, but we also believe that the various types of sources should be combined to address both questions which I underlined, one being the question of aiming for the top, of having the best for Europe; and the second, the question of how to deal with the others which may not be in the best position today.
Madam President, quite a few countries have stated that the European Investment Bank could provide loans of up to EUR 10 billion for research purposes or for research and innovation. What thought has the Commission given to having the EIB develop new funding instruments in support of innovation?
. Thank you for the question. You are right to say that it was mentioned in the debate. However, even before it was mentioned in the debate, the Commission, in its original proposal and together with the European Investment Bank, tried to develop an instrument called a ‘risk-sharing facility’. One of the major problems we have to deal with at European Union level is that we do not all have the same ways of addressing risk. It varies from culture to culture. That is why it is crucial that we create instruments to address that problem. It is not allowing us to be totally in line with the major competitors, especially when we talk about the percentage of GDP invested in research and development. It is crucial that that we stimulate that.
That was the idea behind introducing the risk-sharing facility with the EIB. It would increase potential, because with each unit of the grant which we would somehow give to the EIB, we would get something like four to five units of credit back. It would also give us the opportunity to address some of the more risky businesses which the EIB – in line with banking logic – is not addressing. I am sure that this is not a magical answer which will solve our problems, but I sincerely hope that it will be followed by some other financial institutions across Europe.
Madam President, I would like to ask the Commissioner precisely how he envisages this reduction in bureaucracy operating in practical terms, since we keep hearing small and medium-sized enterprises complaining that the bureaucratic hurdles – unlike those of national research support programmes – are insurmountable. Secondly, how will commercial confidentiality be safeguarded?
. You have touched on one of the most difficult issues with which we are dealing. As you rightly stated, probably the best way of stimulating SME participation is to cut down on red tape. Bigger companies do not have to expend the same proportion of their energy on this as smaller companies, and the same is true of the proportion of finances. We are trying to approach this question in a consistent manner: from the financial regulation, to the rules of participation, to the next steps of how we will deal with that in-house, we are trying to cut red tape. It is one of the most difficult exercises we are conducting. However, I am firmly convinced that, with goodwill, we can take a major step towards at least reversing the negative trend.
On the same day as we adopted the framework programme, we also adopted the special paper dealing with questions of simplification. In addition, we established a kind of simplification board, consisting of a number of small actors who have been advising us on the preparation of the rules of participation and who will continue to advise us on further in-house simplification processes.
I see simplification as a process that we need to address in all phases and which has to be consistently applied throughout the entire period. I hope that, in this major endeavour, I will also obtain the support of the European Parliament and the Council, because it is to a certain extent a problem we all share.
Can the Commission state clearly what specific actions it intends to undertake to promote the role of the regions in Europe in the context of the forthcoming Research and Technological Development Programme?
. The proposal for the seventh Framework Programme includes an extended regional dimension under the capacity-specific programme, with a number of new initiatives that provide European regions with new opportunities for involvement in research and technological development.
First of all, a new scheme on regions of knowledge provides support to research-and-development-intensive regional clusters. This follows on from two rounds of experimental activities that have created a lot of interest among our regional stakeholders. Members will recall that the first was actually stimulated by the European Parliament. The proposal for the seventh Framework Programme recognises the role of regional actors in developing the research capacity of their region and supports projects focused on regional research-driven clusters.
Another important new initiative under the capacities-specific programme is the one on unlocking research potential, which aims to develop the research potential in the EU’s convergence regions by supporting secondments of research staff, the acquisition of equipment or the organisation of conferences for technology transfer.
Activities will also be undertaken on the coherent development of policies, part of the capacity-specific programme that will enable the exchange of experience between policy-makers at regional level. Activities are provided for under the strand of research infrastructure that would have important implications for some regions in Europe, and, last but not least, the Eranet and the Eranet+ activities that will also involve research players at regional level.
Regions have always been partners to the framework programme. The fact that this is now taking one step further, including schemes targeted specifically at regions, must not allow us to forget that the framework programme has contributed to research and development in the regions in many more ways and will continue to do so.
Framework programme projects help fight regional insularity and technological preventionism. Through European research projects, innovative companies in convergence regions will continue to link the major technology networks and to regenerate their profile and capacity, and remote universities will continue to have access to innovative ways of adopting their research models and become, in some cases, real development drivers for the region.
SME networks participating in the framework programme will continue to improve their technological competence. Marie Curie fellowships will maintain support for research and development human resources, with a direct impact on regional research capacities. New features in the framework programme enhance its commitment to improving synergies with European regional policy so as to reinforce the support of the structural funds for research in the regions.
Through our actions in the framework programme, the Commission will try to provide useful models that will enable European regions to become more efficient in designing and implementing research policy and thus be more able to support their research players. In addition, they will become more efficient in using structural funds resources for research investment.
This presents a real opportunity to make progress towards the Barcelona objective of 3% of GDP investment in research and development in the context of the Lisbon strategy. It is obvious that we must address the issue of catching up at European, national and regional levels, and that is clearly acknowledged in the proposal for the framework programme.
Madam President, I thank the Commissioner for his comprehensive reply. I would like to ask him what monitoring system has the Commission in mind to ensure that there is a balance and an equal share-out of the funding across the regions? As the Commissioner knows, there are regions which are not capable of taking down this funding, and obviously that imbalance will create uneven European development. Can the Commissioner tell me what the Commission intends to do about that?
. The honourable Member rightly pointed to a question which also concerns us. The intention of the framework programme in the first place is not balance but excellence. Being aware that we have to develop the potential of the regions, the Commission’s approach in the proposal is and always has been synergetic. It is crucial that one reads carefully the cohesion guidelines prepared by the Commission, which try to give a clear message that the Member States, in addressing their problems in the regions, need to take into account the structural and cohesion funds which are important in this respect for catching up with the Lisbon goals.
As I said before, we also try to do that through our programmes. However, even if we have specific programmes – such as the one concerning the potential of the cohesion regions – we have to go on with an open course of proposals where we choose the most stimulating ones. It is crucial to have incentives to give those that are not on top today a lift upwards.
Madam President, I should like to thank the Commissioner for having drawn attention to the fact that research can be supported via structural funds resources. I am very interested to know how this is to be managed and how coherence is to be ensured between various research efforts: those using structural funds resources, those made at national level and those made in the EU generally. How can matters be managed in such a way that sensible projects take place? A second question concerns the amounts from the structural funds that one might imagine being set aside for research, compared with the amounts available under the Seventh Framework Programme? The Council talks in terms of 60% of structural funds resources going to the Lisbon objectives.
. If I may start at the end, that was also the Commission’s proposal in the letter which President Barroso sent to Parliament and the Council.
It is important that we recognise the need for the right balance between physical infrastructure on the one hand and intellectual infrastructure and other steps on the other, to stimulate innovation in regions which are today cohesion regions and less developed than the average in the European Union. That is crucial.
I recently attended a conference in Poland with my colleague Mrs Hübner. It was a good conference, in which we were both able to explain to the audience how important it is to approach matters from both sides. At the end of the day, we have to be aware that if these recommendations are taken on board, it is in the hands of the Member States. We have to understand how crucial it is that we balance this kind of support in practice.
I am also fully aware that, in terms of differing levels of development, countries’ needs are not identical. So it is crucially important that this aspect is seriously taken into account and that this shift in attention is also taken into account.
Madam President, Commissioner, ladies and gentlemen, my question is prompted by the recurrent need, in regional policy, for people to be shown new examples of how to do it. Since there are many methods of ‘best practice’, and since there is such a thing as the ‘innovation scoreboard’, would it not be possible for you, Commissioner, and your fellow-Commissioners Mrs Hübner, Mr Potočnik and Mrs Wallström, to put your heads together and consider how these tried and tested practices may be better got across to the European public, so that they may have incentives to step us this sort of cooperation in future?
. I can only say that I fully agree with the honourable Member’s remarks. It is crucial in all areas that we simply understand that we are working towards the same goal and only by pooling all financial resources together in a practical way can we truly achieve the changes.
Commissioner Potočnik, appearing before Parliament on 26 January 2006, admitted that grave problems will arise from the proposed cuts in the financial perspective as regards achieving the objectives of the Seventh Framework Programme (it is, however, true that we will have to wait till the end of the negotiations on the final budget before the exact amount of the cuts is known).
Can the Commission explain the main ideas it is considering for adapting the framework programme to this less generous financial situation? Does it intend to keep the existing proportions for the distribution of resources between programmes? Does the Commission not believe that one of the aspects which should not be seriously undermined is the strengthening of support for researchers in order to stem the present 'brain drain'?
. Regarding the revision of the Seventh European Union Research and Development Framework Programme, it is the Commission’s intention to maintain the structure and essential philosophy of the initial proposal following the broad consensus that has already emerged in the discussions in Parliament and the Council.
The principles in the approach to the revision were outlined at a meeting of Parliament’s Committee on Industry, Research and Energy on 26 January 2006. Smaller activity actions cannot be reduced as much as bigger ones, otherwise they lose their . Some lines have a budget that depends, for instance, on international commitments entered into by the European Union or some other bodies. Prioritisation within the themes and a high level of flexibility are also necessary.
The cooperation part should remain the core of the programme. Alongside the cooperation part, many other activities, such as infrastructure, SMEs and the mobility of researchers will be given due consideration in the revised proposal.
In the context of the reduced budget, not only the breakdown but also the timing for the introduction of new initiatives may have to be considered. The framework programme aims to make European research more attractive and to create more mobility for researchers. That is to be boosted by the People Programme, dedicated to structuring the mobility, training and career development of researchers throughout Europe. This is essential to help create a single labour market of researchers, but it is not the only programme to create an attractive European research area.
Commissioner, I would like to thank you for your explanations. The purpose of my question was to communicate to you the concerns of our scientific community at the cuts planned in the funding for European science and technology.
Though it is true that we must wait until the end of the negotiations, in practice it is essential to know as soon as possible what ideas you are considering in order to adapt the Framework Programme to the smaller amount of resources and we are therefore grateful for your explanations. It is fundamental both in order to continue our parliamentary work and in order to be able to inform our researchers, who want an end to this situation of uncertainty about the future of their research projects, which has gone on for too long already.
I also wanted to ask you, in particular, whether making the European Union a genuinely attractive area for researchers is going to continue to be a priority. This issue is of immense concern to us and I wanted to ask you whether you can tell us anything more about this issue.
. We are all trying to attain one of the goals which the Member States agreed in Barcelona in 2002, i.e. to provide 3% of GDP for investment in research and development. Pulling the strands together practically is crucial. It is obvious that cooperation at EU level could show the best ways of using and investing the money. That is happening with or without our investment. This is the trend that is going on, because this is the only way in which we can truly deal with the challenges ahead of us. By stimulating that at European Union level, however, we help this process go faster. That is why I agree with you totally that our common endeavours are very important for Europe to benefit.
Today, approximately 5% of public money is spent through the Framework Programme at European Union level. The rest is invested from the budgets of the Member States. Private funding is even more important than public funding. In the European Union, approximately 55% of private money is invested, compared to 45% of public money. It is crucial that we try to stimulate not only the public but also the private sector. It is crucial that companies work and invest in Europe. That is why it is crucially important that these companies are stimulated via the creation of proper conditions, i.e. that tax incentives are there, state aid is supporting that, intellectual property rights are in place, public procurement goes in this direction, risk venture capital is provided, and we stimulate brain circulation and so on. All these things matter.
Three per cent is a kind of indicator of whether we are doing things correctly. Our horizontal policies which we are using across all our sectors are consistent and are those which are truly up to the challenges which we have to face today.
Madam President, Commissioner, ladies and gentlemen, one of today’s newspapers quotes Mr Jean-Claude Juncker as saying that the Financial Perspective, the Council’s offer should not be the last word. He suggests that it would be possible to put forward some EUR 875 billion.
Do you believe that it is still possible to top up the seventh research framework programme?
. It should not be seen as the final word. We have the interinstitutional talks going on and we all know the position of Parliament, which was quite definite. I always welcomed the support from Parliament in our joint endeavours to stimulate education, research and development and innovation, the whole ‘knowledge triangle’.
This is something which would need to be decided in the next stage of the process. I can simply say that investing at European Union level in areas connected with research and development has paid off and it really matters. I very much appreciate your support.
Commissioner, in order for scientific research programmes to succeed, it is very important that businesses participate in them, both by using scientific research inventions and by funding them. Yesterday, in the European Economic and Social Committee, Mr Verheugen, who is a Member of the Commission for another area, presented his programmes to us as programmes to stimulate innovation. My question would be as follows: do you cooperate and in general coordinate activities between two Members of the Commission and two types of programmes?
. ‘Yes, we do’ – that would be the shortest answer. Under the competitiveness and innovation framework programme, one phase addresses the issue at hand, and the other phases are addressed through the framework programme. From the very beginning, we have coordinated our activities, which are having a similar effect on innovation as the structural funds have on the regions.
Furthermore, when we talk about involving business in the work we are doing, it is crucial to underline that we have a new tool that did not exist in the past: I refer to the technology platforms, which were established at the beginning of this century and which are developing very fast. The whole idea of technology platforms – I believe we currently have 28 of them – is that they are bottom-up initiatives, starting with the business’s point of view. In these platforms, the points of view of practically all stakeholders are taken on board. So, while these platforms stem from a business initiative, they also include researchers, politicians, NGOs, financial institutions, regulatory authorities and the others on board. They create what are known as ‘strategic research agendas’ for the next 20 years – or more, depending on various factors.
This is the first time that this kind of tool and this kind of logic have been developed at European Union level. I meet daily with industrialists and with others, who are clearly very enthusiastic about what is going on. Even if we were now to remove the incentives, which were, at the outset – if we are frank – financed through the framework programme, this is now a process with its own story. It will definitely make a change at European Union level.
I believe that we are part of a process that will produce hugely important benefits. On the basis of their views for the long-term future, where you have an idea of what research should be undertaken, to the final product and the business sector’s ideas on how to evaluate it in their work, we take this input on board when we create our cooperation activities. In practice, that is in the major part of our programmes.
Moreover, in some areas, where we believe that this long-term, strong partnership exists, and where there is strong commitment from the companies and other actors, such as Member States, for instance, we are ready to develop what are known as ‘joint technological initiatives’, which are a new long-term tool with clear cofinancing, as a new tool, from the European Commission.
We have never had such a clear overview of the intentions, strategies and points of view of the business sector as we have today when we create the framework programme, and, of course, in the final phase, the specific work programmes.
In its answer to my written question concerning Plan-D (E-4200/05), the Commission states that it will listen to the views of citizens and draw conclusions therefrom. The Commission also stresses that it does not intend to predefine which individuals will be able to act as 'European goodwill ambassadors'. In the light of this information, will the Commission provide specific answers to the following two questions?
If citizens mainly put forward views to the effect that EU cooperation should be restricted and that further integration is not desirable, will the Commission then act in line with those wishes, that is, will it recommend a more intergovernmental approach?
How are the individuals who are to act as 'European goodwill ambassadors' to be selected? Must a person or organisation propose suitable 'goodwill ambassadors' or can any well-known individual officially act in this capacity regardless of his/her political views?
. Mrs Wallström is in bed with the flu. That is the reason.
As a complement to the Commission’s reply to Written Question E-4200/05, asked previously by the honourable Member, on the issue of the goodwill ambassadors, the Commission can reassure the honourable Member that its intention during the period of reflection is to listen to citizens’ views on a range of EU issues and to draw conclusions from the debates held at all levels. The issues discussed will be very varied and they may or may not include recommendations on the desirable level of integration at EU level, but the role of the Union will certainly be tackled and in any case the content of the database of debates will be reflected in the feedback process.
This process will start with an initial synthesis report that will be presented by the Commission to the European Council under the Austrian Presidency in order to prepare the stocktaking exercise at the June 2006 European Council. The Commission would like to take this opportunity to remind the honourable Member that the declaration calling for a period of reflection was adopted by the Heads of State and Government themselves, therefore it is for the Council to take stock of the exercise as well.
Moreover, in the organisation of national debates the European institutions have an important role to play, but the primary responsibility rests with the Member States. What the Commission has recommended in Plan D is that the national debates need to be structured to ensure that the feedback can have a direct impact on the policy agenda of the European Union.
Concerning the second part of the honourable Member’s question, the Commission would like to stress that the different initiatives suggested by Plan D at European level are part of a long-term plan and are being implemented at a different pace in the 25 Member States. The European goodwill ambassador plan is one of the measures that need to be further developed in most of the countries of the EU and in cooperation with the Member States, depending on the creativity and the proposals identified by those involved in the process.
There is no single model for every country, just as there is no standard model for the organisation of the debates in the Member States. In any case, the Commission thinks that it is important to reiterate that the ambassadors would always act on a volunteer basis and the views that they would convey would be their own views. The Commission has no intention of imposing a particular line on them.
I should like to know whether Commissioner Potočnik does not think that the project involving goodwill ambassadors might appear ridiculous. Should it not be elected, representative parliamentarians who are ambassadors for the EU?
. There is no doubt that we have confidence that Members of Parliament will act as ambassadors for the European Union. It is up to all of us to do that. I believe that Europe is simply too big and there are so many misunderstandings in Europe today that none of us, even if we tried wholeheartedly, can address them properly. I believe that any action we can take to raise awareness of what the European Union really is might bring us better results.
I agree with the honourable Member that it is up to all of us, Members of Parliament and the Commission, but the action we are proposing is also important.
What resources will be made available for civil society groups to stimulate the debate on the future of Europe? When will the call for proposals be published?
. The Commission wishes to inform the honourable Member that EUR 7.6 million will be allocated to the Prince budget line for the 2006 budget, which is intended to finance actions as foreseen under Plan D to highlight the debate during the period of reflection decided by the June 2005 European Council.
This budget will be managed as follows: a call for a proposal of EUR 2 million will be launched in the following weeks to give support to pan-European projects aimed at creating the conditions for citizens’ debates on EU issues. It will be aimed at supporting EU citizens’ networking and participation in the debate on Europe. It will be aimed at collecting citizens’ opinions, especially through qualitative means and extensive scale and it will be aimed at providing analyses of citizens’ contributions as feedback for decision-makers. In addition, EUR 850 000 will be allocated for setting up specific information products.
On a complementary basis, in order to stimulate the implementation of Plan D at a local level, EUR 4.5 million will be decentralised to the Commission’s representations in order to develop debates at regional and local levels and to improve synergy and coordination between national, regional and EU levels for the implementation of Plan D. This EUR 4.5 million will be executed either by calls for proposals or by procurement.
Finally, EUR 250 000 will be requested to develop a website especially devoted to the debate about Europe. On a broader scale, the Commission has already expressed its disappointment about the recent agreement of the European Council to cut the global appropriations of the next Financial Perspective, Heading 3, in a situation where the debate on Europe is becoming truly crucial.
I welcome the Commission’s answer. I am glad that the focus of this is towards civil society and NGOs and towards listening to their views, rather than just listening to tabloid newspapers and other protagonists of the debate. May I also say that while the focus has up to now in this period of reflection been more on the context rather than on the text of the Constitution, does the Commission accept that we will in due course have to bring the debate forward to discuss what we are actually going to do about this text, maybe not this year, but certainly next year?
. Of course I think that attention should also be paid to the substance and questions which you underlined. As you said, maybe not this year, maybe next year, but attention should be given to that also.
Commissioner, given the Commission’s desire to control its own propaganda – as evidenced by Commissioner Wallström’s announcement recently of her proposal for a politically-controlled European news outlet, the EBS – what confidence can exist that any attempt will be made at striking a balance in terms of the distribution of funding between organisations and individuals promoting a pro-Constitution stance and those who promote an anti-Constitution stance?
. It should be an open debate and that was always the idea. It should be a debate in which both sides, pro- and anti-, should be heard. It was done through the whole constitutional debate process and it was organised in a broad consultative manner. That is the intention for the future.
What is the Commission's assessment of the activities of the European information networks to date?
Does it intend to redesign these networks to provide information to European citizens more effectively and, if so, which financial mechanisms does it propose to use?
. On 1 May 2005 the Commission launched a new network of Europe Direct information relays. Implanted locally all over the enlarged European Union, 393 new relays have taken over from former Info-Points Europe and Rural Information and Promotion Carrefours which targeted the public in urban and rural areas respectively. The objectives of the new network have been streamlined in order to better meet the information needs of the public.
As regards the financial mechanisms put in place to support the network, they need to comply with the EC financial regulation. The new relays were therefore selected on the basis of a call for proposals, following the decision from the Commission, C/2004/2869. Each Europe Direct information relay benefits from an operating grant of a maximum of EUR 24 000 while the maximum grant for former IPEs and Carrefours was EUR 20 000. Furthermore, Digicom is planning to launch a complementary call for proposals at the beginning of 2007 in order to open new relays in geographical areas insufficiently covered by the current network and taking into account future enlargement to Romania and Bulgaria.
Concerning the assessment of the impact of the networks, an internal assessment of the former information relays in 2003 revealed the real value of the relays as partners in the communication policy, especially at the local and regional level. As for the new relays, starting from the second semester of 2006, an online monitoring system will be implemented in order to assess the activities of the information relays.
Finally, in the framework of the action plan on communicating Europe published in July 2005, the Commission intends to carry a feasibility study – action 6 of the action plan – to assess the desirability of progressively streamlining the Commission’s various information sources. As stated in action 42 of the same action plan, an impact study on the communication of the relays’ activities is also scheduled to start at the end of 2006.
– Madam President, having listened to your reply to the previous question, I should like to ask how proportionate spending on this permanent information on Europe's present is in relation to spending on Plan D to which you referred.
. There is no money for the relation. There is no link between the previous issue and this one.
EuroNews offers daily coverage of topical European issues and is partly subsidised from the EU budget. The fact that residents of Lithuania do not have access to such programmes places them at a disadvantage compared to the citizens of other Member States, especially as local mass media cannot afford contracting reporters in the European Union.
Does the Commission see any way of providing access for the residents of Lithuania to daily half-hour broadcasts of EuroNews on the national public broadcaster?
. In 2005 the Commission signed a service contract with EuroNews to cover EU affairs in its news and magazines, under a strict editorial independence charter. The contract covers the production and distribution costs of the EU programmes. It was signed on the basis of the existing seven languages – German, English, French, Italian, Portuguese, Spanish and Russian – and state of distribution. It does not contain any obligation for the channel to increase its geographical coverage or the number of languages. Nevertheless, the contract provides that however much the coverage or the languages increased during the life of the contract, the EU programmes would be included.
One of the selection criteria was the capacity and the will of EuroNews to develop its geographical and language coverage. Since the contract was signed, a window has been opened in Romania and in the Romanian language; agreements have been signed in India, China and elsewhere.
EuroNews is also diversifying the various distribution technologies through which it can be received: cable, DTT, mobile phones, etc. However, distribution is a commercial matter over which only EuroNews has full command. Obviously, the Commission is encouraging EuroNews to increase by all the means under its control its geographical distribution technologies and language coverage.
As far as Lithuania is concerned, at present only 49 000 households out of 1.33 million are able to receive EuroNews via cable or satellite. EuroNews is a candidate to be distributed via digital terrestrial television, Lietuvos Telekomas, and hoping for a positive answer. Moreover, negotiations are on course with the public channel, LRT, which would permit LRT to broadcast EuroNews programmes on their Hertzian base frequencies as often as they like. A Lithuanian window, similar to the Romanian one, is also currently under discussion.
I would just like to thank you for your answer. I trust that in future the Commission will try to ensure that all those ‘Euro News’ opportunities exist in all countries where they are not broadcast, and in, let us say, neighbouring countries, as television is still the most popular information channel, especially where Europe is concerned.
. We are trying to do the best we can, taking into account the contracts and the independence of EuroNews.
The agreement on sugar reform opens up the possibility for some Member States to pay national aid to sugar beet producers. What then is the Commission's position in principle on the use of national aid as a regulatory instrument under the common agricultural policy? Is it an instrument that the Commission may be expected to use in connection with future proposals or is it being used in connection with the sugar reform by way of exception? How does the Commission view the prospects for phasing out subsidies for agricultural production in the EU in the event of total or partial renationalisation of agricultural aid?
Madam President, honourable Member, when it comes to applying Europe's common agricultural policy, there has, right from the beginning, been a fully recognised principle whereby account should be taken of the special character of agriculture and of the structurally conditioned differences between the various areas of the EU – from Finland in the north to the southernmost tip of Italy. If need be, these dimensions might, moreover, be taken into account with the help of State aid.
It is currently permitted to grant State aid for the production and processing of various agricultural products listed in Annex I to the EC Treaty, if three different criteria are fulfilled. Firstly, the conditions of competition must not be repudiated. Secondly, the aid must be in keeping with the common agricultural policy in general and, thirdly, such aid must of course be compatible with the international commitments we have entered into. In this connection, I could mention our WTO agreement on agriculture.
At the November European Council, the agricultural ministers laid down the political strategy for reforming the common EU policy on sugar. According to this agreement, it will be possible to grant limited and specific State aid of no more than EUR 350 per hectare to sugar beet producers in Finland, with a maximum of EUR 90 million per year being specifically targeted at the EU’s ‘outermost regions’. It was also decided that those Member States that reduce their sugar quotas by more than 50% be given the opportunity to receive temporary aid for a transitional period of five years, calculated from that production year in which they make a start on reducing their quotas or in which they reduce their quotas to below 50%. In the case of Italy, it has already been possible to grant such transitional aid, corresponding to approximately EUR 11 per tonne of sugar beet per production year. It has primarily been earmarked for the transport of beet.
The reform of the common agricultural policy (CAP reform), adopted in 2003 in accordance with the decisions in the agricultural sphere previously taken in Berlin, Gothenburg and Brussels, is now in the process of being implemented. In the new Member States, the reform clearly lies within the budget framework for the enlarged EU, laid down in Brussels in 2002. In connection with the adoption of the CAP reform, there has been no desire whatsoever to renationalise European agricultural policy.
Madam President, I should like to thank the Commissioner very much for her answer. Firstly, I should like to say how pleasing it was that we obtained a sugar reform. What is more, I am not for a moment in any doubt that the Commissioner is acting legitimately. I am not questioning the way in which the reform has been worked out.
I am no doubt looking, rather, for a political answer and political declaration. I believe that we need more reforms within the agricultural area during the next few years. I should therefore like to know what the Commissioner’s attitude is to the use of renationalisation as an instrument of reform. Has the Commissioner no reservations about going down that road? As I see it, renationalisation would mean our abandoning the common agricultural policy. In other words, I want to know what, on principle, is the Commissioner’s attitude to the concept of the renationalisation of future agricultural policy.
Madam President, I do not believe that the honourable Member can be in any doubt as to my attitude to renationalisation when we talk about Europe’s common agricultural policy. At no time has renationalisation been proposed. On the contrary.
If, moreover, I might refer to a relatively topical example, it is clear that I have fought with all the legal means available to me against the proposal for a voluntary modulation of up to 20%, put forward by the British Presidency in connection with the negotiations concerning the next financial perspective, namely that for 2007-2013.
In my view, such a proposal would mean our taking the first step towards renationalising Europe's common agricultural policy. It would mean that, instead of competing on the same basis, we should get into a situation in which agricultural policy would be about competition between the various national exchequers and between the different finance ministers of the EU’s 25 Member States.
The sugar market reform adopted by the Commission and Council provides among other things for sugar producers to receive compensation amounting to EUR 730 for each tonne of quota renounced. In Poland, where production quotas are allocated to sugar factories and not to farmers who grow sugar beet, this could lead to the reduction of sugar production, forcing farmers to stop growing sugar beet.
What form of support will farmers in Poland receive when they are forced to stop growing sugar beet?
. The sugar quota is in principle fixed per country by Community legislation. Under the current sugar market organisation, the quotas are allocated by the Member States to the sugar manufacturing undertakings and are actually not allocated directly to the beet growers. This principle will remain unchanged after the reform and Poland is no exception to this rule.
The restructuring fund will be set up in order to facilitate the necessary restructuring measures that should lead to lower sugar production in the less competitive regions within the European Union.
Undertakings which renounce their sugar quota will be eligible for restructuring aid over a transitional period of four years. However, this payment will be linked to a series of conditions, including obligatory consultation with the beet growers and the submission of a restructuring plan to be agreed between the government and the industry. Member States will have significant flexibility to lay down detailed rules for the implementation of the restructuring aid, as long as they comply with the general rules of future Community legislation. Therefore – and this is very important and I underline it at every opportunity – the restructuring money by the industry. This is very important and it is the whole idea behind this restructuring fund.
Besides the undertakings, beet growers and machinery contractors will also be able to benefit from this restructuring fund. An amount of at least 10% of the restructuring fund, amounting to EUR 730 per tonne, should be reserved for the farmers, to compensate in particular for investment in the specialised machinery needed to produce sugar beet. It is quite clear, with this wording of ‘at least 10%’, that Member States can decide that a higher percentage should be allocated to the sugar beet producers, the farmers.
It should also be emphasised that, independently of the restructuring fund that we have just talked about, sugar beet growers will receive direct aid as compensation for their loss of revenue due to the reduction in prices. They will receive this direct aid even if they stop producing sugar beet. This is very important.
For the new Member States specifically, there will clearly be no phasing-in of the direct payment for the sugar beet compensation. The sugar beet producers in the new Member States will receive exactly the same amount per hectare in compensation as the EU-15, which means that there is no phasing-in as there is for cereals. The compensation will be 100% right from when the new sugar reform is first implemented.
Madam President, I would like to ask another question. Does the Commission have instruments to limit the transfer of sugar quotas between countries, for example from Poland to other countries? Do such instruments exist and will they be effective?
. It has not been part of this agreement in the Council that it is possible to transfer quotas between Member States. It is possible within a Member State. For example, within Poland or any other country it is possible to take a quota from one factory to another, but there is no cross-border quota transfer in the reform proposal.
As the Commission knows, ACP countries which are party to the Sugar Protocol receive a guaranteed price for their raw sugar which is equivalent to the EU's minimum intervention price. At the current moment, this price includes basic adjustment aid to traditional refineries, which amounts to 5.1% of the guaranteed price. This aid amounts to approximately EUR 35 million. However, under the proposed reform of the EU sugar regime, this refining aid will no longer be paid from the EU budget, but instead will be passed on to the ACP in the form of a 5.1% price cut representing a loss in earnings of EUR 35 million for the ACP.
Could the Commission confirm that it will consider the possibility of a small adjustment to the compromise package on the CMO, due to be considered in the Council on 20 February and allow adjustment aid for the refining industry to continue to be paid from the EU budget?
. To guarantee the price for Sugar Protocol countries, prices have always moved completely in line with EU institutional sugar prices, so there has never been a guarantee for a fixed price for the Sugar Protocol countries. However, these Sugar Protocol countries will benefit from a lower cut in the prices until the 2008-2009 production year. This will give these countries a period of three years to adapt to the new price support arrangements within the European Union.
During 2006-2007 and 2007-2008, the reference price for raw sugar will decrease by only 5%, while the producers of sugar beet in the European Union will see a decrease of 20% the first year, and 27.5% the following year. The reason for this decrease of only 5% is due to the fact that refiners and therefore the ACP suppliers will be exempted from the restructuring levy. They do not have to pay the levy at all. However, refiners will lose the benefit of the refining aid which will be abolished in the context of the reform.
It is quite clear that the different conditions for the ACP countries after the introduction of a reform within the European Union has been discussed at length before finalising the political agreement in the Council. It is quite clear and it has been from the very beginning that it was important to secure the period of the last six months of 2006, which is outside the next financial period. Therefore the decision was taken to allocate EUR 40 million specifically for the period from 1 July until the end of this year.
For the period within the next financial perspective it has been quite clear that the Commission’s wish to allocate a significantly higher budget than the aforementioned EUR 40 million will be dependent on the ongoing discussions on the financial perspective for the next period. But it is a significantly higher amount than that mentioned. I can only say that within the Commission proposal, a budget of EUR 190 million a year was in the budget and I therefore hope that there will be an understanding also in this Parliament of the need to help these ACP countries, specifically in a transitional period.
Thank you, Commissioner. I am talking about the fact that the collateral damage from the effects of the reform of the sugar regime has been felt by the 18 protocol countries. You say that they had EUR 40 million between 18 countries. Three commissioners – you, Mr Mandelson and the President of the Commission – pledged EUR 190 million to the ACP countries. I am now following that very closely. We can see no place in the budget for that money; we can see no likelihood of anything like the amount you promised to them being included in the budget. However hard this Parliament tries, it is very difficult in terms of the budgetary allocation that we have to make sure that we ring-fence the kind of money that we need.
Will you, Commissioner, urge the Council to agree that we should ring-fence the money in any unallocated money that we may find under Heading IV? Will you make it your business to protect the ACP sugar-producing countries at this time, when they are feeling so vulnerable?
. Mrs Kinnock, I am quite sure that, as you are so well informed about this issue and it is not the first time that we have discussed it, you will know that we have been in very close contact with the sugar producing ACP countries. Not all of those countries produce sugar. It has been very important for us to try to help them, perhaps not to continue to produce sugar if they could not be competitive, but then to try to do something else. Therefore, I was very happy that at the Commission meeting last week it was possible to get through a communication on bioethanol. Afterwards, Mr Michel, who is responsible for the development money, took part in a press conference with me on this because bioethanol might be an alternative for those countries that want to stop producing sugar.
On the figures, this is an ongoing discussion. But it has been important for the Commission to send a clear signal that we care about the possibilities for these sugar-producing ACP countries. I am quite sure that when you are in contact with them, they will also recognise that we have had numerous meetings with these countries. For example, we have been able to have direct contact during Council meetings on two occasions. It has been acknowledged that this is really an issue that is on our minds.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
The next item is the report by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on risk and crisis management in the agricultural sector [2005/2053(INI)] (A6-0014/2006).
. Mr President, I wish to begin by thanking the European Parliament, especially the rapporteur, Mr Graefe zu Baringdorf, and the members of the Committee on Agriculture and Rural Development, for their work on risk and crisis management and the very useful resolution and report. I will, of course, study your position and the different proposals in the report carefully.
My intention with the communication on risk and crisis management presented in March 2005 was to launch a comprehensive debate. I think that objective has been successfully achieved, in the Council, in the European Economic and Social Committee and now in the European Parliament. Your contribution will be essential for the progress of our work.
I therefore take note of your position regarding the three options for new rural development measures to support risk and crisis management. I welcome your encouragement to continue the work on the subject. I note your particular interest in option 2, which concerns mutual funds.
In the shorter term, I share your views concerning the fruit and vegetables sector and I have already said to the Council that we are going to examine the subject of risk and crisis management in the context of the future reform of the common organisation of the market in fruit and vegetables.
As you have noticed, however, the subject of risk and crisis management is really very complex, notably because the purpose is to adapt to a changing international trade context in respect of WTO rules. We therefore need to study this area further.
As regards the analytical background, at the beginning of 2005 we launched a research project on risk and crisis management instruments for EU agriculture. The work is well advanced and we should have some intermediate results in the coming year.
We are also preparing a study on the agricultural insurance systems in the various Member States and the technical issue of insurance systems in agriculture. This was specifically requested by the European Parliament. It is essential to describe and analyse what is done at Member State level before eventually deciding whether we need to set up permanent European instruments for insurance possibilities. We will then have a good basis for discussion during the coming year, which will facilitate the detailed political debate that is essential before we agree on additional measures. I am quite sure that, after listening to your comments, I will be able to respond directly to some of the questions raised.
. Mr President, Commissioner, the farming sector is dependent on many factors, not all of which the commercial sector regards as risks at all, and it is for that reason that the common agricultural policy has always protected it from certain risks, and, in the past, intervention in the form of guaranteed prices and guaranteed sales for important products provided specific farms with income guarantees. However, this resulted in a distribution of aid that very much favoured larger holdings to the detriment of the smaller ones. In the end, the distribution of payments was such that 80% of the money was going to 20% of the farmers.
These also resulted in partial surpluses being generated in a region of the European Union that is one of the biggest importers of foodstuffs in the world, because this state intervention had given rise to a sort of vacuum effect. These surpluses were then sold on the world market for billions in a tax-subsidised dumping operation, the consequence of which was that in some countries, mainly in the developing world, regional markets were destroyed.
Following the reforms, we have therefore attempted to at least start to put an end to this, but the money is still being distributed in the same ratio. We have a situation where highly rationalised businesses get EUR 120 000 per employee per year, while the majority of farmers get less than a tenth of that.
Now that we are considering whether we need to initiate a new system of crisis and risk management, we need to correct the distribution of State aid in favour of rural farms. This is nothing to do with large and small holdings – it is to do with the production method, in other words with where workers are actually employed.
We – and I as the rapporteur – take the view that, of the options you have listed here, we obviously need to look into the first option of insurance against natural disasters; this already occurs, but just needs to be put on a more systematic basis.
Option 2, regarding whether there is or should be a mutual fund, is an interesting consideration, but, as I said earlier, it should be made clear here too that the payments that farmers have to make to these funds must take account both of the scale of production and of the farmer's ability to pay, so that the new system does not end up once again in inequalities to the detriment of rural farming.
It is also important for farmers themselves to be involved in this insurance, in other words for there to be cofinancing from the farms, so that we do not end up with state protection, replacing one system with the other, that is to say bringing the system we have just abolished back to life under a different name. Normal risks must largely be allowed for and managed by farmers and farm managers themselves on the basis of their business knowledge.
Our main criticisms are reserved for Option 3. This relates to providing basic coverage against income crises. Natural disasters and unpredictable risks obviously always result in loss of income, in other words to economic strain. However, we must not run the risk of this coverage against income crises taking us back to the old system of guaranteed incomes via state intervention. It will be clear from our report just how careful we have been about this.
Nevertheless, some groups have concentrated on this area in their amendments, and have at least said that we should look into the possibility of supporting these measures and the connection with the WTO. To that we say that the reforms dismantled the old-style intervention system, and it must not be replaced.
– Mr President, everyone knows that agricultural production is vulnerable to climate conditions. The previous speaker told us so and there is no need for us to repeat ourselves. Everyone also knows that, under the old CAP, there was far more protectionism towards Greek farming than there is under the present common agricultural policy and I greatly fear that the next common agricultural policy will be even worse.
We consider that the insurance system, however it works, will have its pros and cons, but we consider that the participation of the European Union in financing is very, very small and I think that we should be more generous on this point. In addition, I would like to say that particular importance needs to be attached to fruits, which are sensitive products and which have greater need for protection.
Similarly, we have seen over recent days a large rise in fuel prices which, for numerous agricultural crops, will result in a ruinous increase in costs. Additional measures which we need to see to attentively and carefully are that, in times of crisis, storage and processing and promotion need to be stepped up, as do voluntary cutbacks in production. We consider it particularly important for the entire system to be subject to speedy intervention.
To close, I have to say that, in the particularly globalised environment to which we have brought our agriculture, if we do not support it, it will be ruined and we shall have no European agriculture.
. Mr President, the report by Mr Graefe zu Baringdorf discussed here today identifies clearly and concisely the shortcomings and flaws of the risk and crisis management system in European agriculture.
For many years, the common agricultural policy protected farming and farmers in Europe. While recent reform has made farmers more market-oriented, it has also forced them to shoulder the responsibility for risk management. Subsidised European agriculture removed the mechanisms for preventing and insuring against risk. Few farmers can plan for crisis situations today and unfortunately few of them can afford insurance in a climate of free competition and low profits. Non-agricultural undertakings, traders and insurance companies have created a whole portfolio of insurances, to cover even such sophisticated situations as exchange rate fluctuations or income loss due to political circumstances in the case of foreign investments.
Both the Commission’s communication and the rapporteur’s excellent report show just how far behind this issue has fallen in the European Union. A farmer-entrepreneur running a farm on the free market after the reform and in the face of enormous competition is risking everything, without having even the insurance fallback that is available to the investor or trader. A large or highly productive farm will be in a position to cover the cost of insurance and the cost of risk, but millions of small and family-run farms in Europe cannot afford to pay for insurance to cover their own homes, let alone their production. If a crisis arises, these farmers have to rely on help from their neighbours or on State aid.
What European farmer is going to take out insurance against income loss in the event of borders being closed by Russia, against reform of the market in sugar and the need to destroy plantings, or against the dumping price of fruit and vegetables imported from China? Who will comprehensively insure a farmer-investor and the risk of financing investments, the risk of fluctuations in the price of produce, the price of fertilisers, feeds and fuel, the risk of global climate change, soil degradation, drought, hurricanes, flooding and storms? Who will provide insurance to cover imbalances in supply and demand, epidemic diseases and genetically modified food?
As a sector of the economy, agriculture requires a special legal and organisational framework for its insurance needs. Agriculture is too fragmented and weak as a sector to set up its own insurance schemes. Even the richest countries of the European Union are not in a position to take on this task on their own. This means that a common and universal insurance system must be set up to include all Member States and all farmers as part of a reinsurance scheme.
The 1% from modulation proposed by the Commission will not be sufficient for a reinsurance scheme, let alone setting up a system of prevention and indemnification.
Spain has the most effective insurance system currently in place in Europe. I therefore call on the Commission to universally apply this system as rapidly as possible and to adopt it as a standard model in the European Union. Only then should discussions be opened with major insurance companies and national governments about an appropriate system that would be universal and compulsory, solvent and low in cost, fair and based on the principle of subsidiarity.
Finally, I would like to thank the rapporteur for his excellent report and for rightly mentioning the exclusion of the new Member States from the 1% modulation, and proposing an alternative funding scheme for these countries to the Commission.
Mr President, I should like to thank the rapporteur, Mr Graefe zu Baringsdorf, for his work on the report on risk and crisis management in agriculture. We live at a time when a lot of damage is caused as a result of natural disasters ranging from major floods to drought and fires. Also fresh in our memories is the huge amount of expenditure incurred by Europe as a result of infectious diseases in animals and efforts to eradicate and combat these. We wish to continue with the liberalisation of the EU’s agricultural policy in the current WTO negotiations. The CAP reform was a large and important step in that direction. I do not, however, think that the Commission has shown a sufficient sense of urgency about coming up with proposals for eliminating or reducing risks and for averting crises and outbreaks of disease that we could well do without.
Who is to cover the losses due to future outbreaks of disease? How is the market to be regulated and managed, especially in those areas of the EU that are not affected by disease but that are nonetheless hit by no longer being able as easily to export foodstuffs? Why has the Commission not put proposals on the table concerning the provision of insurance cover by private and mutual insurance companies – something requested by the European Parliament as long as two years ago?
The many different insurance facilities that exist are used in agriculture and by the food industry on a daily basis. This area must therefore be investigated very quickly with a view to devising cover for the large losses that the agricultural budget will not in future be able to cover. Finally, I should like to say very clearly that we do not want to go back to the State aid or disguised State aid of earlier times.
Mr President, Parliament’s Committee on Agriculture has a major credibility problem. The committee takes decisions that often have only one purpose, namely to grab more money for itself and its friends. However, all of us in this Chamber share responsibility for the European Parliament’s plenary again and again adopting the resolutions presented to us by the Committee on Agriculture. Today, it is crisis management and insurance schemes that are at issue. The subject is in itself a useful one to debate, and the report contains a lot that is constructive. However, it also contains some bad things, and it is those on which I want to concentrate on this occasion.
Firstly, crisis management and insurance schemes should be funded by the industry itself. I have been told that the spokesman for the Group of the Greens/European Free Alliance fought hard for this to happen, but that he was in a minority in the committee. What is more, crisis management and insurance schemes should have to do with genuine crises. I find it commendable that farmers everywhere in Europe should show solidarity with each other if their farms are hit by serious diseases such as BSE, foot and mouth disease or avian influenza. When, however, the Committee on Agriculture defines trade liberalisation in the WTO as a crisis situation, that is not a sign of healthy prioritisation. It is a sign of the Committee on Agriculture’s patent unaccountability.
I very much hope that the Group of the Alliance of Liberals and Democrats for Europe has requested a split vote so that we might have this notion removed from the resolution. Finally, I expect support for the request by the Group of the Greens/European Free Alliance for a split vote with a view to removing the committee’s demand for aid for offsetting high oil prices. That is emphatically the worst thing in the report. It is depressing to see how often Members of the European Parliament, who otherwise work to bring about a green Europe and to forestall disaster where the climate is concerned, go no way towards discovering what goes on in the Committee on Agriculture.
It is nothing less than appalling that the proposal concerning aid in connection with oil can reach plenary at all. This is something that the groups’ spokesmen on environmental and climate issues should have nipped in the bud. What, however, is, in the end, required to get the Committee on Agriculture to act in a less self-centred way? I do not, unfortunately, believe that anything will happen until the European Parliament obtains real influence over agricultural policy and until we get rather more people with farther-reaching visions of Europe in the committee.
– Mr President, risk and crisis management measures need to be introduced in the agricultural sector. This need relates not only to protection from natural risks but also from the breakdown and gradual abolition, through the review of the CAP and WTO agreements, of mechanisms which, even if not terribly satisfactory, do protect farmers' incomes.
Similarly, farmers also need protection both from the introduction of new technologies and, more importantly, from genetically modified organisms, which harbour unpredictable negative repercussions on the environment, public health and farmers' income, as the rapporteur notes in his report. Nonetheless, all the proposed scenarios are predicated on the fact that they will not encumber the Community budget and that the appropriations needed will be deducted from appropriations for differentiation. In fact, private insurance companies are considered to be a basic mechanism for implementing the proposed measures. However, we all know that, even in such cases, some companies do not insure certain categories of risks because they are unprofitable. In addition, the report accepts the incentives set by the Commission, relating mainly to reinsurance, which needs to be free or with reduced reinsurance premiums by national agencies or by introducing reinsurance premium subsidies, in order to safeguard the companies' profitability. I do not agree that natural and commercial disasters, especially for small- and medium-sized farms, should generate profits for insurance capital.
At the same time, it is accepted that compensation should not be paid for losses of less than 30% of the average over the preceding three years. In other words, the following injustice is being promoted: small- and medium-sized farms will sustain losses from natural disasters and commercial crises, in the best case scenario of at least 30%, while insurance capital's profitability will be guaranteed.
Even if we accept that measures need to be introduced which will cover all the losses caused to farmers' income by various natural disasters and commercial crises, we cannot, however, agree with these proposals, which create an additional burden on small- and medium-sized farms; instead of improving their income, in our opinion they reduce it.
. Mr President, it seems to me that the biggest risk that farmers face every year is that agriculture, and ultimately their livelihoods, are controlled by the European Union. The debacle that Britain suffered during the foot-and-mouth outbreak in 2001, is eloquent testimony to what happens when crises are managed by the EU. It is not widely known that the strategy for dealing with that disaster was managed by the then Commissioner for Agriculture, and what a complete pig’s breakfast he made of that. Millions of healthy animals were needlessly slaughtered in an orgy of killing and burning that shocked the world. Furthermore, the roots of the disaster lay with the EU and its destruction of local slaughterhouses through excessive regulation.
I am gratified to see that the report acknowledges that the CAP has ‘encouraged the development of non-sustainable production methods heavily dependent on water and energy’. But, judging by this weekend’s newspaper revelations that the EU has a surplus of four billion bottles of wine, costing the taxpayers a billion a year, not much has been learnt in that area.
I would ask Members to reject this report, until a study has been made of the practical implications and the cost of implementing its recommendations. It seems to me that trying to protect farmers against everything, including weather aberrations such as storms, as this report indicates, will be extremely expensive and possibly fruitless in the end, because who can predict the unpredictable?
Mr President, I congratulate the rapporteur on tackling the very important question of managing risk and crises in the agricultural sector, and taking the situation of the new Member States into account too.
I also welcome the Commission’s concern for farmers having to face up to the crises caused by the liberalisation of agricultural markets, export restrictions and animal diseases, not to mention natural disasters.
I would like to take this opportunity to say, Commissioner, that fuel payments and biofuel production are of particular interest to Polish farmers. Biofuel production will boost income and make farmers feel more secure. It will also lessen day—to-day anxiety and worry caused by the fluctuating price of pigmeat for example.
Mr President, market regulation and price support used to do quite a good job of protecting the agricultural sector from risks. Agricultural reform has now turned much of that over to the market, and in principle that is quite right too. However, farming is in a unique situation: even though farmers have to cope with climate change, livestock epidemics, natural disasters and global sectoral crises, much of which they cannot even predict, let alone plan for economically, they still need planning security. More market thus also means a need for more private-sector involvement in the management of agricultural risks and crises.
The report provides some very positive proposals – an astonishing number coming from a Green rapporteur. Despite some imbalances, it is a very welcome sight coming from that part of the political spectrum. It is primarily producers, associations and private insurers who are called on to provide innovative risk management concepts throughout Europe. The European Union and the State must take a back seat. The public purse must be restricted to partial coverage for uninsurable risks such as natural disasters or massive livestock epidemics. That is why we have to design reinsurance systems, and the European Union must also provide an aid framework that allows both private solutions and public coverage for extreme risks.
However, we must bear in mind that we cannot insure against every conceivable eventuality. The world's climatic zones are shifting, and this has effects on the geography of farming that call, as a matter of urgency, for scientific investigation. Europe has a duty to encourage this. We will also end up having to look into resettlement measures. These are regions that are being affected by ever worsening and more frequent droughts or floods, so that farming there is simply no longer worth it. In this context we must also recognise the realities of additional risk insurance, and thus also provide aid for resettlement and structural change. That, too, is a political responsibility of the European Union!
– Mr President, first I should like to thank the rapporteur, Mr Graefe zu Baringdorf, for his report, for the proposals which he has tabled and for accepting many of the proposals tabled by the political groups and, on the other hand, I wish to thank the Commission itself and Commissioner Fischer Boel for their balanced communication in this sector and for the alternative scenarios which they present, scenarios in which each Member State, depending on the structure of their insurance systems and the peculiarities of their agriculture, can find their own level.
However, I should like to say to Mrs Fischer Boel that you need to put far more pressure on the Council so that future Councils of Ministers follow an integrated policy in this sector and the Agriculture and Fisheries Council does not confine itself simply to a sectoral perception of management policy, such as for example, in the fruit sector, because, as far as the fruit sector is concerned, insurance policy funds will come from the sector itself and will have nothing to do with cofinancing or financing from the fluctuation mechanism.
As you all know, we are in what I believe is the most sensitive development of the common agricultural policy, a development which is being judged by global trade itself and by the corresponding European Union agreements. On the other hand, we have the financial framework which is being set at the negotiating table between the European Parliament, the Council and the Commission with the guillotine of the common agricultural policy review clause. Above all, however, what we have to hope for, as Parliament, is that there will be a full guarantee of farmers' incomes and of agricultural production in the European Union.
Within the framework of these objectives therefore, by 2013, the crisis management policy, with the creation of a security index for farmers' incomes, will be one of the basic priorities of the European Union and will need to identify with and be combined with our policy to strengthen the fluctuation mechanism.
I should like to stress, for the benefit of my honourable friends worried about competitiveness, that a great many of our international commercial competitors have applied the price security index even at the level of loss of income due to changes in commercial pricing policy, a policy covered by WTO agreements. European producers therefore need to fight with the same mechanisms and the same weapons in international trade.
Commissioner, I should just like to mention to you a combination, as it were, of measures which are needed: reinsurance, private insurance and state insurance. The management policy system – and here I disagree with the rapporteur – will not be the subject of state subsidies, because this will be the greatest distortion for future agriculture.
– Mr President, Commissioner, ladies and gentlemen, we are all aware that farming has become subject to increasingly serious risks and crises in recent years, caused by climate change and natural disasters such as flooding, drought and fires, and to the damage caused by animal diseases which are being spread more rapidly at international level.
Although the Commission has put forward a number of options for managing risks and crises, its proposals do not take account of the problems facing small and medium-sized holdings and family farming, which are under threat from an unfair common agricultural policy and from World Trade Organisation negotiations. The upshot of this is the destruction of thousands of small holdings, the strangulation of the rural world and the desertification of vast sections of the interior of countries such as Portugal, which is also reflected in the increased number of forest fires.
What is more, quite apart from urging the cofinancing of insurance premiums against natural disasters paid by farmers, the Commission is proposing to finance this from just 1% of funds from modulation, which is clearly inadequate. What is needed, as we have been proposing, is a public insurance scheme financed by the EU, with a view to creating a better policy framework for risk management and crisis prevention, which is crucial for family farming.
As the rapporteur points out, the Commission’s proposals do not take sufficient account of the level of risk and probability of crises. It is therefore crucial that the Commission carry out a more detailed assessment of the instruments and measures that could prevent collapses in prices, market crises, farmers’ income losses and all obstacles standing in the way of their continuing to farm.
I note, Commissioner, your willingness to take on board arguments put forward in this debate, and look forward to seeing this put into practice, both in terms of risk and crisis management in farming, and in the creation of a safety net in relation to the forthcoming reforms of common organisation of agricultural markets, in particular of wine, fruit and vegetables. What is also needed is to provide for the possibility of granting aid for farmers to purchase fuel when the price has increased sharply.
Mr President, I thank Mr Graefe zu Baringdorf for his report. It is good to see the Commissioner here this evening, because the Commission has put forward a flexible approach to crisis management in agriculture. Animal diseases and natural disasters are going to happen and we must find a flexible approach to these. The CAP reform is now moving towards offering help for farmers to help themselves. That really has to be the way forward.
If you take what happened with the foot-and-mouth disease in the UK, the huge sums of money that were needed to eradicate the disease could never have been funded by an insurance company on its own. We should perhaps look at a form of insurance with the Member State and the European Union as the insurer of last resort, so that they can actually step in when there are huge disasters.
Mr Graefe zu Baringdorf referred to young farmers in his report. There is a special case for a certain amount of extra help for those setting up business early on in their career, because they do not have the capital behind them and they need extra support.
If Mr Titford had still been in the Chamber, I would have liked to take him up on his comment that Commissioner Fischler and the European Commission were to blame for the mishandling of the foot-and-mouth crisis. Had he been part of the inquiry here in the European Parliament, he would have found that was not the case. I have to admit to you that the blame lay with the UK Government and a Prime Minister who was hell bent on calling a general election and wanted to get the disease under control. He had a huge contiguous cull of millions of animals that was completely unnecessary. We could have used vaccines, which were also ruled out. I would have liked to put Mr Titford right on that and other points.
– Mr President, Commissioner, recent years and in particular the past year have provided eloquent examples of the variety of risks and crises facing Europe’s farmers. In 2005, at the same time as thousands of hectares of forest were being destroyed by fire, with the loss of human life, and when a number of parts of southern European were stricken by drought, a number of countries of Central Europe were afflicted by devastating floods. In both cases, the magnitude involved was without historical parallel.
What is more, animal diseases and the inexorable liberalisation of trade have particularly exposed farmers to fresh risks and uncertainties. The Commission’s initiative underpinning this report is therefore a welcome one. It falls short, however, of what is actually needed. I therefore share the rapporteur’s view in most of the points raised and suggestions made, with particular regard to agricultural insurance and mutual funds, although I regret the timidity – I have chosen this word with great care – of his approach towards coverage against income crises, particularly given that some of our main trading competitors have such safety measures at their disposal.
I also feel that this report is an important tool in a broader approach that the issue merits, not least as part of the ongoing debate on the solidarity fund, the forestry strategy that we will certainly discuss, along with the own-initiative reports on natural disasters being drawn up by various committees. I hope that Parliament will adopt coherent positions with regard to this range of instruments. This is the best contribution it can make towards the Union being in a position to provide adequate, urgently-needed protection for its farmers, firstly to prevent the occurrence of crises and risks, but also to rectify them if it proves impossible to prevent them.
Mr President, the report on risk and crisis management in the agricultural sector is welcome and could not be more timely. There has been a radical shift in agricultural activity, brought about by the agricultural reforms of 2003, and the opening-up of markets as a result of the WTO. While benefits have undoubtedly flowed for farmers, there has been – as has been said repeatedly this evening – a greater and real increase in the risk factors. Under the new CAP, the risk and crisis measures that we had all become used to were dismantled and the onus on the protection, prevention and management of crises has shifted squarely onto the farmers’ shoulders.
Open markets and product mobility increase the possibility of the spread of disease. Climate change is happening very quickly, so that reorientation will be inevitable. The depletion of oil stocks means that fertilisers, pesticides and machinery will all be affected in due course and, by extension, agriculture will be affected and will have to adapt.
In Ireland, the nitrates directive, for example, is beginning to bite and having such serious consequences that the farming organisations have withdrawn from the government-sponsored social and economic partnership talks. Farming is in transition as never before. It is in transition because of a variety of factors and the transition will continue. Farming is confronted with more risks than ever before. Good farming practice and a stable and experienced farming population are the best guarantee for what Europe needs, which is a safe, secure and healthy food supply. Farming is a difficult life: long hours, hard work, high investment and many risks. In many cases it is a whole family transaction. It deserves the protection against risks proposed by the rapporteur in this report.
I commend the rapporteur and his report. I support him completely, particularly in relation to option 2, and I welcome the Commissioner’s comments this evening.
Mr President, I congratulate the rapporteur, Mr Graefe zu Baringdorf, for tackling the problem of risk and crisis management in the agricultural sector. This is an enormous task, given the significant number of issues that have to be dealt with. The latter range from limiting the impact of natural phenomena such as droughts, floods, fires and hail, through diseases and epidemics, to the risk of income loss resulting from falling demand for agricultural produce or rising prices, for example for fuel. Risk insurance, reinsurance and producer payments are just one aspect of reducing the risk of running the business we call agricultural production.
For us to really manage, or in other words to reduce, the risk involved in agricultural production, we need to manage that risk. This implies a different approach to the concentration of production, dispersal, reinstating the natural environment, introducing new methods and new technology such as biotechnology. A number of these actions have already been taken. Together, they will make it possible to eliminate adverse phenomena and reduce production risks.
Mr President, it is always good to belong to one of the larger groups, because you get more time. Commissioner, in my first speech I placed the emphasis on not succumbing to the risk of relapse, and spoke of the social balance that must be involved in a new system of this type, but now I would also like to focus on preventative crisis management. All of the crises that have been mentioned here, including the fires, were, in part, caused by human beings and human action. Even the BSE crisis was not sent down from on high, but was caused by cows being fed to cows, completely contrary to any sense in good farming practice.
If we plant maize and eucalyptus in dry areas, we should not then be surprised when damage by fire and drought is the result. When we talk about liberalisation, on which one Member has expressed rather different ideas, we should not be surprised – if we look at it as an end rather than as a means – that many people go out of business and fall into major crises, including income crises. We must therefore ensure that proper arrangements are made, through the WTO, for qualified market access.
I would point out that many smallholdings and organic farms have created a higher value, high-quality market by keeping genetically modified organisms out. If we now botch coexistence, it will turn into a Trojan horse, and then these good, high-quality markets, including the wine market, will have gone. Then we will lurch into crises that we could have prevented, and insurance will be the last of the things we need to talk about.
However, Commissioner, I am also talking about the possibility of economic development in rural areas and the fact that, when it comes to the second pillar, we are now threatened with financial exhaustion. We should then not be surprised if many farmers who have entered these higher-value markets are prevented from pursuing this development by exhaustion and are on the point of getting out. General agricultural policy therefore also has to fulfil a preventative function.
I would also remind you that fossil fuels are going to run out in the not too distant future, and that we must prepare farmers for the need to convert to other energy sources and, perhaps, help them to benefit from them. We can operate crisis prevention in this context, too, and I would like these preventative considerations to play a role in the legislative proposal by the Commission – which is currently in the brainstorming phase this year.
To Mrs Batzeli I would say that, when I talked about management responsibility, I did not simply want to blame the crises on the incompetence of the farmers, but I did want agriculture to have an influence on policy in the way I have described, so that the crises do not arise in the first place, and so that in future farmers are guaranteed a decent income.
. Mr President, I wish to begin by thanking all those who have contributed to this debate. Many of the points mentioned in the report are covered by the ongoing studies that the Commission has initiated, for example, proposals 2, 5, 7, 19 and 23.
Regarding the safety-net provision – proposal 8 – the discussion in the Council has not produced a clear mandate for introducing a general safety clause in all COMs or for trying to finance this insurance out of the modulated money. However, I am ready to examine the introduction of targeted risk and crisis management provisions in other COMs and, as mentioned by Mr Gklavakis, in the fruit and vegetable sector, which we will also discuss here in Parliament at the end of this year.
I completely agree with your rapporteur, Mr Graefe zu Baringdorf, that basic coverage against income reduction is not a solution. It is quite clear that, if or when we face structural problems, they must be solved through policy changes. That is obvious and I am very happy about Mr Graefe zu Baringdorf’s clear support for it.
As a safety-net for income, I consider the CAP reform’s decoupled direct payment to the farmer to be essential.
I am positive about the content of proposals 18, 24 and 26.
I also take this opportunity to draw your attention to the review of the state aid guidelines adopted by the Commission on 8 February. The Commission proposes to include compensation for bad weather and animal and plant diseases in the present exemption regulation for state aid within the agricultural sector. This is hopefully a simplification. It would also speed up the implementation of state aid in such situations, so that we can react extremely quickly.
The Commission has looked into a number of options for encouraging the development of risk crisis management tools and providing an improved response in the event of a crisis. My intention for the communication was, firstly, to have a comprehensive orientation debate in the Council and here in Parliament before tabling any legislative proposal. The discussions we have had so far in the Council have not, as I said, produced a clear mandate to introduce a general safety clause. However, the Commission is ready to proceed further if there should at any stage be a clear mandate from the Council.
Since I consider crisis and risk management an important issue for the future as well, even in the situation of an absence of a clear mandate from the Council I am prepared to examine the introduction of a crisis management provision, as I said previously, on a case-by-case basis.
There was a question about the position of the new Member States. It is quite clear that the new Member States will not be excluded from risk management measures. As we have pointed out in the communication, we could envisage identifying a comparable envelope in rural development, just as we do for the old Member States – a clear signal to the ten new Member States.
With the political agreement on the CAP reform and the implementation that has now taken place in all the Member States, we want European farmers to try and seize the market opportunities. There is a strong responsibility for the farmer, but there is also a need for solidarity when crises arise. Listening to the discussions in the European Parliament as well as in the Council, it seems to me that the approaches are fairly different. My conclusion is, therefore, that we need to study the options carefully and discuss them before taking a final decision on the instruments to be used.
I agree completely with Mr Graefe zu Baringdorf that prevention is usually better than cure and my personal view is that the conference on coexistence to be held in April is necessary in order to avoid GMOs being mixed with organic production. I am therefore particularly looking forward to that discussion.
As for your views on fossil fuels, I do not think that we should wait until we have used up those fuels; we should start now to look at what can be done on renewable energy. I am thinking specifically about our recent discussions on bioethanol and the possibility of taking full advantage of agriculture’s contribution to this future way of reducing our carbon dioxide emissions.
This has been an interesting discussion and I thank the rapporteur for what I consider to be a balanced approach to this very important issue.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
The next item is the report by Mr Kindermann on behalf of the Committee on Agriculture and Rural Development on the implementation of a European Union forestry strategy [2005/2054(INI)] (A6-0015/2006).
. Mr President, first of all I would like to congratulate the rapporteur, Mr Kindermann, on a very well-balanced report.
The Commission believes that the main issues and challenges in the European forestry sector are well reflected in the draft opinion. In particular, we appreciate the overall support given to the Commission’s proposal concerning the preparation of a European action plan for forestry. In our view, the action plan should provide a coherent, verifiable and practical framework for the implementation of this strategy. It could become a major instrument of coordination between Community actions and the forestry policies in the different Member States. For that reason, we consider the development and implementation of the action plan a dynamic process, which should involve the Member States and the stakeholders and should be accompanied by regular monitoring and reporting.
The ideas are very well expressed in the draft opinion and we fully share the rapporteur’s view on the need to develop the action plan in close cooperation with the Member States and the stakeholders. I think we have already made progress in that respect. The action plan will be based on the overall principles of the European forestry strategy, which are sustainability and subsidiarity.
There are three specific issues that I would like to highlight. First, the need to enhance the competitiveness of the forestry sector, in line with the Lisbon objectives. There is growing concern about the economic viability of sustainable forestry in the European Union in the context of globalisation. Competitiveness is a key pillar of sustainable forest management and it is of crucial importance in maintaining the multiple benefits that forestry provides to society, including employment opportunities in rural areas where there is nothing else. Forestry can deliver a wide range of products and services to society and we should try to develop this potential in the future.
The second issue is that the forestry sector has to respond to social demands concerning the protection of the environment and the natural heritage, in accordance with the Gothenburg objectives of sustainable development. The forestry sector as a whole will prosper best if it fits snugly into wider society. Actively contributing to major European objectives, such as biodiversity, conservation or climate change mitigation, will offer new opportunities for forestry. In relation to a previous discussion, the possibility of biomass for energy is a clear example of how forestry can contribute.
The last issue is the global importance of forestry for sustainable development and the need firmly to continue our support for international commitments for the protection and sustainable management of forestry worldwide. That also involves measures to combat illegal logging and related trade in forest products. Those issues are well addressed in the report and I can assure you that they will be reflected in our action plans.
. Mr President, Commissioner, in May 2005 the Agriculture Council called on the Commission to work in close cooperation with all those involved to draw up an EU action plan for sustainable forest management by mid-2006, which should turn the various elements of the EU's forest strategy into reality. With its own-initiative report on the EU forestry strategy, the Committee on Agriculture and Rural Development has made an early entry into the discussion, and we want this report to take the process we have initiated further and deeper. Which of our considerations and demands ultimately end up in the action plan is, of course, purely up to the Commission, but the quality of the cooperation – for which I am very grateful – leads us to believe that, on the essential issues, we are thinking along the same lines.
The starting point for our own-initiative report was the Council resolution of 1998 on a forestry strategy for the European Union, which offers a whole range of possibilities, but has no specific targets and no coherent structure. In accordance with the various starting points, and alongside some general remarks, we have identified a range of strategy elements. I would just like briefly to go over the most important points.
First: Until now, there has been no uniform legal basis for forestry activities at EU level. In our view, an objective assessment would be desirable despite all the concerns of those involved.
Secondly: There are various definitions of forest both internationally and in each of our 25 countries, and we therefore ask the Commission to consider drafting a European definition, in order to make the European Union's measures in this domain transparent and comparable.
Thirdly: In order to improve coordination, communication and cooperation, we propose strengthening existing structures such as the Standing Forestry Committee. In addition to horizontal coordination, the exchange of information between the levels of the hierarchy within the Commission must be improved using the new Inter-Service Group. In our opinion, this vertical coordination should have a dedicated unit in the Secretariat General.
Fourthly: Europe's forests must be protected from forest fires and air pollution, and also from soil and water pollution. Illegal logging outside the EU must be combated by means of appropriate coordinated international measures, and the EU can play its part in this.
Fifthly: Forests can help us to slow down the greenhouse effect and climate change, but only if we make greater use of their various products. The EU should therefore promote the use of environmentally friendly wood products and give renewable energy from forests a greater place in its energy supplies.
Sixthly: In order to promote the competitiveness of the sector, and thus employment and income in rural areas, Europe needs to address itself more effectively to such tasks as the mobilisation of timber resources, the removal of obstacles to the use of wood, overcoming structural problems in forestry, and the diversification of forest owners’ income.
Seventhly: since forestry-related research and development have a major role to play in connection with the Lisbon Strategy, key forestry research projects should therefore be included in the Seventh Framework Programme of Research.
Eighthly: European training and further training programmes such as Leonardo and Erasmus should be put to more use than hitherto in the forestry sector. In this connection, the Member States are particularly called on to provide those affected with more information on the opportunities available.
Finally: What contribution can the forestry sector make to Lisbon and Gothenburg? We think that Europe's forests, unlike those in other regions of the world, are underutilised, not only with regard to timber – we use only 60% of the quantity grown – but also with regard to services that have previously been unmarketable. We want the European forestry sector to improve its competitiveness in this way, because only a vibrant and competitive forestry sector can contribute to Lisbon and Gothenburg and thus to the wellbeing of Europeans.
– Mr President, as draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I should like to emphasise that forests are incredibly important to our continent and that they affect a very large number of people. In Sweden, forests and forest management account for nearly 30% of the economy, and there are more than 15 million forest owners in Europe. What we decide here in Parliament is therefore of great importance to a lot of people, both at home in Sweden and in many parts of Europe.
I know that there is great anxiety about the EU interfering in forestry issues and beginning to take decisions and about Brussels starting to meddle in this area. I can understand that concern, for such interference would not be helpful. There are huge differences between an olive grove in southern Italy and an industrial forestry business in northern Sweden. Decisions about forests should be taken locally and close to those who are familiar with the forests and who use and own them.
I wish, however, to reassure those who fear such a development. I believe that the Commission is extremely clear in its statement: forestry policy should be based on subsidiarity. This is the starting point for those of us in the Committee on the Environment, Public Health and Food Safety. That does not, however, mean that the EU does not have any responsibility for forestry. On the contrary, the EU has a big responsibility, namely that of taking account of the forests in all its decision-making. Now already, the EU takes a great many political decisions that affect European forests either directly or indirectly. We in the Committee on the Environment, Public Health and Food Safety find, however, that coordination between the various proposals affecting our forests is almost non-existent. This state of affairs both makes for inconsistency between different environmental objectives and affects the basic conditions under which forests are managed. I wish, therefore, to emphasise that, in my opinion, the Commission’s most important task in the future is to coordinate existing policy and monitor how it affects forests. Moreover, preliminary assessments able to take account of the ways in which different political decisions affect European forests and forest management must be carried out in good time.
In conclusion, I should like to emphasise the importance of forest management. It is probably the branch of industry that most clearly creates both economic and environmental value. As the Commission points out, EU forestry does, however, have problems being competitive in the global, open market, and that is something that has a price in terms of environmental value. My and the Committee on the Environment, Public Health and Food Safety’s message to you today is, therefore, that, by taking account of our forests, the Commission should be able to create sound and stable conditions for forest management and thus give Europe both a better economy and a better environment.
. Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank Mr Kindermann for his wise and balanced report, as he has put a great deal of commitment and empathy into achieving a compromise and drafting a balanced text.
We are in favour of the forest strategy, Commissioner, but against market regulation, and that is something we want to make quite clear. We are in favour of subsidiarity in forestry policy and are convinced that we should continue to go down that path. We certainly should pay much more attention to this sector. If only 85% of the forested area in the European Union is managed, we must do our level best to bring the other 15% into the economic cycle; and if, as Mr Kindermann has indicated, only 60% of the wood grown is used, it is all the more important to draw attention to it: it is only if they are used that these forests can be protected.
Let me also say that the fairy tale of the dying forests of Europe we have been told for decades really was a fairy tale, a tale told more for political effect than for any other reason. If there is growth of 450 thousand hectares a year, then the forests are certainly not dying, but expanding. It thus only remains for me, Commissioner, to ask you to incorporate into your work as much as possible of what ultimately remains binding in the text following tomorrow's vote, and I am pleased that you have already agreed to do so at the end of your speech.
. – Commissioner, the European forest, and its economic, social and environmental importance, is a subject in which we have a shared interest. We must never overlook the fact that forests account for 35% of EU territory, 3.5 million jobs, 15 million owners and a production value of over EUR 350 million.
These figures illustrate the importance of the issue and the importance that the European institutions should be attaching to it. This is especially true at a time when various factors – be they natural or man-made – pose such a threat to forests. In a particularly complex international context, the Union urgently needs a fresh approach to the energy question, whereby biomass is duly brought to the fore, and this is borne out by the priority that the Commission and the Austrian Presidency have been attaching to the issue.
I therefore welcome the Commission’s communication on the implementation of the strategy and commend Mr Kindermann on his report. I welcome much of the report, which represents an excellent contribution from Parliament to the formation of Europe’s forestry strategy. Furthermore, there are a number of proposed amendments which I believe will help to improve upon and complete the report.
The fact that the report acknowledges the vulnerabilities of the forest is a welcome contribution to the ongoing debate on natural disasters. The Commission will hopefully, therefore, adopt an integrated approach to this vitally important issue, an approach that sees the problem, as we do, as a whole. In this way, the contributions of the various instruments now on the political agenda can help to improve the situation for Europe’s forests.
. – Mr President, Commissioner, the report by the Committee on Agriculture and Rural Development is a balanced one. Although it does not endorse the idea of a common forestry policy, it does stress the need for coordination. The report acknowledges that Member States vary in their definitions of what is meant by the word ‘forest’, which makes it difficult to offer a definitive assessment of important Community forestry measures.
I, for one, am disappointed that the proposal to set up a European observatory has not been adopted. Such an observatory would have led to the use of reliable, retrievable data. That aside, I support the proposals calling on the Commission to improve coordination between the various Directorates-General concerned with forestry issues and to strengthen the role of the Standing Forestry Committee.
I tabled an amendment calling on the Commission to make proposals to the Member States based, in particular, on tax arrangements and designed to encourage forest owners to plant indigenous species in order to maintain biodiversity and reduce fire risks. The spirit of this proposal was echoed in the report, which recommends the adoption of measures for the prevention of fires and desertification, afforestation with native species, the promotion of diversity, the sustainable management of natural forests and the promotion of environmental services, particularly with a view to protecting water systems and combating erosion. The implementation of these measures entails investments on the part of forest owners. As they provide benefits to society, they deserve to be duly compensated.
Lastly, the report takes account of my hopes and fears for the sector. It sets out the priority axes for a policy that will be global, yet will cater specifically for each region, taking account of the economic, social and environmental potential of the forestry sector. Thank you, Mr Kindermann, for your work, which I believe will secure a large majority in tomorrow’s vote.
. – The undoubted need to maintain forests and to preserve their multifunctional nature requires effective management and support measures that take account of the range of forests and their specific problems. I therefore do not accept the idea of emphasising a one-size-fits-all concept of the forest, when we know that there are internationally accepted definitions underpinning reports on, and periodical assessments of, the state of forests in Europe and the rest of the world.
Whilst we welcome an EU Action Plan for the sustainable development of forests, we do not endorse a number of the proposals put forward in the report before us. We regret the rejection of a number of proposals that we made in the Committee on Agriculture and Rural Development, aimed at warning of the situation in the forests of southern Europe, which face fires on a yearly basis, and which in some years are stricken by drought; such was the case in Portugal last year, where some 300 000 hectares of forest burned, with enormous costs and serious consequences for the forest, biodiversity, farmers and the populations of vast areas.
We therefore call for a proper medium and long-term forest-fire prevention strategy, a specific regulation and a dedicated budgetary heading with a view to protecting the forests against fires, taking account of resolutions that have actually already been adopted by Parliament and of what happened to the previous specific Community regulation, which was regrettably removed by the Commission.
We also feel that the next Action Plan should cover seven years, so as to correspond to the next financial perspective. The Plan should include a programme for the protection of cork-oak forests, and a contribution towards the rearing of livestock and cork production, which is of vital importance for rural development across vast areas of countries in the south.
We trust that the Commission will take on board the proposals – not contained in the report but which we once again wish to stress – to make the Action Plan a proactive instrument in the protection and promotion of the range of forests, including those in the countries of the South where the climate is most conducive to forest fires.
. – Mr President, the figures that characterise forest structure in the 15 countries of the old European Union in terms of forest cover are very good and amount to 35% of the total land area, with a significant majority in the hands of 15 million private owners. However, with forests divided to this extent among private owners, the question arises as to how economies of scale can be achieved in forest management.
I am not against private forest ownership. In my home country, Poland, the majority of forests are state-owned, the exact figure being 82%, with 2% of this accounted for by national parks. By comparison with other EU countries, the structure of our forests is much richer and older. The Polish forestry model is efficient and effective.
State-owned forests are a self-financing, profit-making institution. However, what European Union aid for forests in Central Europe provides is substantial funding to train people who plant trees on their own private land, and funding for payments. Support is also needed for areas that are not exploited commercially, national parks and reserves. The infrastructure linked to forestry needs modernisation.
I call on the Commission and Parliament to draw on the experience of forest management in Poland. Western Europe can learn from experience too. Not everything that is private is always best. Non-private forests also need support.
The wealth of Polish forests benefits society across the entire European Union.
. – Mr President, what I have to say also concerns the problem facing Polish forests mentioned by the previous speaker.
Poland’s forests are a significant resource, but unlike in most EU countries, the majority – more than 80% of the total area – are state-owned. This is the result of a long historical process and at present there are no reasons for a radical change in the structure of forest ownership in Poland. Public opinion in Poland is largely in favour of forests continuing to be state-owned.
The problem is that the EU has thus far discriminated against state-owned forests, denying them support. I am pleased that Mr Kindermann’s report contains one amendment that holds out the hope that the situation will change and that EU support will be given to forests irrespective of how they are owned. This is something we very much need in Poland and we trust that the Commission will demonstrate understanding of the situation.
Mr President, Commissioner, ladies and gentlemen, I would like to start with warm thanks to our rapporteur for his very balanced report, for he has taken a very balanced approach to the three pillars of sustainability – the economic, the ecological and the sociocultural. This report reflects the European model of forestry: multifunctional forest management, predominantly private ownership of forests and a close entwinement with agriculture, leisure space for citizens and living space for plants and animals.
The report also refers to the regional characteristics of forest management: in the South, for example, as has already been mentioned, the problems of forest fires and cork oaks; in Central Europe the high utility of the forests alongside their considerable importance for relaxation, tourism and vital protective functions, particularly in Alpine areas; and in northern Europe primarily the market orientation of timber production. It also emphasises the importance to climate policy of wood as an energy source and building material to replace fossil fuels and building materials. I would like to thank the Commissioner for making specific reference to this.
I see sustainably managed forests as being a sort of green lung. This report particularly emphasises the need to coordinate forestry-related policies at EU level and to take joint measures, agreed by vote to achieve additional effects for European forestry, whilst safeguarding subsidiarity.
It follows, then, that what we are talking about here is a European forestry strategy. I would like to make quite clear my opposition to market regulation of forest management, which has been put up for discussion time and time again. Once again, many thanks for this report.
Mr President, Commissioner, tomorrow the European Parliament will approve the report by Mr Kindermann and, in doing so, it will be sending the Commission and the Council a clear message about the approach we want the future action plan for our forests to take.
Of all of the ideas on which we have worked in the Committee on Agriculture and Rural Development, I would like to stress the innovative nature of the proposals relating to the ban on changes in use of burnt land. This measure, which we are already applying with considerable success in my country, Spain, has the great virtue of discouraging those people who destroy our forest heritage whose sole motivation is then to speculate with the land. I therefore believe that the future European forest plan must opt clearly for a policy for preserving our forests and enhancing and making the best possible use of the immense resources obtained from forest soil.
I would also like to say, however, that for a long time we Spanish Members of Parliament and many Members from countries of the South have been calling for a common forest policy to serve as an instrument for managing this heritage, which benefits the whole of the Union.
I therefore believe that we must not take the wrong approach: the protection of forests is good for the North and good for the South. We would have liked some of our suggestions about the Mediterranean forest to have been taken into account. We all agree that the forests play a fundamental role and provide us with resources that are closely linked to the future of the Union and to the objectives we all set in Lisbon. The multifunctional role of the forests must be enhanced on the basis of a common approach.
We would therefore urge you, Commissioner, to consider common regulation of what we see as an asset and a heritage for the whole of the European Union.
– Mr President, the rapporteur, Mr Kindermann, has drafted an excellent report on the implementation of a European Union forestry strategy. My sincere thanks go to him for that. I also wish to thank him for the excellent cooperation he showed in preparing the report.
As we have already said, in the European Union forestry employs 3.4 million people, and the value of its output stands at EUR 350 billion. In many countries, such as Finland and Sweden, its importance to the economy is crucial. Aside from production, forestry provides employment for a cluster of industries related to it, among which is the very considerable metal and electrical engineering industry. Its importance will only grow as new possibilities for producing energy are sought.
The EU, however, has no common forestry plan, although many areas of policy, such as rural development and environmental policy, impact greatly on this sector. It is therefore appropriate to undertake a comprehensive assessment of action on forests.
The report makes the assumption that, even in the future, forestry policy itself will fall within the competence of the Member States. The tone of the report suggests that there is no desire to create new bureaucracy similar to the European Union’s agricultural policy. The report supports the Commission’s project for an action plan for sustainable forest management in the EU. The very fact that this area of policy is so fragmented makes this necessary. There have to be better guarantees for the success and future of a sector of industry that employs sustainable, renewable natural resources. The report is not in favour of setting up a separate forestry agency. This is quite right. We in the EU need to learn to rationalise our policies so as to be able to perform new tasks with the resources currently available, without always establishing new agencies. I await the Commission’s new proposals with interest.
Mr President, whilst thanking Mr Kindermann for his report, I would like to stress that the EU’s forestry strategy should have one single goal, namely a systematic extension of the land area covered by forests, particularly large forests. Only in forests covering more than 500 ha can the biodiversity of plant and animal species be restored.
The afforestation policy can be implemented most effectively in the new Member States, particularly in Poland. This is because of Poland’s very effective model of ownership and the right to work and exploit forests. The evidence for this is that in 50 years Poland has increased its forests by almost 50% and the only virgin forests in the Union are in fact in Poland. Large-scale hunting for deer, boar and elk goes on in Polish forests. Everyone has access to the forests and those who hunt in them are involved in their management.
Allocating more funds to afforestation in the new Member States is not the best strategy. Supporting and promoting the Polish model of forest management is, in my view, desirable. The EU should treat state-owned forests at least as well as privately—owned ones. It follows that state-owned forestry undertakings should have the same right to financial support as private ones.
Any kind of discrimination against state-owned forestry undertakings makes no economic sense. Most importantly, it makes no sense either from the ecological point of view.
Mr President, the EU’s forests are characterised by their great diversity. The conditions for preserving their multi-functional role are also diverse. This means that forest management must be well-planned and sustainable in order to maximise a forest’s protective and social functions, which are no less important than its productive functions.
Forest owners play a major role in forest management. Studies and reports show that management is at its best in state-owned forests. Unfortunately, in contrast to privately-owned forests, state-owned forests cannot rely on significant assistance from EU funds. It is therefore necessary to reconsider whether the existing forestry strategy is appropriate, and whether state-owned forests should not also come within the scope of EU assistance. We must remember that when all is said and done, what matters to people is the forest, not who owns it.
– Mr President, ladies and gentlemen, Commissioner, the Commission’s report before us sets out the main conclusions of the analysis of the European forestry strategy and the emerging problems affecting the forestry sector, and suggests measures that might be taken in the future.
Experience has shown that the forestry sector can help deliver the Lisbon Strategy objectives of sustainable economic development and competitiveness and the Gothenburg objectives, including the safeguarding of Europe’s natural resources. The Commission is proposing to develop a European Action Plan for forest management that will be able to provide a consistent framework for implementing measures in the field of forestry, and in so doing help to make the most of the sector’s potential for Europe.
The Treaty establishing European Union does not, however, lay down a legal basis for a common forestry policy. What is more, neither the sectoral Community policies on the forest, nor the Lisbon and Gothenburg strategies, have ultimately been sufficiently efficient to combat the deterioration of forests.
I wish to remind the Chamber of the tragedy of the forest fires and the drought which have laid waste to southern Europe in recent years, and which have unfortunately hit Portugal particularly badly. I realise that some may see this situation as nothing more than a distant problem, but I should like to draw your attention to the major difficulties that the forestry sector in southern Europe is facing, and the problems endured by the citizens who depend on the sector.
In view of its serious nature, this problem needs to be tackled, and a committed and far-reaching approach adopted, as a matter of urgency. A common forestry policy is, more than ever, of vital importance. I therefore believe that the Member States should think very carefully about the environmental, social and economic benefits of introducing a common policy within the context of the future Constitution.
I therefore call on the Chamber to support Amendments 7, 8 and 9, to which I have put my name, along with Mrs Herranz Garcia and others.
Mr President, I believe this report to be very positive and I would like to congratulate the rapporteur, my colleague Mr Kindermann, most warmly on his work.
We Spanish Socialists identify in particular with this text because it recognises the importance of the forest sector in the European Union, on the basis of broader criteria than the purely economic and also because it highlights the need to produce a single interpretation of the concept of forest.
Furthermore, because it makes particular mention of fires and the management of disasters, which are the two great problems facing the Spanish forests, and because it supports the general approach and the results of the Ministerial Conference on the Protection of Forests in Europe, which is a process in which Spain plays a very prominent role, since it is one of the four States that are leading it.
Furthermore, because I believe that the report by Mr Kindermann provides new elements which deserve to be taken into account, such as — and I believe this to be very important — the need to facilitate coordination and cooperation, both amongst the units of the Commission and between the units of the Commission and the Member States, and enhancing the fields of research, training and communication to the public, fields that are in line with the Spanish forest plan.
I would like to thank Mr Kindermann very much for having accepted my amendment, relating to the fundamental role played by forests as regulators of the water cycle, but I would still like to see an express mention of the importance of Community intervention in contributing to the maintenance and remuneration, where necessary, of the environmental services that forests provide for the whole of society.
In this regard, although I believe that we should take account of the importance of the economic and environmental aspect, I would like to say to the Commissioner and the rapporteur that I will continue working to achieve a genuine Community policy in this field.
– The EU does not have a common forestry policy. However, the importance of forestry has prompted the creation of the EU Forestry Strategy, and the Commission is preparing an action plan for its implementation.
The EU forestry sector is incredibly diverse in terms of forest types, sizes, ownership structures and social-economic conditions. Around 60% of forests are private.
The 10 new Member States have more state-owned forests than the former EU15. In Lithuania, 50% of forests are state-owned, 33% private and 17% are reserved for the restoration of ownership rights.
In Lithuania, forest management is the responsibility of the Ministry of Environment. State and private forests are managed by different sections of the ministry. Three thousand workers work in state forests, while private ones are run by just 120 officials. Not only is forestry management complex, there is also a gap between timber growers and processors. The question arises whether it would not be better if forests were administered by an independent Forestry Ministry?
Perhaps the Commission could provide some examples of good practice experience in forestry management?
– (Mr President, speaking today in the debate on the EU’s forestry strategy, I would like to draw your attention to two facts I consider to be very important.
In Poland, the State Treasury owns over 80% of the country’s forests that are managed on its behalf by the State forestry undertaking, . Their management, which has spanned a period of several decades, has been acknowledged in World Bank and EU reports as a veritable model of forest management.
Secondly, the European Union allocated around EUR 5 billion for forestry measures from rural development funds in the period 2000-2006. Unfortunately, despite the efforts of a number of my fellow Members, state-run forestry cannot benefit from these funds.
Consequently, my appeal to you, Commissioner, is that this critical shortcoming in the financing of the forestry strategy be rectified in the next seven-year period, namely 2007-2013.
– Mr President, Commissioner, allow me, too, to express my gratitude to the rapporteur, Mr Kindermann, for his excellent report and to endorse all of his demands. In these times of empty coffers, some people are pulling their hair out when they hear about the new things that the EU is doing and spending money on. However, the EU forestry strategy and the drafting of an EU action plan for sustainable forest management are not new activities and expenditure. Forestry policy is not a Community matter, although it cannot be denied it, and forest management too, are increasingly influenced by policy in other areas such as the environment and agriculture. Ever increasing social demands and environmental standards are also pushing the forest and timber industry to the very edge of profitability. If they are pushed over this edge, the managers will withdraw from the fray.
We see the EU action plan as an opportunity to improve the framework conditions for forest management in the enlarged European Union. I think there are two key aspects to this: first, improving communication and coordination structures at EU level, and secondly appointing a structural unit within the Commission to take primary responsibility for implementing forestry action plans and strategies.
There are three things that we do not need: firstly, European regulation of the timber market, secondly, more bureaucracy, and thirdly, particularly in the current financial situation, I reject EU aid for communal or state forests. Forestry in Central Europe is characterised by multifunctionality. We hope that social, ecological and economic sustainability will continue to be exemplary in the European context, and that European forestry will remain competitive.
– Mr President, ladies and gentlemen, I must first commend our rapporteur, Mr Kindermann, for his outstanding report. It is crucial that the importance of forests in the EU be taken into account, in compliance with the subsidiarity principle, on account of the area that forests cover in the rural environment, their position in the rural economy as a complementary sector of activity to agriculture and their role in landscape planning, for example in preventing, and limiting the impact of, natural phenomena such as flooding and erosion.
There are several reasons why an EU forestry strategy would make it possible to establish sustainable development in forests. Firstly, it would help mitigate climate change and would contribute to sustainable energy supplies, in particular biomass. In this regard, I welcome the agreement reached at the Ecofin Council authorising the application of a reduced rate of VAT for the production of heat and refrigeration from wood. In practice, such a reduction should encourage the development of this renewable energy source and of new outlets for the wood sector. Furthermore, forestry activities also create wealth and jobs, whether this be …
– First of all, I want to thank my colleague Mr Kindermann for preparing the report on the implementation of the EU Forestry Strategy. The draft of this report was also debated in Lithuania and was well received by the Forest Owners Association of Lithuania. In Lithuania, forests are by tradition an important part of our way of life, culture, mentality and economy. This subject is doubtless relevant to the whole of the European Union, in which 60% of forests are managed by 15 million private owners and the average size of a privately-owned forest is only around 13 ha.
All of the EU Forestry Strategy is important, but today I would like to talk specifically about the eighth strategy element of the report, that is, the stimulation of competitiveness, employment and profitability in the forestry sector, and more precisely its 25th point, which states: ‘calls on the Commission and Member States to include in the EU Action Plan for Sustainable Forest Management effective action measures to avert dangers and cope with serious disasters (fires, storms, insect infestations and drought)’.
The report correctly underlines that a large part of the European Union's assistance for forest fire prevention is now obtained from rural development funds, and that it is necessary to consolidate the coordination of regional and national programmes by preparing Community strategic guidelines, which would help to coordinate preventive measures implemented by different state institutions.
Within this context I would like to draw your attention to the trial project for battling against natural disasters, which, thanks to the efforts of the Group of the European People's Party (Christian Democrats) and European Democrats, we incorporated into the EU 2006 Budget. It has been allocated EUR 6.5 million. The trial project is aimed at funding preventive measures to fight natural disasters, including forest fires and droughts.
I am confident that the funding of preventive measures is a much more effective means of implementing the Forestry Strategy than battling with the consequences of fires and droughts and awarding compensation from the EU Solidarity Fund for the caused damage.
– Mr President, I wish to thank my colleague, Mr Kindermann, particularly for successfully probing into the issue of what European policy on forestry is and what it should be doing.
I would especially like to focus attention on the multi-use aspect of forests and the use of wood in new, innovative ways. Wood as a raw material has many properties which remain unexploited. For example, wood can be used instead of plastic, thus saving non-renewable raw materials. The chemical industry could exploit wood as a raw material, and the properties it has, in totally new ways. There is a lot of potential in the foodstuffs industry; for example, in the production of healthy foods.
All this, however, requires new research and knowledge. I therefore suggest that we should consider establishing a top-level research unit in Europe for the forest and wood sector to address this issue.
Mr President, ladies and gentlemen, it is my view that the Union needs a common forestry management strategy. I fully agree with the principles on which this strategy is based, particularly the recognition of the multifunctional nature of forests and their significance for the economy, the quality of life, environmental protection and the protection of biodiversity. As a member of the Committee on Industry, Research and Energy, I also welcome the fact that the report, for which I would like to thank the rapporteur, calls for support for the production of biomass from wood. Many parts of the report show the need to look at forestry management in the context of other common policies, such as environmental protection or energy. In order for the strategy to be effective, however, it must also comply with the financial instruments of the EU.
In this context, I should like to point out that current regulations on financial support from the Union virtually exclude all mention of forests owned by the state or state enterprises. It is possible for these forests to receive aid only in exceptional circumstances such as natural disasters, but no longer for everyday requirements such as investment. This is a key issue, particularly for countries such as the Czech Republic and Poland, where more than 50% of the forested land is in state hands.
I am pleased that the report states that EU support should not be made dependent on the form of ownership of forests. Surely a forest is a forest, whether owned by private individuals, the state or local authorities. Is its significance altered in any way by the form of ownership? European law should apply the principle that all forms of ownership are equal and enjoy the same legal protection. I hope that this report will contribute to raising the profile of the forestry sector in the EU and will encourage the Commission and the Council to devote more attention to this area. A start could be made, for example, by setting up specialist working groups or platforms for exchanging experiences and harmonising national strategies. It is necessary to bring about a situation where national experts in the area of forestry management will be able to view EU institutions as discussion partners.
Mr President, the implementation of a common forestry strategy in our countries will as usual be linked to the provision of funding for these measures. This will not be a problem for many countries, because most forests are public or privately-owned. What, however, can be done in countries such as Poland where most of them are owned and managed by the state?
The number of my fellow Members from Poland speaking today is testimony to the magnitude of the problem. However, I do not share their view and believe that until such time as a balance is struck between state and private ownership, funding should go only to privately-owned forests.
The number of funding applications for new forests has already exceeded the funding allocated for the purpose. In the first year of the programme, new forest plantings amounted to about 6 000 ha. This is an opportunity to change the structure of ownership, lower the cost of timber production and implement a common forestry policy in line with the Lisbon Strategy.
Mr President, I am pleased that the key issue of forestry is being debated in Parliament and that it is also the concern of other EU and international institutions.
The Commission submitted to Parliament a communication on the implementation of the forestry strategy to date. It also sets out the issues to be included in the Union’s action plan for sustainable forestry management. Its setting is general and succinct and it identifies the way forward to a true balance between the economic, environmental and social functions of forests within a model of sustainable forest management.
The Natura 2000 ecological network is in place in the European Union. However, the success of this initiative will depend on the proper functioning of the funding mechanism for the network. The rules for funding biodiversity, which is the main objective of Natura 2000, should be the same for every form of ownership in the Natura 2000 network, whether private or public. Funding for forestry-linked programmes must come from funds allocated for this purpose in the Union budget, and should not be dealt with in the context of rural development. European taxpayers will be happier funding forestry or the environment than the common agricultural policy.
Forests cover one third of Europe and provide a whole range of environmental, social and economic benefits to the community. Cross-sectoral relationships must be better understood and citizens of the Union better informed about the problems and needs of the forestry sector. Our main objective should be to get forestry and the community to work together. The forestry sector can make an important contribution to the attainment of the Lisbon and Gothenburg objectives. Forests have an influence on scenic and cultural values and serve as a base for other kinds of activities such as hunting and tourism. They are also a source of raw materials for renewable energy.
It is important to remember that preserving the natural and environmental functions of forests that are needed to safeguard and balance the ecosystem requires money as well as know-how.
. Mr President, I have been greatly encouraged by the very engaged and highly interesting debate on this important issue, and I should like now to refer to some of the questions that have been raised during our discussion.
On vertical integration in the Commission, two main points must be noted. Firstly, the Commission has very recently set up a new unit in its Directorate-General for Agriculture and Rural Development with a much stronger focus on forestry. This unit is presently coordinating the preparatory work on the EU forest action plan and chairs the meetings of the interservice group on forestry.
Secondly, the interservice group on forestry, which was established in 2002 to facilitate cooperation and coordination of forestry-related work between relevant Commission services, has proved to be an effective tool of coordination and is working very satisfactorily. Its membership has increased and now comprises 11 Commission services. It is very actively involved in the preparation of the action plan and will have a very important role in its implementation.
Regarding the legal basis, several legal studies have been carried out in the Member States concerning the creation of a separate legal basis for forestry in the Treaties. In our opinion, unless the position of the Member States changes, the added value of further legal studies on this issue is questionable.
Regarding the concerns raised about the establishment of a European forest observatory, I believe that this should be discussed primarily among the Member States, which have the main responsibility for our forestry policy. They can assess the added value of such an initiative in the light of the current structures and existing international institutions.
I am aware of the importance of the problem of forest fires in the European Union and the need to continue to prevent these situations from arising. I had the opportunity to see the horrible consequences of these forest fires last year during a visit to Portugal. The current Rural Development Regulation provides support to the Member States for important forest fire prevention measures, such as fire breaks, water points and preventive sylviculture, as well as for the restoration of the forestry production potential in forests that have been damaged by fires.
I should like to indicate that these actions will be continued during the period 2007–2013 under the new Rural Development Regulation, and Member States will, therefore, have the possibility to include forest fire prevention measures in their rural development programmes. The rural development measures will be complemented by the actions that will be undertaken under the LIFE+ programme for the next financial period.
In this respect, following an initiative of the European Parliament, the Commission will launch a study to examine the main causes of forest deterioration in Europe, including forest fires, and the efficiency of the current measures, as well as possible future options to improve the situation.
Quite a few honourable Members mentioned state-owned forests. It is clear that the main objective for rural development is to revitalise rural areas and not to finance public authorities’ activities. This is why the main target group of beneficiaries of the rural development measures related to forestry is the private sector, notably farmers, foresters and, under axis 3 in the rural development policy, the broader rural society. However, there are derogations concerning the exclusion of state-owned forests from support under the new Rural Development Regulation in order to take into account the specific situations of certain regions and the characteristics of particular measures.
Finally, I shall make two comments on the content of the action plan. Firstly, the action plan will be designed in accordance with the key principles of the European Union forestry strategy. The main responsibility for forest policy lies with the Member States, and actions at Community level will continue to be based on the principle of subsidiarity. Our intention is to concentrate Community actions on those areas where there is a clear added value.
The second point is that the action plan will also identify Community instruments that can be used by the Member States for the implementation of the proposed actions, for instance, the new Rural Development Regulation, the LIFE+ instrument or – as was also mentioned here – the seventh Research Framework Programme. In this respect, the action plan will strengthen the overall visibility of forestry and increase the complementarity of different Community actions in support of sustainable forest management.
Concerning the specific proposals in the report, the Commission welcomes the recommendations contained in paragraphs 1, 4, 7, 11, 12, 14, 19, 20, 21, 24, 26 and 29. There are a number of recommendations, notably paragraphs 3, 5, 6, 8, 10, 15, 16, 17, 18, 22, 23 and 30, which are addressed also to the Member States, and the Commission will discuss these specific proposals with the Member States when we elaborate further on the action plan.
The Commission has also taken good note of recommendation 9, and we will look into it: coordination is certainly an issue to be addressed.
Finally, there are a number of recommendations, such as 2, 13, 15, 25, 27, 28, 30 and 32, which will go beyond the key principle of the European forest strategy or may not be completely in line with the regulations already adopted.
Once again, I thank you for an extremely interesting and very good report and also for this engaged discussion, which has been very supportive.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
– The purpose of the forest action plan is to consolidate the core principles of the forestry strategy, namely sustainable forest management and strengthening the increasingly multifunctional role played by forests, highlighting their economic, social, cultural, recreational and environmental dimensions and complying with the subsidiarity principle.
It is right not to go down the road of setting up a common forestry policy. That being said, we could have gone further by setting up a structure specially tasked with coordinating, on the one hand, national and Community policy and, on the other, all those working in the forestry sector.
Forest owners are also among the guarantors of biodiversity. The management of animal species goes hand in hand with the management of habitats. Forests have a substantial capacity for hosting wildlife, and the species that naturally colonise these habitats deserve to exist. What is more, the management of forest damage does not necessarily entail the reckless destruction of animal populations. There must be coordination and dialogue between forest owners and hunters if biodiversity is to be fostered and if the right balance is to be struck between forests and game.
The next item is the report by Mrs McGuinness, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Decision on Community strategic guidelines for Rural Development (Programming period 2007 2013), [COM(2005)0304 C6-0349/2005 2005/0129(CNS)] (A6-0023/2006).
. Mr President, I would like to start by expressing my thanks to Parliament for the support it has provided over recent months in our common goal of further establishing rural development as the second pillar of the common agricultural policy. I am convinced, as I am sure you are, that it is a policy that really adds value to the European area.
Thanks to the excellent cooperation between Parliament, the Council and the Commission, our rural development regulation was adopted last autumn. The strategic guidelines which are before you today are an essential element in taking further the process of developing national strategies and rural development programmes in the different Member States.
I would like to thank Parliament, and in particular, the rapporteur, Mrs McGuinness, for their help in bringing the opinion forward in a very timely manner. We are still well on the way to delivering our rural development programmes on time.
Our strategic guidelines for rural development for the period 2007 to 2013 are meant to guide Member States in the development of their own national strategies and programmes. I am convinced that our policy will offer many opportunities to make the rural development policy a success, but we will have to use it in the right way. We must use it to help unlock the innovative capacity of our agri-food and forestry sectors and the economic, environmental and social potential of our rural areas and the people who live in them. It is an extraordinary potential and it is our responsibility to do everything we can to mobilise it.
The Community strategic guidelines will be a first step towards achieving this, firstly by identifying and agreeing the areas where the use of European Union support for rural development will create good added value. Secondly, by making the link with both the reform of the common agricultural policy and the necessary restructuring, the strengthening of the second pillar provides opportunities both for farmers and for jobs and growth. I have made it very clear that rural development should contribute to the Lisbon and Göteborg strategies, and I think we are doing just that. Thirdly, consistency with other European Union policies will be ensured, in particular in the field of cohesion and environment.
Let me now say a few words about the amendments. The report proposes many helpful suggestions and I am very grateful for this. In my view, many of the amendments tabled by Members reflect important issues that are not reflected adequately in the Commission proposal. These can be taken either wholly or partially into account. On the other hand, there are a number of proposed amendments which we feel are already dealt with adequately in the current text. I see this as a clear indication of the very broad consensus between the Commission and Parliament about the aims of our rural development policy.
Let me conclude this introduction, therefore, by expressing my agreement with the issues raised by the rapporteur in her report: the role of modernisation measures, the need for measures to help to encourage young farmers and farming families to stay in rural areas, and the importance of putting the heart back into our villages, sustainable farming and preservation of the rural heritage. Above all, a vibrant, commercial and sustainable agriculture is essential for the development or our rural regions, in which we have a huge common interest.
. Mr President, at the outset I should like to thank all those who have assisted with this report and the colleagues who put forward amendments, which were extremely helpful.
In my past life as a journalist I had the great pleasure of reporting on the many success stories of rural development, which, as you said, Commissioner, unlocked the potential of rural areas. I mention, in particular, those under the Leader Programme. Rural development in action is much more interesting than the theory behind it. However, we need to have rules, and that is why in this report we have set out strategic guidelines to allow Member States to plan their programmes from 2007 onwards. I believe that the guidelines offer the flexibility that Member States need in order to draw up those programmes. Each Member States has different needs because rural areas differ right across the 25 Member States.
We talk about the two pillars of the CAP – agriculture and rural development. Some people speak of two different policies, but it is important to remember that it is a single policy with two different pillars. I am glad to hear you say, Commissioner, that agriculture is still of huge importance. We should not ignore the reality that a vibrant, commercial and sustainable farm sector is a vital component of rural life. Of course, rural development has a much wider remit: it provides for restructuring of rural regions and it allows for environmental protection and for measures to improve the quality of life for rural people.
Just last week I presented certificates to mature students in Tullamore, a town in the midlands of Ireland. These courses were promoted by the local Leader group. Each and every one of the students spoke about what a great value it was to them and how it had improved the quality of their lives and that of their community. Benefits will flow from that. It is another example of rural development in action – and it does work.
Rural areas are different from urban areas, but the policy priorities for rural regions have to fit in with the overall objectives, as you have set out, of competitiveness and economic growth, environmental sustainability and quality-of-life issues. Because of time constraints, I will not go through all of the details. However, improving the competitiveness of agriculture, forestry and food is a priority. We need ongoing investment in research and development across all of the range of activities in rural regions.
In the report, we stressed the importance of job consolidation and maintenance, just as we stressed the importance of job creation. When we reform agriculture there will be changes in employment in rural areas. A quality environment is key to the future of rural regions. So, too, is the ongoing restructuring of the agriculture sector. Where we have measures in place to try to encourage young people into farming, we must ensure that they are sufficient to do just that. Across the European Union we hear of young people not wanting to farm. We may regret that in the future, as it has implications, not just for food production, but also for the quality of our rural environment and landscape. We want young people because we want a living countryside. Without people, we have very little else.
We also allow for regional specialities to be promoted; organic farming by traditional means is provided for as well. Once again, the priority is to ensure that these measures and this production are market led and that the measures we put in place under rural development programmes add value to these local products. Non-food uses are also very important, and other reports discussed here tonight spoke of renewable energies and biomass.
Ensuring that the rural communities have access to basic services, such as childcare and education, is also very important. We need to talk about the quality and affordability of those services.
A key requirement in rural regions is access to information technology: to IT training and broadband. I spoke earlier about the great success of rural development in the town of Tullamore but, in case you think all is wonderful in rural Ireland, in terms of broadband penetration, we are unfortunately languishing in 17th place in the European Union. Broadband, in my view, is just as essential as electricity to rural regions, and yet many parts of rural Europe do not have this basic facility. It means that they cannot provide jobs and that small and medium-sized enterprises are held back.
With regard to the budget, we did not have access to the final details when this report was being drawn up. We now know that there is a reduction EUR 20 billion in funding for rural development for the period 2007 onwards, compared with what the Commission had forecast. It is a bad signal to send to rural areas.
I have huge concerns about the possibility for Member States to cut 20 % of market support measures and direct payments and to allocate it to rural development. That is robbing Peter to pay Paul. It is, in my view, a renationalisation of agriculture policy by the back door. It is also unworkable in its current form. It now emerges that Member States who opt for this voluntary modulation can spend the money in any way they choose, without regard to the rules or indeed national cofinancing; this is regrettable.
We must make rural development work for people and the places in which they live. In so doing, we will continue to see the fruits of the policy and ensure that rural development has a future beyond 2013.
. Mr President, Commissioner, the thanks of the Committee on Regional Development are due to Mrs McGuinness, not just for the quality of her final report, but also for her close cooperation with us in producing it.
Although the original Commission proposal contains much of value, we have concerns about certain aspects. These include, in particular: the need for more recognition of the diversity of rural areas; greater clarity on the activities to which the individual axes are addressed; fuller attention under Axis 1 to forestry, the fuel chain and renewable energy resources; additional detail under Axis 2 as to the environmental goods to be promoted, including preservation of the cultural, as well as the natural, heritage; and a heavier emphasis under Axis 3 on measures to improve the quality of life and social inclusion in rural areas in parallel with, and as an aspect of, maintaining and developing employment.
On a broader level, the committee wishes to stress the promotion of both sustainability and territorial cohesion with the need for an integrated approach that would embody appropriate spatial planning and foster coherence between the actions engendered by all sources of European funding. In that context, we emphasise the importance of the partnership principle and of the broadest possible involvement of all competent authorities and appropriate bodies in developing strategies at regional and/or national level as appropriate to the Member State concerned.
We are delighted by the extent to which the report addresses our concerns and commend its content to the Commission, recognising, with thanks to the Commissioner, that she has already touched on some of these issues in her introduction. We commend it to the Council and to Parliament as a whole.
. – Mr President, Commissioner, ladies and gentlemen, I too would very much like to thank the rapporteur, Mrs McGuiness, for her report. As the Commissioner has already said in her introductory remarks, this report looks at the strategic guidelines as a bridge between the provisions of the Council regulation on rural development and the implementation of those provisions in the Member States in the form of national strategies and programme planning documents.
One major problem is the lack of the Financial Perspective. I know, Commissioner, that you are not happy with the Council's decision in December to reduce funding for rural development, but we need to finally set up the financial framework so that the programmes can be started on time in the Member States.
The greater flexibility in relation to the priorities is important for us all. The Community strategic guidelines form the basis for establishing national strategies. An important aspect in this is that, on the one hand, the EU's priorities have been taken into account but, on the other, the Member States have been left with sufficient room for manoeuvre.
This is not just about creating new jobs, but also about safeguarding existing employment opportunities in agriculture and forestry and safeguarding all related industries, which are very important to the employment situation in our rural regions, so that we can achieve the goals that Mrs McGuiness talked about so decisively. Our aim must continue to be to work together to achieve the objectives of Lisbon and Gothenburg.
. Mrs McGuinnes has done an excellent job with this report. I would like to thank her for the excellent cooperation, as in the report she had taken into account all the comments of the Socialist Group in the European Parliament.
I am extremely delighted that this report is in full agreement with the earlier report of Mrs Schierhuber. I know that the issue of rural development is extremely important to the Commissioner. We all talk about the fact that rural development has been the greatest loser of the seven-year budget. It is shocking that while all of us – both the Commission and Parliament say that rural development, the second pillar, ought to be given more money, exactly the opposite is happening. And this is why the report of Mrs McGuinnes is so important, because if there is no more money in the system, and in fact there is less money, then the system should at least be more flexible, and it should express the diversity of Member States better. In this respect, this report is very good and very useful. Incidentally, as an MEP from a new Member State, I deeply regret that the rural development fund of old Member States has been decreased by 15-20%, but the rural development fund of new Member States has only been increased marginally, to a very modest extent, even though everybody had said that they would be compensated by an increase for the long, protracted phasing-in period agreed in Copenhagen. Well, there has been no compensation, and unfortunately, the rural development fund of old Member States has been drastically reduced, perhaps forcing them to apply modulation, but obviously, this is no consolation.
The issues raised by Mrs Schierhuber are very important: jobs should not only be created, but also preserved. And in this respect it is very good that the McGuinnes report supports activity diversification. In other words: we should not just give money to clear an apple orchard, but also to enable the farmer to plant a marketable crop in its place. This is a very important issue in this report, because it facilitates the preservation of jobs. The strengthening of quality products and of local products is also very important. At this moment in time we still have an excessively market-profit-oriented view.
We would like to thank Mrs McGuinnes that the transitional regulations currently in place in new Member States will continue to remain in effect. By the way, my experience as a future rapporteur for integration issues of new Member States (these issues will be debated in the second half of this year) is that these are very much required in the new Member States. I support the report of Mrs McGuinnes.
. Mr President, the rapporteur, Mrs McGuiness, has drafted an excellent report on the Commission’s proposal on guidelines for rural development. My sincere thanks go to her for that.
More than half the population of the EU live in the rural areas of Europe, and these regions generate almost half the Gross Value Added in the EU. These regions, however, lag behind others when certain indicators are applied. For example, unemployment is greater in these areas.
The European countryside faces big changes. A comprehensive reform in agricultural policy has been initiated, and as a result agriculture is becoming less able to employ and sustain the population in rural areas. Special action is therefore needed to restore the vitality of the countryside.
The Commission is proposing several different possible solutions. The strategic guidelines are based on the EU Regulation on the European Agricultural Fund for Rural Development, the text of which was adopted last year. In it three axes are defined, as well as a Leader Community initiative. The report in many respects improves on the text submitted by the Commission.
The debate on the report is nevertheless overshadowed by the Council’s terrible proposal for the EU’s financial perspective for the next seven-year term. The Council has cut the figure for appropriations proposed by the Commission and supported by Parliament by a full EUR 19 billion; in other words, more than 20%. It is therefore completely wrecking the great efforts that Parliament and the Commission have made to establish a policy on rural development and sustaining rural populations. As a consequence, we have to wait until this issue is revisited in the finance negotiations between Parliament and the Council, and the situation is corrected as is only right and proper. We must insist on this. It is not just the need for general development of the countryside, but also greater self-sufficiency in energy for the EU, and other challenges, that depend on this.
– Mr President, I congratulate my colleague on this report. I agree with many of the proposed amendments and with the overall direction, but I have some concerns.
Firstly, I am disappointed that the minimum allocation for the Leader axis in the budget will be reduced to 5%. It is proposed in the financial perspective that Member States can increase the rate of modulation by up to 20%. Given the ongoing difficulties in the agricultural sector, more resources are required. If the rates are increased, as I hope, we must ensure that ample money is allocated to axes 3 and 4, as well as 1 and 2.
Concerning diversification, not all those leaving farming and/or rural dwellers are entrepreneurs, or interested in being so. There needs to be provision for helping people into employment and this should be reflected in the guidelines under point 3.3. Also, although support for renewable energy is highlighted in points 3.1 and 3.3 of the guidelines, it is futile to provide support for renewable energy at a local level if national policy is prohibitive to the development of the sector. We must therefore coordinate these. It is imperative that the guidelines highlight the need for consultation with those involved at local level in the preparation of the national guidelines and also in the subsequent preparation of rural development programmes.
Lastly, I should like to say to the Commissioner that in Ireland it is hard to take her recommendations on organic farming seriously, when she will not allow us to declare the island a GMO-free zone.
. – Mr President, I congratulate Mrs McGuinness on her excellent report on an extremely important issue. In recent times, the Union has tended to neglect rural and agricultural problems. We have often heard, even in this House, that it is not worth spending nearly half of the Union’s budget on helping rural communities and farmers who account for barely 6% of society. The strategic guidelines now hold out the hope that rural and agricultural problems will receive better treatment in the future.
After all, the development of rural areas is not just a matter for farmers. It concerns society as a whole. Without rural development and support for farming there can be no food security, sustainable growth or effective environmental protection.
I am hopeful that the future of rural communities and farming in Europe will be well-served by the document we are debating today, particularly in the new Member States which are in greatest need of support for their rural areas.
The Strategic Guidelines of the Community for the area of rural development in the 2007–2013 programme period constitute a worthwhile and necessary document. I support the amendments of our Committee on Agriculture and Rural Development, as they enhance the Council proposal. I also admire the good work done by Mrs McGuinness, the rapporteur.
According to the strategy, rural development should accompany the implementation of a new, market-oriented common agricultural policy, and should support the key role of the market within this policy. This is all very well. The budget cuts proposed for the CAP in the Financial Perspective, however, are causing justifiable concern over the real benefits of rural development. Further concern results from the course of negotiations in the WTO, where it appears that European farmers could be put at a disadvantage in their competition against the rest of the world. There are also risks, however, arising from the restrictive nature of ongoing reforms, as was the case for sugar reform, as well as other reforms that are in the pipeline.
Studies also suggest that there is a risk of the rural economy being weakened because of the transition to single payments per farm, etc. It goes without saying that the above risks are greatest in the new member countries. For example, in my country, Slovakia, following the transition to single farm payments, agricultural output is expected to fall by a further 17%. These are dramatic figures, since we have increased the importation of food by a half over the past two years due to the discriminatory influence of the CAP in the new Member States, and the export-import balance in Slovakia’s agricultural sector trade has deteriorated by one-third. The worst-off are the most backward, typically rural regions that are falling behind virtually in front of our eyes. At the same time, all of the EU resolutions have stated that our policies should be working to narrow the gap that the more backward regions are facing.
According to the findings of the Slovak non-governmental organisation ‘Rural Parliament’, the countryside depends entirely on the prosperity of agribusinesses for its development. Rural areas develop where agribusinesses flourish. Where business is slow in the countryside, entire rural areas are on the decline, and rural development becomes impossible. The problem of the new Member States is therefore that of a deficient rural economy resulting from the uneven effects produced by the role of the market as embodied in the CAP.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by thanking Mrs McGuinness for the excellent work she has done in her report.
In the new Union it is important to ensure a strategic approach with regard to intervention policies. This approach should be translated into clear objectives, incisive measures and appropriate action, the results of which can be assessed objectively.
The identification of priority actions to be undertaken must not, however, result in an inflexible programming exercise and in a restriction for the Member States. On the contrary, it is important to guarantee the Member States some flexibility, which enables them to make decisions about how they will intervene on the basis of what is actually happening at national, regional and local levels.
It is crucially important for the purposes of rural development that we revitalise, and restore the competitiveness of, our agricultural production when compared with that of the other countries, which have significantly lower production costs. In that context, moreover, it is important to foster accompanying measures that facilitate innovation, research and development.
The emphasis placed on the areas of excellence and quality of agricultural products, particularly those produced locally and regionally, is consistent with the Community’s overall strategy. Quality must be understood not only as food safety and consumer protection, but also as value added to the competitiveness of businesses and as the expression of local traditions and of the cultural heritage of rural communities. One need only think of local crafts, environmental protection, agricultural specialities and the related traditional production techniques.
These objectives clearly need to be coordinated with the need to help young farmers and women enter the rural professions, by passing on traditional knowledge and skills to them, and by improving the quality of life in rural areas through the promotion of services and infrastructure.
Lastly, we must welcome the crucial aspect of bringing the experience gained through Leader to the system of local governance, building on the best practices of earlier programming exercises.
– Mr President, Commissioner, ladies and gentlemen, having analysed the report by Mrs McGuinness, whom I wish to commend for her work, I should like to highlight certain points.
Firstly, it falls to us to ensure that the EU's rural strategy is formulated and interpreted as the benchmark for any Community policy or programme relating to rural areas. The Commission’s proposal, sadly, limits its ambition to the implementation of the future regulation on rural development and accordingly makes it impossible to integrate rural, regional and social development policies.
As regards the Lisbon Strategy, the rural strategy ought to make a greater contribution to socio-economic and territorial cohesion for all rural communities. Local conditions must be improved and supported, in particular by strengthening existing knowledge-exchange networks, or setting up new ones, and by improving the living conditions of rural communities. These conditions should not, however, encourage migration from cities to the countryside.
Mr President, I feel that citizen involvement should be encouraged and citizenship fostered. These issues are crucial to the construction of a democratic local identity in the areas concerned.
Lastly, the Commission should establish a forum for dialogue with the existing European networks and support their activities without undermining their independence. This would boost relations with the stakeholders on the ground.
Mr President, first of all I wish to congratulate the rapporteur on her report and her excellent cooperation.
Personally, I am adamant that the rural economy, SMEs and rural networks should play a real and meaningful role in achieving the Lisbon goals. Rural development is not just an adjunct; it is not just an add-on to compensate for falling numbers in agriculture, though it may well help to achieve that. In its own right, it must contribute to increased prosperity in rural areas. In that context, I agree fully with the rapporteur that funding for rural development should not involve robbing the first pillar to pay for the second pillar. Rural development should stand on its own two feet.
I am happy about the inclusion of my amendment on the necessity to ensure consultation, cooperation and, where appropriate, compensation for farmers when their activities are restricted owing to the enhancement of landscapes and habitats. I have always believed that if the EU requires that of farmers, it must pay compensation.
Finally, I have one minor quibble with the rapporteur when she says that agriculture must remain central to the economies of rural areas. While food production, using the European model and food security, are of paramount importance, this should not sideline the contribution of rural development. Rural development has an increasing role to play in the maintenance of farmers’ livelihoods and farm family incomes and incomes of rural dwellers, so we need to build a sustainable income stream to complement agricultural income. That has a life of its own and needs an adequate fund of its own; hence my disappointment at the cut in the budget for rural development.
Mr President, in the European Parliament I represent Poland, which is home to six of the ten poorest regions in the Union. Five of these regions are located in the eastern Poland. They are characterised by a poorly developed infrastructure, a fragmented agricultural structure and high unemployment, some of which is hidden on peasant family farms. The additional funds in excess of EUR 800 million earmarked in the 2007-2013 budget for eastern Poland are not a solution to the backwardness of this region. The support we need must be at least equal to the aid given by the Union to marginal and sparsely-populated regions in the old Member States. As well as financial assistance, eastern Poland, which includes the poorest Lubelszczyzna region, needs a stable agricultural policy and protection for its farmers. It is high time that provision was made for its development.
Mr President, funding for rural development is a key issue. It should not, as the rapporteur has said, involve robbing the first pillar in order to fund the second. Nor must we lose sight of the fact that the core and single most important component for the development of rural regions is the maintenance of sustainable agriculture at the very heart of their economies. Thus a funding formula reliant on a smash-and-grab raid on the single farm payment through excessive modulation is simply not acceptable, particularly in circumstances where there is no necessity for matching national funding.
There are four particular points that I want to support: first of all, the use of funds to encourage new entrants, to assist the essential transition of farm families from one generation to the next; secondly, the prioritisation of funding to allow for the modernisation of farms and help with meeting higher animal welfare and environmental standards; thirdly, maximum regional flexibility on the implementation of the rural development programme must be secured and built upon; and fourthly and finally, the proposal for village renewal and the preservation of rural heritage is vitally important in revitalising and sustaining the rural communities.
This is a good report. It is obviously the product of hard work by the rapporteur and I congratulate her on her efforts.
Mr President, I wish to begin by congratulating the rapporteur on an excellent report. The future of the rural economy depends on the success or otherwise of our future policy from 2007 to 2013. I must say I am concerned that there will not be sufficient funds to achieve a positive outcome to sustain the future under the second pillar. Rural society has been on a downward spiral for many years, and you do not need me to rehearse the problems again.
All I know is that there are no easy solutions and we cannot wave a magic wand. The rural economy has evolved over the years and there is now a heavy reliance on environmental projects. This can be a help, but on its own is no panacea for all the problems facing the rural dweller. I believe there is now too much emphasis placed and too much pressure put on such projects. There is no doubt of the need to diversify, but there are not many new ideas out there. Yet we must persevere and try to achieve our targets and we require a greater vision in the projects we support, because in the past too many projects in rural areas turned out to be white elephants.
As far as we in Northern Ireland are concerned, we will not see any change unless we achieve a totally different approach from our planning services. They are living in the past, looking through rose-tinted glasses and looking back to a time that no longer exists. If we are to achieve anything in this, we must be adventurous and innovative; we must encourage the development of more small and medium-sized enterprises and more micro-industries in rural areas. If a farmer, his son or his daughter has an opportunity or an idea to develop their farm or to diversify, they should be encouraged to do so and to expand and not be forced into the nearest town or village. This is the way forward. We cannot afford to live in a time warp.
One other concern of mine is that some Member States will give these proposals good support and others, including my own, will do what they have always done with such initiatives: nothing! The way forward for rural development is one of vision and confidence; above all, we must look to the future!
Mr President, Commissioner and the rapporteur, Mrs McGuinness, the report that we are debating today contains the guidelines to be followed by the Member States in drawing up the national strategic plans. Mr Castiglione said something very clear: that the actions mentioned in its annex will provide a guide that will allow criteria to be unified, and this unification of criteria is going to promote the harmonious application of the new rural development Regulation, but it is also going to enable each Member State to take its own decisions on the basis of the principle of subsidiarity.
We Spanish socialists are satisfied with the reference to the multi-functional role of agriculture and we are also pleased that the conservation and protection of soil has been included as a priority. Soil is actually an environmental resource which must be considered together with water, air and biodiversity. This consideration is necessary in order to curb the processes of erosion and desertification, which lead to the kind of disasters that have been mentioned here this evening, such as forest fires and floods. Furthermore, this care of the soil will allow us to maintain good agricultural and environmental conditions.
I am particularly pleased, Mrs McGuinness, that the incorporation of women into the labour market is taken up as a horizontal priority, and expressly referred to as such. I am also pleased that the consolidation of existing jobs has been added to the reference to the creation of new jobs.
With regard to the need to establish services to maintain the population and to receive new inhabitants, we Spanish socialists agree that this may be the case and, furthermore, we agree that a fair proportion of the Structural Funds should be allocated to these areas in order to guarantee the balance between the development of rural areas and that of urban areas which is so necessary. It is clear, Commissioner, that good investment in infrastructures would contribute to an improvement in the quality of life of these areas and to countering depopulation.
I live in a rural area, I have been Mayoress in a rural area and I can tell you that nothing could be more necessary or more motivating for the inhabitants of these areas.
Mr President, ladies and gentlemen, I should like to begin by congratulating the rapporteur on her excellent work and on her excellent report. I welcomed and approved, among other things, the emphasis given to young farmers, micro-businesses and crafts.
The task awaiting the European Union at a difficult time for the agricultural sector – which is made all the more critical by the health threats and the uncertainty surrounding the outcome of the WTO negotiations – is one of focusing primarily on young people and of doing everything in its power to ensure that they are not forced to abandon the countryside.
It is therefore crucial to diversify economic activities, to create new job opportunities in rural areas, to support local initiatives such as farmers’ markets and to focus on high-quality and niche products, in addition, of course, to crafts.
As Mrs Attwooll, the draftsman of the opinion of the Committee on Regional Development, sharply underlined, we also need to ensure the sustainable use of water resources and to put the emphasis firmly on training by investing sufficient funds in this area.
Lastly, I agree with the bottom-up approach used by the Commission in its proposal. Indeed, rural development must not ignore the specific characteristics of the various regions, the strategic positions of local actors who set the guidelines for each area or, particularly, the development model for towns, which represent the real driving force of the entire regional economy.
( Mr President, I would like to draw your attention to the significance of rural development problems in the new Member States.
In Poland, rural areas became a kind of shock-absorber for the economic transformation that took place in the 1990s. These areas saw a considerable influx of workers after the mass closure of workplaces that occurred at that time. This means that Poland’s rural regions need enormous financial support and a number of instruments to create employment in that environment.
I am pleased that it is proposed to allocate more than EUR 80 billion for this purpose in the 2007-2013 Financial Perspective, and that some 10 to 20 billion of this should go to Poland. This policy must, however, go hand in hand with rational measures within the context of the common agricultural policy to stabilise traditional farm livelihoods, since only a stable livelihood on farms will enable the latter to make effective use of the support that is available from rural development funds.
– Mr President, Commissioner, in common with all Members of this House, I agree on the objectives of the new rural development funds and on the need to strengthen the second pillar of the common agricultural policy. I should like to add my voice to the congratulations offered to the rapporteur and welcome the input from the Committee on Agriculture and Rural Development. I am particularly grateful to Mrs Attwooll for helping to clarify a text that strikes me as decidedly overladen and not always easy to understand, not least by those who will have to implement it on the ground. The experience of the ongoing Leader programmes is a salutary lesson in the dangers of an excessively fussy, nit-picking set of guidelines.
I personally wanted to emphasise the need to take territorial cohesion into account. In order for this to become a reality, a balance must be struck between territories in line with the principle of equality among all citizens of the EU no matter where they live. Rural areas must not be defined in terms of the difference between them and urban areas. On the contrary, the relationship between the urban and rural environments needs to be strengthened by developing, , public services and in particular complementarity and transport accessibility. The quality of life required to sustain an active population in the rural sectors entails cooperation and the joint implementation of essential financial resources.
Lastly, new territorial indicators are required to improve the process of evaluating and deciding upon measures to strengthen territorial cohesion. In addition to gross domestic product, there is also a need to include employment rates, the decentralisation index and the level of public-service provision. We await the Commission’s proposals in this regard, and not solely from you, Commissioner.
– Mr President, Commissioner, I must first congratulate Mrs McGuinness on her outstanding work, and I wish to commend her for her willingness to listen and her openness. This new strategic approach on rural development is designed to channel resources along well-defined priority axes. I feel that this will help to improve the effectiveness of measures in rural areas and coherence between the Member States.
It was also important to reaffirm the importance of rural development policy as the second pillar of the new common agricultural policy. Nevertheless, as draftsman of the opinion of the Committee on Agriculture and Rural Development on the financial perspective, I am dismayed to note that the sum proposed for funding rural development policy, some EUR 20 billion, represents a sharp drop in relation to the Commission’s proposal. The solution put forward by the Council to address this significant reduction is the optional supplementary modulation transfer of up to 20% from the first to the second pillar, and this is left entirely to the discretion of the individual Member States.
This proposal raises a number of concerns: firstly, this modulation is technically impossible for market expenditure; secondly, it would mean drastic reductions in direct aid; lastly and most importantly, the fact that this optional modulation would comply with neither the EAFRD regulation already adopted by the Council after seeking an opinion from Parliament, nor the strategic guidelines on which we shall be having our say tomorrow, would be unacceptable. As with the EAFRD funds and the funds based on mandatory modulation, there must be national cofinancing and compliance with rules on minimum spending per axis and integration with national strategic plans.
Each region has its own natural features, so every country needs to make its own strategic plan for rural development. However, the Community’s strategic guidelines should provide some general support and guidance for individual countries in this respect.
The countryside is one of the key factors in preserving the cultural, ethnological and natural heritage through which our lives are enriched. Since we wish to preserve and develop the countryside in the future, we must ensure that the working and living conditions do not lag behind those of the urban centres. This demands greater investment in education, a reduction in the bureaucracy involved in new investments and the provision of an appropriate infrastructure.
Preserving the cultural landscape is an extremely important task, so we cannot simply leave it to chance and to those increasingly rare individuals who, despite the low incomes, are prepared to involve themselves in this. Our forebears worked the land not simply for survival, but also out of love for it. Today that is no longer enough. Young people must see the prospect of advancement and a decent income, as well as adequate social security. There is still very poor provision of social security for women, and it is equally unacceptable that mothers employed on farms still do not have the same rights and benefits as women employed in other sectors.
Farmers must possess a great deal of knowledge to carry out their trade and to perform additional rural activities. In spite of this, the kind of work is the least valued in society. If we want young people to see some prospect and opportunity for themselves in the countryside once more, we must increase respect for agricultural work and respect for the countryside as a whole.
Over half of our population lives in rural areas. Rural development throughout the European Union is a challenge for each Member State. The complete achievement of its goals would not only benefit the development of rural areas, but would also boost the entire economy of the European Community and contribute to the improvement of the quality of life of all citizens.
Efficient rural development programmes not only improve competitiveness and provide a solid support for sustainable development, but also strengthen social cohesion and the healthy development of all social strata. This particularly applies to new Member States, whose productivity has not caught up yet with that of the old Member States. The efficient utilisation of the increased assistance granted to the second pillar facilitates the reduction of the existing differences. When we take stock of the methods and instruments required, we must pay particular attention to the natural diversity of regions within the enlarged European Union. Therefore, Member States must be given an appropriate opportunity for the flexible handling of the instruments of rural development. This will allow them to create the development programmes most suited to the particularities of the regions. The involvement of private capital is indispensable to the execution of programmes and to the consistent implementation of structure change and modernisation.
The creative utilisation of alternative resources and supporting a wide range of training opportunities are also crucial to the implementation of truly equal opportunities between men and women, and, by expanding the labour market, they are crucial to the involvement of as many women as possible in the process of solving rural development tasks. I propose that this excellent report be accepted.
Mr President, Commissioner, ladies and gentlemen, rural regions make up 92% of the territory of the EU-25. These regions create 45% of Gross Added Value and provide 53% of employment. They lag behind, however, when it comes to socio-economic indicators; income per inhabitant is around a third less, the service sector is less developed and higher education levels tend to be lower. In the period 2007 to 2013 we must aim to invest in the future, which means investing in people. This involves know-how, new ways of delivering win-win environmental services and the creation of more and better job opportunities. Particular attention should be paid to the removal of barriers for those whose access to the labour market is currently hampered because of their gender, age or disability.
The diversification of economic activities, the protection of the rural cultural heritage and investment in infrastructure for local services are preconditions for improving the quality of life in rural areas, and help to counter rural depopulation. It is essential to present the EU’s rural areas as attractive locations for investment, work and living. They can offer enormous growth potential in the areas of tourism, accommodation and workspaces. The new programming period offers a unique opportunity to refocus support from the new rural development fund towards economic growth, employment and sustainability. We must have financial instruments in place with sufficient funds for fulfilling these targets. It is already obvious today that funding for the third axis, namely that of improving the quality of life in rural areas and the diversification of the rural economy, falls short of what is required. I thank the rapporteur for her work.
. Mr President, I can assure you that at this late hour I will not go into detail. However, for those brave people who are still here, we need to give a decent reply to some of the questions raised.
First of all, regarding the economics, it is quite clear that the outcome of the financial perspectives has not been very encouraging to many of us. It is correct that there has been a reduction of almost EUR 20 billion for the next financial period, which is all the more reason we have to ensure that the funds are spent as efficiently as possible, and I hope that the strategic guidelines can help us to do that. Now we need to continue with the planning.
I could not agree more with the rapporteur’s views on broadband. The rural development policy has a role in bridging the digital divide. This year I will be exploring that with my colleague, Commissioner Reding, to see what can be done.
Finally, on the question of voluntary modulation, I completely agree with Mrs McGuinness. It is quite clear that if we enter into this discussion on voluntary modulation, which is not even cofinanced by Member States, that will be the first step towards a re-nationalisation of European agricultural policy, so that farmers in the different Member States will have completely different competitive possibilities. That is acceptable.
I congratulate Mrs McGuinness on her report. It has received a good response from the Members who were here earlier this evening. I have very much enjoyed listening to the debate.
The debate is closed.
The vote will take place tomorrow at 10 a.m.